AIA® Document A111 TM - 1997

 

Standard Form of Agreement Between Owner and Contractor

Where the basis for payment is the COST OF THE WORK PLUS A FEE with a negotiated
Guaranteed Maximum Price

 

 

AGREEMENT made as of the 6th

day of

September

in the year Two Thousand and Six

(In words, indicate day, month and year)

 

BETWEEN the Owner:

(Name, address and other information)

 

NORTHFIELD WINDSOR LLC

151 Farmington Avenue

Hartford, CT 06106

Attn: Ronald E. Falkner

 

and the Contractor:

(Name, address and other information)

 

JOHN MORIARTY & ASSOCIATES, INC.

25 New Britain Avenue

Unionville, CT 06085

Attn: Raymond C. Galvin

 

The Project is:

(Name and location)

 

ING Regional Office Headquarters, Windsor, Connecticut

 

The Architect is:

(Name, address and other information)

 

Spagnolo/Gisness Architecture LLC

200 High Street

Boston, MA 02110

Attn: Al Spagnolo

 

 

The Engineer is:

(Name, address and other information)

 

F.A. Hesketh & Associates, Inc.

6 Creamery Brook

East Granby, CT 06026

Attn: David Ziaks

 

The Owner and Contractor agree as follows:

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 10:01:05 on 04/12/2006 under Order
No.1000220641_2 which expires on 2/21/2007, and is not for resale.

User Notes:                                           
                                          
                                          
                               (3986435044)

 

1

 

 

--------------------------------------------------------------------------------



 

 

ARTICLE 1   THE CONTRACT DOCUMENTS

The Contract Documents consist of this Agreement, Conditions of the Contract
(General, Supplementary and other Conditions), Drawings, Specifications, Addenda
issued prior to execution of this Agreement, other documents listed in this
Agreement and Modifications issued after execution of this Agreement; these form
the Contract, and are as fully a part of the Contract as if attached to this
Agreement or repeated herein. The Contract represents the entire and integrated
agreement between the parties hereto and supersedes prior negotiations,
representations or agreements, either written or oral. An enumeration of the
Contract Documents, other than Modifications, appears in Article 15. If anything
in the other Contract Documents is inconsistent with this Agreement, this
Agreement shall govern.

 

ARTICLE 2  

THE WORK OF THIS CONTRACT

The Contractor shall fully execute the Work described in the Contract Documents,
including the Pre-Construction Services listed in Exhibit Q attached hereto and
incorporated herein, except to the extent specifically indicated in the Contract
Documents to be the responsibility of others. The Contractor’s services shall be
performed in conjunction with and in coordination with the services of a
Construction Manager designated by Owner, which shall initially be Trammell Crow
Company (“Construction Manager”). References to the Construction Manager herein
shall be deemed to include the Construction Manager as Owner’s representative.
The designation of a Construction Manager to administer this Agreement, in no
way, affects the responsibilities, obligations, rights and liabilities of the
Architect under this or any other agreement, including, without limitation,
Architect’s responsibility and obligation to review and approve Applications for
Payment and to assure that the Project and the Work is completed in accordance
with applicable requirements as set forth in this and all other agreements
related to the Project.

 

ARTICLE 3  

RELATIONSHIP OF THE PARTIES

The Contractor accepts the relationship of trust and confidence established by
this Agreement and covenants with the Owner to cooperate with the Architect and
exercise the Contractor's skill and judgment in furthering the interests of the
Owner; to furnish efficient business administration and supervision; to furnish
at all times an adequate supply of workers and materials; and to perform the
Work in an expeditious and economical manner consistent with the Owner's
interests. The Owner agrees to furnish and approve, in a timely manner,
information required by the Contractor and to make payments to the Contractor in
accordance with the requirements of the Contract Documents.

 

ARTICLE 4  

DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION

§ 4.1 Although this Agreement is entered as of the date first above written, the
date of commencement of the Work was January 3, 2006.

 

 

§ 4.2 The Contract Time is set forth on the Construction Schedule.

 

§ 4.3 The Contractor shall achieve Substantial Completion of the entire Work in
accordance with the Construction Schedule attached hereto as Exhibit F and
incorporated herein, subject to adjustments of this Contract Time as provided in
the Contract Documents.

 

 

ARTICLE 5  

BASIS FOR PAYMENT

§ 5.1 CONTRACT SUM

§ 5.1.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor's performance of the Contract. The Contract Sum is the Cost of
the Work as defined in Article 7 plus the Contractor's Fee.

 

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 10:01:05 on 04/12/2006 under Order
No.1000220641_2 which expires on 2/21/2007, and is not for resale.

User Notes:                                           
                                          
                                          
                               (3986435044)

 

2

 

 

--------------------------------------------------------------------------------



 

 

§ 5.1.2 The Contractor's Fee is: 2.75% of the Cost of Work. The sum of the
Contractor’s Fee, the Cost of Work and the cost of subguard bonding, as set
forth in the Contract Documents, is not to exceed the Guaranteed Maximum Price
set forth on Exhibit L, Schedule of Values, attached hereto and incorporated
herein, subject to the provisions of this Article 5.

 

§ 5.1.3 If Contractor substantially completes the work on or before December 8,
2007, Contractor shall also be entitled to an additional incentive fee
(“Incentive Fee”), which Incentive Fee is calculated by multiplying (i) 0.35% by
(ii) the actual Cost of the Work. For the purposes of this article, the December
8, 2007 timeline included herein shall not be extended for any reason,
including, without limitation because of force majeure or any other reason
allowed to extend any required timelines under this Agreement or any of the
other Contract Documents. Provided that the sum of the Cost of the Work, the
Contractor’s Fee and the cost of the subguard bonding does not exceed the
Guaranteed Maximum Price and if Contractor is entitled to the Incentive Fee
pursuant to this paragraph, then the sum of (i) the Cost of the Work, (ii) the
Contractor’s Fee, (iii) the cost of subguard bonding, and (iv) the Incentive Fee
may exceed the Guaranteed Maximum Price, but only to the extent of the amount of
the Incentive Fee.

 

§ 5.2 GUARANTEED MAXIMUM PRICE

§ 5.2.1 The sum of the Cost of the Work, , the Contractor's Fee and the cost of
subguard bonding is guaranteed by the Contractor not to exceed Seventy Million
Five Hundred Fifteen Thousand Eight Hundred and Twenty Three Dollars
($70,515,823) (the “Guaranteed Maximum Price”), subject to additions and
deductions by Change Order as provided in the Contract Documents. The Guaranteed
Maximum Price is also set forth on Exhibit L, Schedule of Values, attached
hereto and incorporated herein. Such maximum sum is referred to in the Contract
Documents as the Guaranteed Maximum Price. Costs which would cause the
Guaranteed Maximum Price to be exceeded shall be paid by the Contractor without
reimbursement by the Owner.

 

(Insert specific provisions if the Contractor is to participate in any savings.)

(a) If the sum of the Contractor’s Fee, the Cost of the Work and the cost of the
subguard bonding is less than the Guaranteed Maximum Price, such savings shall
accrue one hundred percent (100%) to the Owner.

 

 

§ 5.2.2 The Guaranteed Maximum Price is based on the following alternates, if
any, which are described in the Contract Documents and are hereby accepted by
the Owner: None.

 

(State the numbers or other identification of accepted alternates. If decisions
on other alternates are to be made by the Owner subsequent to the execution of
this Agreement, attach a schedule of such other alternates showing the amount
for each and the date when the amount expires.)

 

 

§ 5.2.3 Unit prices, if any, are as follows:

 

Description

Units

Price ($ 0.00)

See Exhibit L, Schedule of Values

 

 

 

§ 5.2.4 Allowances, if any, are as follows

(Identify and state the amounts of any allowances, and state whether they
include labor, materials, or both.)

 

Allowance

Amount ($ 0.00)

Included items

See Exhibit G

 

 

 

§ 5.2.5 Assumptions, if any, on which the Guaranteed Maximum Price is based are
as follows:

 

See Exhibit H

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 10:01:05 on 04/12/2006 under Order
No.1000220641_2 which expires on 2/21/2007, and is not for resale.

User Notes:                                           
                                          
                                          
                               (3986435044)

 

3

 

 

--------------------------------------------------------------------------------



 

 

§ 5.2.6 To the extent that the Drawings and Specifications are anticipated to
require further development by the Architect, the Contractor has provided in the
Guaranteed Maximum Price for such further development consistent with the
Contract Documents and reasonably inferable therefrom. Such further development
does not include such things as changes in scope, systems, kinds and quality of
materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order.

 

ARTICLE 6  

CHANGES IN THE WORK

§ 6.1 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work may be determined by any of the methods listed in Section 7.3.3 of AIA
Document A201-1997.

 

§ 6.2 In calculating adjustments to subcontracts (except those awarded with the
Owner's prior consent on the basis of cost plus a fee), the terms "cost" and
"fee" as used in Section 7.3.3.3 of AIA Document A201-1997 and the terms "costs"
and "a reasonable allowance for overhead and profit" as used in Section 7.3.6 of
AIA Document A201-1997 shall have the meanings assigned to them in AIA Document
A201-1997 and shall not be modified by Articles 5, 7 and 8 of this Agreement.
Adjustments to subcontracts awarded with the Owner's prior consent on the basis
of cost plus a fee shall be calculated in accordance with the terms of those
subcontracts.

 

§ 6.3 In calculating adjustments to the Guaranteed Maximum Price, the terms
"cost" and "costs" as used in the above-referenced provisions of AIA Document
A201-1997 shall mean the Cost of the Work as defined in Article 7 of this
Agreement and the terms "fee" and "a reasonable allowance for overhead and
profit" shall mean the Contractor's Fee as defined in Section 5.1.2 of this
Agreement.

 

§ 6.4 Changes in the Work accomplished by Change Order or Construction Change
Directive shall not cause any modification to Contractor’s Fee, except as
follows: to the extent the Work accomplished by Change Order or Construction
Change Directive constitutes a change in the scope of work which requires
Contractor to employ additional staff to complete such additional Work, then
Contractor’s Fee shall be increased by 2.75% of the amount required for such
additional staff; if such changes result in a decrease in the Guaranteed Maximum
Price, then Contractor’s Fee shall not be reduced, it being understood and
agreed that Contractor’s Fee shall not be subject to any reduction by reason by
any savings achieved by Contractor in the Cost of the Work or changes in scope.

 

ARTICLE 7  

COSTS TO BE REIMBURSED

§ 7.1 COST OF THE WORK

The term Cost of the Work shall mean costs necessarily and actually incurred by
the Contractor in the proper performance of the Work. Such costs shall be at
rates not higher than the standard paid at the place of the Project except with
prior consent of the Owner. The Cost of the Work shall include only the items
set forth in this Article 7.

 

§ 7.2 LABOR COSTS

§ 7.2.1 Wages of construction workers directly employed by the Contractor to
perform the construction of the Work at the site or, with the Owner's approval,
at off-site workshops.

 

§ 7.2.2 Wages or salaries of the Contractor's supervisory and administrative
personnel when stationed at the site with the Owner's approval, but only for
that portion of their time required for the work. The persons listed on Exhibit
M shall be charged at the rates set forth for them on such Exhibit M, attached
hereto and incorporated herein.

(If it is intended that the wages or salaries of certain personnel stationed at
the Contractor's principal or other offices shall be included in the Cost of the
Work, identify in Article 14 the personnel to be included and whether for all or
only part of their time, and the rates at which their time will be charged to
the Work.)

 

§ 7.2.3 Wages and salaries of the Contractor's supervisory or administrative
personnel engaged, at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
but only for that portion of their time required for the Work. The persons
listed on Exhibit N shall be charged at the rates set forth for them on such
Exhibit N.

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 10:01:05 on 04/12/2006 under Order
No.1000220641_2 which expires on 2/21/2007, and is not for resale.

User Notes:                                           
                                          
                                          
                               (3986435044)

 

4

 

 

--------------------------------------------------------------------------------



 

 

§ 7.2.4 Costs paid or incurred by the Contractor for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Sections 7.2.1 through 7.2.3. For those persons listed on
Exhibit O, the respective rates included in Exhibits M and N already include the
items listed in this subparagraph and no amount in addition to the rates on
Exhibits M and N shall be charged for the persons listed on Exhibit O.

 

§ 7.3 SUBCONTRACT COSTS

§ 7.3.1 Payments made by the Contractor to Subcontractors in accordance with the
requirements of the subcontracts, but only for subcontracts approved by the
Owner. Approvals of subcontracts shall not create any liability for the Owner in
any way and shall not be unreasonably withheld.

 

§ 7.4
COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED CONSTRUCTION

§ 7.4.1 Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in the completed construction.

 

§ 7.4.2 Costs of materials described in the preceding Section 7.4.1 in excess of
those actually installed to allow for reasonable waste and spoilage. Unused
excess materials, if any, shall become the Owner's property at the completion of
the Work or, at the Owner's option, shall be sold by the Contractor. Any amounts
realized from such sales shall be credited to the Owner as a deduction from the
Cost of the Work.

 

§ 7.5
COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED ITEMS

§ 7.5.1 Costs, including transportation and storage, installation, maintenance,
dismantling and removal of materials, supplies, temporary facilities, machinery,
equipment, and hand tools not customarily owned by construction workers, that
are provided by the Contractor at the site and fully consumed in the performance
of the Work; and cost (less salvage value) of such items if not fully consumed,
whether sold to others or retained by the Contractor. Cost for items previously
used by the Contractor shall mean fair market value.

 

§ 7.5.2 Rental charges for temporary facilities, machinery, equipment, and hand
tools not customarily owned by construction workers that are provided by the
Contractor at the site, whether rented from the Contractor or others, and costs
of transportation, installation, minor repairs and replacements, dismantling and
removal thereof. Rates and quantities of equipment rented shall be subject to
the Owner's prior approval.

 

§ 7.5.3 Costs of removal of debris from the site.

 

§ 7.5.4 Costs of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, telephone
service at the site and reasonable petty cash expenses of the site office.

 

§ 7.5.5 That portion of the reasonable expenses of the Contractor's personnel
incurred while traveling in discharge of duties connected with the Work.

 

§ 7.5.6 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, if approved in advance by the Owner.

 

§ 7.6 MISCELLANEOUS COSTS

§ 7.6.1 That portion of insurance and bond premiums that can be directly
attributed to this Contract:

 

§ 7.6.2 Sales, use or similar taxes imposed by a governmental authority that are
related to the Work.

 

§ 7.6.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Contractor is required by the Contract
Documents to pay.

 

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 10:01:05 on 04/12/2006 under Order
No.1000220641_2 which expires on 2/21/2007, and is not for resale.

User Notes:                                           
                                          
                                          
                               (3986435044)

 

5

 

 

--------------------------------------------------------------------------------



 

 

§ 7.6.4 Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming Work for which reimbursement
is excluded by Section 13.5.3 of AIA Document A201-1997 or other provisions of
the Contract Documents, and which do not fall within the scope of Section 7.7.3.

 

§ 7.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Contract Documents; and payments made in accordance with legal judgments
against the Contractor resulting from such suits or claims and payments of
settlements made with the Owner's consent. However, such costs of legal
defenses, judgments and settlements shall not be included in the calculation of
the Contractor's Fee or subject to the Guaranteed Maximum Price. If such
royalties, fees and costs are excluded by the last sentence of Section 3.17.1 of
AIA Document A201-1997 or other provisions of the Contract Documents, then they
shall not be included in the Cost of the Work.

 

§ 7.6.6 Intentionally omitted.

 

§ 7.6.7 Deposits lost for causes other than the Contractor's negligence or
failure to fulfill a specific responsibility to the Owner as set forth in the
Contract Documents.

 

§ 7.6.8 Legal, mediation and arbitration costs, including attorneys’ fees, other
than those arising from disputes between the Owner and Contractor, reasonably
incurred by the Contractor in the performance of the Work and with the Owner’s
prior written approval, which approval shall not be unreasonably withheld.

 

§ 7.6.9 Expenses incurred in accordance with the Contractor's standard personnel
policy for relocation and temporary living allowances of personnel required for
the Work, if approved by the Owner in writing.

 

§ 7.7 OTHER COSTS AND EMERGENCIES

§ 7.7.1 Other costs incurred in the performance of the Work if and to the extent
approved in advance in writing by the Owner.

 

§ 7.7.2 Costs due to emergencies incurred in taking action to prevent threatened
damage, injury or loss in case of an emergency affecting the safety of persons
and property, as provided in Section 10.6 of AIA Document A201-1997.

 

§ 7.7.3 Costs of repairing or correcting damaged or nonconforming Work executed
by the Contractor, Subcontractors or suppliers, provided that such damaged or
nonconforming Work was not caused by negligence or failure to fulfill a specific
responsibility of the Contractor and only to the extent that the cost of repair
or correction is not recoverable by the Contractor from insurance, sureties,
Subcontractors, suppliers or others.

 

ARTICLE 8  

COSTS NOT TO BE REIMBURSED

§ 8.1 The Cost of the Work shall not include:

 

§ 8.1.1 Salaries and other compensation of the Contractor's personnel stationed
at the Contractor's principal office or offices other than the site office,
except as specifically provided in Sections 7.2.2 and 7.2.3 or as may be
provided in Article 14.

 

§ 8.1.2 Expenses of the Contractor's principal office and offices other than the
site office.

 

§ 8.1.3 Overhead and general expenses, except as may be expressly included in
Article 7.

 

§ 8.1.4 The Contractor's capital expenses, including interest on the
Contractor's capital employed for the Work.

 

§ 8.1.5 Rental costs of machinery and equipment, except as specifically provided
in Section 7.5.2.

 

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 10:01:05 on 04/12/2006 under Order
No.1000220641_2 which expires on 2/21/2007, and is not for resale.

User Notes:                                           
                                          
                                          
                               (3986435044)

 

6

 

 

--------------------------------------------------------------------------------



 

 

§ 8.1.6 Except as provided in Section 7.7.3 of this Agreement, costs due to the
negligence or failure to fulfill a specific responsibility of the Contractor,
Subcontractors and suppliers or anyone directly or indirectly employed by any of
them or for whose acts any of them may be liable.

 

§ 8.1.7 Any cost not specifically and expressly described in Article 7.

 

§ 8.1.8 Costs, other than costs included in Change Orders approved by the Owner,
that would cause the Guaranteed Maximum Price to be exceeded.

 

ARTICLE 9  

DISCOUNTS, REBATES AND REFUNDS

§ 9.1 The Contractor shall take all affirmative action to ensure that the full
advantage of any and all available discounts, rebates, refunds, and returns are
exercised for the benefit of Owner. Cash discounts obtained on payments made by
the Contractor shall accrue to the Owner if (1) before making the payment, the
Contractor included them in an Application for Payment and received payment
therefor from the Owner, or (2) the Owner has deposited funds with the
Contractor with which to make payments; otherwise, cash discounts shall accrue
to the Contractor, or (3) the Contractor fails fully to perform the duties
imposed by this subparagraph. The Contractor shall notify the Owner of the
availability of such cash discounts so that the Owner has the opportunity to
make funds available to take advantage of such discounts. Trade discounts,
rebates, refunds and amounts received from sales of surplus materials and
equipment shall accrue to the Owner, and the Contractor shall make provisions so
that they can be secured.

 

§ 9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 9.1 shall be credited to the Owner as a deduction from the Cost of the
Work.

 

§ 9.3 Contractor acknowledges that Owner is entering into a Sales and Use Tax
Relief Program Implementing Agreement with the State of Connecticut or one of
its agencies (collectively, the “State” and such agreement is the “Sales and Use
Tax Agreement”).  The Sales and Use Tax Agreement provides benefits to the Owner
by allowing the State to purchase materials on behalf of the Owner without
paying sales tax. Contractor acknowledges that the benefits from and under the
Sales and Use Tax Agreement are solely for the benefit of Owner and not of
Contractor. The Contractor agrees that it shall sign all documents requested to
confirm that all benefit under the Sales and Use Tax Agreement are for the
exclusive benefit of the Owner and Contractor has no interest in such benefits.
If required by the State in connection with the Sales and Use Tax Agreement, the
Owner may require Contractor to file documents or undertake purchases on behalf
of or for Owner in accordance with State regulations or rules and the Contractor
hereby agrees to file such documents or undertake such purchases accordingly.

 

ARTICLE 10  

SUBCONTRACTS AND OTHER AGREEMENTS

§ 10.1 Those portions of the Work that the Contractor does not customarily
perform with the Contractor's own personnel shall be performed under
subcontracts or by other appropriate agreements with the Contractor. Contractor
shall submit a list of proposed subcontractors to the Construction Manager and
Owner for Owner’s approval. Contractor shall not enter into a subcontract with
any subcontractor to which the Owner objects. In addition to the persons and
entities selected by the Contractor, the Owner may designate specific persons or
entities from whom the Contractor shall obtain bids. The Contractor shall obtain
bids from Subcontractors for all bid items with an estimated cost of $50,000 or
more or for any bid item so designated by the Owner and from suppliers of
materials or equipment fabricated especially for the Work and shall deliver such
bids from at least three (3) bidders to the Construction Manager with copies to
the Owner. The Owner shall then determine, with the advice of the Contractor and
the Architect, which bids will be accepted. The Contractor shall not be required
to contract with anyone to whom the Contractor has reasonable objection. As
requested by Owner, the Contractor shall provide Owner with information and
reports including information and data regarding whether subcontractors are
minority and/or women-owned businesses and whether subcontractors are union or
non-union and any other information requested by Owner in connection therewith.

 

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 10:01:05 on 04/12/2006 under Order
No.1000220641_2 which expires on 2/21/2007, and is not for resale.

User Notes:                                           
                                          
                                          
                               (3986435044)

 

7

 

 

--------------------------------------------------------------------------------



 

 

§ 10.2 If a specific bidder among those whose bids are delivered by the
Contractor to the Architect (1) is recommended to the Owner by the Contractor;
(2) is qualified to perform that portion of the Work; and (3) has submitted a
bid that conforms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted,
then the Contractor may require that a Change Order be issued to adjust the
Guaranteed Maximum Price by the difference between the bid of the person or
entity recommended to the Owner by the Contractor and the amount of the
subcontract or other agreement actually signed with the person or entity
designated by the Owner.

 

§ 10.3 Subcontracts or other agreements shall conform to the applicable payment
provisions of this Agreement, and shall not be awarded on the basis of cost plus
a fee without the prior consent of the Owner. The Contractor shall use the form
of subcontract which is attached hereto as Exhibit P and incorporated herein.

 

§ 10.4 All Subcontractors and those entering into other agreements with
Contractor shall (i) have good experience performing the work similar in size
and scope to the work contemplated by the proposed subcontract or other
agreement, (ii) be capable of performing the work in a timely fashion, (iii) be
capable of providing sufficient quality employees with appropriate experience,
(iv) be capable of being insured under Contractor’s subguard insurance program,
and (v) have a reasonable safety record.

 

ARTICLE 11  

ACCOUNTING RECORDS

The Contractor shall keep full and detailed accounts and exercise such controls
as may be necessary for proper financial management under this Contract, and the
accounting and control systems shall be satisfactory to the Owner. The Owner and
the Owner's accountants shall be afforded access to, and shall be permitted to
audit and copy, the Contractor's records, books, correspondence, instructions,
drawings, receipts, subcontracts, purchase orders, vouchers, memoranda and other
data relating to this Contract, and the Contractor shall preserve these for a
period of three years after final payment, or for such longer period as may be
required by law.

 

ARTICLE 12  

PAYMENTS

§ 12.1 PROGRESS PAYMENTS

§ 12.1.1 Based upon Applications for Payment submitted to the Architect and
Construction Manager by the Contractor and Certificates for Payment issued by
the Architect, the Owner shall make progress payments on account of the Contract
Sum to the Contractor as provided below and elsewhere in the Contract Documents.
Notwithstanding anything contained herein to the contrary, all Applications for
Payment shall be submitted to and reviewed by both the Architect and
Construction Manager. The Construction Manager’s role in reviewing and approving
Applications for Payment, as administrator of this Agreement, shall in no way,
affect the responsibilities, obligations, rights and liabilities of the
Architect under this or any other agreement, including, without limitation, in
connection with the review and approval of Applications for Payment.

 

§ 12.1.2 The period covered by each Application for Payment shall be one
calendar month ending on the last day of the month.

 

§ 12.1.3 For each Application for Payment received by the Architect and
Construction Manager, the Owner shall make payment thirty (30) days after such
Application for Payment is received by Architect.

 

§ 12.1.4 Before the Contractor has earned the right to receive payment for an
Application for Payment, the Contractor shall submit payrolls, petty cash
accounts, receipted invoices or invoices with check vouchers attached, and any
other evidence required by the Owner, Construction Manager, or Architect to
demonstrate that cash disbursements already made by the Contractor on account of
the Cost of the Work equal or exceed (1) progress payments already received by
the Contractor; less (2) that portion of those payments attributable to the
Contractor's Fee; plus (3) payrolls for the period covered by the present
Application for Payment. The thirty (30) day timeline included in Section 12.1.3
for the Owner to make payment shall not begin until the Contractor has complied
with the requirements of this subparagprah.

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 10:01:05 on 04/12/2006 under Order
No.1000220641_2 which expires on 2/21/2007, and is not for resale.

User Notes:                                           
                                          
                                          
                               (3986435044)

 

8

 

 

--------------------------------------------------------------------------------



 

 

§ 12.1.5 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Contractor in accordance with the Contract Documents.
The schedule of values shall allocate the entire Guaranteed Maximum Price among
the various portions of the Work, except that the Contractor's Fee shall be
shown as a single separate item. The schedule of values shall be prepared in
such form and supported by such data to substantiate its accuracy as the
Architect may require. This schedule, unless objected to by the Architect,
Construction Manager or Owner, shall be used as a basis for reviewing the
Contractor's Applications for Payment.

 

§ 12.1.6 Applications for Payment shall show the percentage of completion of
each portion of the Work as of the end of the period covered by the Application
for Payment. The percentage of completion shall be the lesser of (1) the
percentage of that portion of the Work which has actually been completed; or (2)
the percentage obtained by dividing (a) the expense that has actually been
incurred by the Contractor on account of that portion of the Work for which the
Contractor has made or intends to make actual payment prior to the next
Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.

 

§ 12.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

 

 

 

.1

take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute shall be
included as provided in Section 7.3.8 of AIA Document A201-1997;

 

 

 

 

.2

add that portion of the Guaranteed Maximum Price properly allocable to materials
and equipment delivered and suitably stored at the site for subsequent
incorporation in the Work, or if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing;

 

 

 

 

.3

add the Contractor's Fee. The Contractor's Fee shall be computed upon the Cost
of the Work described in the two preceding Clauses at the rate stated in Section
5.1.2 or, if the Contractor's Fee is stated as a fixed sum in that Subparagraph,
shall be an amount that bears the same ratio to that fixed-sum fee as the Cost
of the Work in the two preceding Clauses bears to a reasonable estimate of the
probable Cost of the Work upon its completion;

 

 

 

 

.4

subtract the aggregate of previous payments made by the Owner;

 

 

 

 

.5

subtract the shortfall, if any, indicated by the Contractor in the documentation
required by Section 12.1.4 to substantiate prior Applications for Payment, or
resulting from errors subsequently discovered by the Owner's accountants in such
documentation; and

 

 

 

 

.6

subtract amounts, if any, for which the Architect or Construction Manager has
withheld or nullified a Certificate for Payment as provided in Section 9.5 of
AIA Document A201-1997.

 

 

§ 12.1.8 Except with the Owner's prior approval, payments to Subcontractors
shall be subject to retainage of not less than seven and one half percent ( 7.5%
). The Owner and the Contractor shall agree upon a mutually acceptable procedure
for review and approval of payments and retention for Subcontractors. Once the
work of a particular Subcontractor is at least fifty percent (50%) substantially
complete, the Owner and the Contractor shall agree upon a mutually acceptable
procedure for a reduction in such Subcontractor’s retainage percentage.

 

§ 12.1.9 In taking action on the Contractor's Applications for Payment, the
Architect shall be entitled to rely on the accuracy and completeness of the
information furnished by the Contractor and shall not be deemed to represent
that the Architect has made a detailed examination, audit or arithmetic
verification of the documentation submitted in accordance with Section 12.1.4 or
other supporting data; that the Architect has made exhaustive or continuous
on-site inspections or that the Architect has made examinations to ascertain how
or for what purposes the Contractor

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 10:01:05 on 04/12/2006 under Order
No.1000220641_2 which expires on 2/21/2007, and is not for resale.

User Notes:                                           
                                          
                                          
                               (3986435044)

 

9

 

 

--------------------------------------------------------------------------------



 

 

has used amounts previously paid on account of the Contract. Such examinations,
audits and verifications, if required by the Owner, will be performed by the
Owner's accountants acting in the sole interest of the Owner.

 

§ 12.1.10 Notwithstanding anything contained herein to the contrary, the Owner
shall be entitled to withhold two hundred percent (200%) of the estimated cost
of the completion of punch list items as retainage. In accordance with and
subject to all other provisions of the Contract Documents, said retainage shall
be paid within thirty (30) days of completion of the punch list items in a good
and workmanlike manner. Additionally, the Owner shall have the right, but not
the obligation, to complete the punch list items in the event the Contractor has
failed to complete same within sixty (60) days and after receiving seven (7)
days’ advance written notice from the Owner. If the Owner completes punch list
items, the Owner shall have the right to apply the reasonable costs of such
completion against the Contract Sum and Guaranteed Maximum Price.

 

§ 12.1.11 In the event the Contractor fails to pay any Subcontractors or
suppliers when due and payable, the Owner shall have the right, but not the
obligation, to pay any such Subcontractor or supplier directly and deduct the
amount paid for such work from the Guaranteed Maximum Price and Contract Sum.
Payments to Subcontractors or suppliers are not to be considered due and payable
under this paragraph to the extent such payments are not due and payable under
the applicable contracts or agreements with such Subcontractors or suppliers due
to an event of default of such Subcontractor or supplier or for other reasons
permitted under such applicable contracts or agreements. Notwithstanding any
provisions to the contrary, the Owner shall always have the right to withhold
from payment to Contractor such additional amounts as may be reasonably
necessary to protect the Owner from the insolvency of the Contractor.

 

§ 12.2 FINAL PAYMENT

§ 12.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Contractor when:

 

 

 

.1

the Contractor has fully performed the Contract except for the Contractor's
responsibility to correct Work as provided in Section 12.2.2 of AIA Document
A201-1997, and to satisfy other requirements, if any, which extend beyond final
payment; and

 

 

 

 

.2

a final Certificate for Payment has been issued by the Architect. At the time of
Final Payment, in addition to the lien waivers and other material to be
submitted to the Owner or the Architect as a condition to receiving Final
Payment, the Contractor, if requested by the Owner, shall deliver a final Sworn
Construction Statement, duly executed and acknowledged, showing payment to have
been made to all contributors to the Work, including, without limitation, to all
Subcontractors and suppliers.

 

 

§ 12.2.2 The Owner's final payment to the Contractor shall be made no later than
30 days after the issuance of the Architect's final Certificate for Payment, or
as follows:

 

 

§ 12.2.3 The Owner's accountants will review and report in writing on the
Contractor's final accounting within 30 days after delivery of the final
accounting to the Architect by the Contractor. Based upon such Cost of the Work
as the Owner's accountants report to be substantiated by the Contractor's final
accounting, and provided the other conditions of Section 12.2.1 have been met,
the Architect will, within seven days after receipt of the written report of the
Owner's accountants, either issue to the Owner a final Certificate for Payment
with a copy to the Contractor, or notify the Contractor and Owner in writing of
the Architect's reasons for withholding a certificate as provided in Section
9.5.1 of the AIA Document A201-1997. The time periods stated in this Section
12.2.3 supersede those stated in Section 9.4.1 of the AIA Document A201-1997.

 

§ 12.2.4 If the Owner's accountants report the Cost of the Work as substantiated
by the Contractor's final accounting to be less than claimed by the Contractor,
the Contractor shall be entitled to commence litigation of the disputed amount
without a further decision of the Architect. Such commencement of litigation
shall be made by the Contractor within 30 days after the Contractor's receipt of
a copy of the Architect's final Certificate for Payment;

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 10:01:05 on 04/12/2006 under Order
No.1000220641_2 which expires on 2/21/2007, and is not for resale.

User Notes:                                           
                                          
                                          
                               (3986435044)

 

10

 

 

--------------------------------------------------------------------------------



 

 

failure to commence litigation within this 30-day period shall result in the
substantiated amount reported by the Owner's accountants becoming binding on the
Contractor. Pending a final resolution of the litigation, the Owner shall pay
the Contractor the amount certified in the Architect's final Certificate for
Payment.

 

§ 12.2.5 If, subsequent to final payment and at the Owner's request, the
Contractor incurs costs described in Article 7 and not excluded by Article 8 to
correct defective or nonconforming Work, the Owner shall reimburse the
Contractor such costs and the Contractor's Fee applicable thereto on the same
basis as if such costs had been incurred prior to final payment, but not in
excess of the Guaranteed Maximum Price. If the Contractor has participated in
savings as provided in Section 5.2, the amount of such savings shall be
recalculated and appropriate credit given to the Owner in determining the net
amount to be paid by the Owner to the Contractor.

 

ARTICLE 13  

TERMINATION OR SUSPENSION

§ 13.1 The Contract may be terminated by the Owner for convenience, as provided
in Article 14 of AIA Document A201-1997. However, the amount to be paid to the
Contractor under Section 14.1.3 of the AIA Document A201 1997 shall not exceed
the amount the Contractor would be entitled to receive under Section 13.2 below,
except that the Contractor’s Fee shall be calculated as if the Work had been
fully completed by the Contractor, including a reasonable estimate of the Cost
of the Work for Work not actually completed.

 

§ 13.2 The Contract may be terminated by the Owner for cause as provided in
Article 14 of AIA Document A201-1997. The amount, if any, to be paid to the
Contractor under Section 14.2.4 of AIA Document A201-1997 shall not cause the
Guaranteed Maximum Price to be exceeded, nor shall it exceed an amount
calculated as follows:

 

§ 13.2.1 Take the Cost of the Work incurred by the Contractor to the date of
termination;

 

§ 13.2.2 Add the Contractor's Fee computed upon the Cost of the Work to the date
of termination at the rate stated in Section 5.1.2 or, if the Contractor's Fee
is stated as a fixed sum in that Section, an amount that bears the same ratio to
that fixed-sum Fee as the Cost of the Work at the time of termination bears to a
reasonable estimate of the probable Cost of the Work upon its completion; and

 

§ 13.2.3 Subtract the aggregate of previous payments made by the Owner, any
other credits to which the Owner is entitled, and amounts which are owed by the
Contractor to the Owner.

 

§ 13.3 The Owner shall also pay the Contractor fair compensation, either by
purchase or rental at the election of the Owner, for any equipment owned by the
Contractor that the Owner elects to retain and that is not otherwise included in
the Cost of the Work under Section 13.2.1. To the extent that the Owner elects
to take legal assignment of subcontracts and purchase orders (including rental
agreements), the Contractor shall, as a condition of receiving the payments
referred to in this Article 13, execute and deliver all such papers and take all
such steps, including the legal assignment of such subcontracts and other
contractual rights of the Contractor, as the Owner may require for the purpose
of fully vesting in the Owner the rights and benefits of the Contractor under
such subcontracts or purchase orders.

 

§ 13.4 The Work may be suspended by the Owner as provided in Article 14 of AIA
Document A201-1997; in such case, the Guaranteed Maximum Price and Contract Time
shall be increased as provided in Section 14.3.2 of AIA Document A201-1997
except that the term "profit" shall be understood to mean the Contractor's Fee
as described in Sections 5.1.2 and Section 6.4 of this Agreement.

 

ARTICLE 14  

MISCELLANEOUS PROVISIONS

§ 14.1 Where reference is made in this Agreement to a provision AIA Document
A201-1997 or another Contract Document, the reference refers to that provision
as amended or supplemented by other provisions of the Contract Documents.

 

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 10:01:05 on 04/12/2006 under Order
No.1000220641_2 which expires on 2/21/2007, and is not for resale.

User Notes:                                           
                                          
                                          
                               (3986435044)

 

11

 

 

--------------------------------------------------------------------------------



 

 

§ 14.2 Payments due and unpaid under the Contract shall bear interest from the
date payment is due at the rate stated below, or in the absence thereof, at the
legal rate prevailing from time to time at the place where the Project is
located.

(Insert rate of interest agreed upon, if any.)

 

Prime Rate plus one percent (1%) per annum. As used herein, the Prime Rate shall
mean the rate of interest published from time to time in the Wall Street Journal
under the heading “Money Rates”.

 

(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner's and
Contractor's principal places of business, the location of the Project and
elsewhere may affect the validity of this provision. Legal advice should be
obtained with respect to deletions or modifications, and also regarding
requirements such as written disclosures or waivers.)

 

§ 14.3 The Owner's representative is:

(Name, address and other information.)

 

Ronald Falkner

Northfield Windsor LLC

151 Farmington Avenue

Hartford, CT 06106

Fax: (860) 723-4747

E-mail: Ronald.Falkner@US.ING.com

 

§ 14.4 The Contractor's representative is:

(Name, address and other information.)

 

Raymond C. Galvin, Jr.

John Moriarty & Associates, Inc.

25 New Britain Avenue

Unionville, CT 06085-1216

Fax: (860) 675-9849

E-mail: rgalvin@jma-ct.com

 

 

§ 14.5 Neither the Owner's nor the Contractor's representative shall be changed
without ten days' written notice to the other party.

 

§ 14.6 Other provisions:

 

§ 14.6.1 One hundred percent (100%) of the project/value engineering savings
shall accrue to the Owner.

 

§ 14.6.2 Contractor must be appropriately licensed, including, without
limitation, in the State of Connecticut to perform the Work required under this
Agreement.

 

§ 14.6.3 Owner ands its officers, agents, and employees have the right to enter
the Project area to inspect the Work.

 

ARTICLE 15  

ENUMERATION OF CONTRACT DOCUMENTS

§ 15.1 The Contract Documents, except for Modifications issued after execution
of this Agreement, are enumerated as follows:

 

§ 15.1.1 The Agreement is this executed 1997 edition of the Standard Form of
Agreement Between Owner and Contractor, AIA Document A111-1997, as modified.

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 10:01:05 on 04/12/2006 under Order
No.1000220641_2 which expires on 2/21/2007, and is not for resale.

User Notes:                                           
                                          
                                          
                               (3986435044)

 

12

 

 

--------------------------------------------------------------------------------



 

 

§ 15.1.2 The General Conditions are the 1997 edition of the General Conditions
of the Contract for Construction, AIA Document A201-1997, as modified and
attached as Exhibit A and incorporated herein.

 

§ 15.1.3 Intentionally omitted.

 

§ 15.1.4 The Specifications are those contained in the Project Manual listed on
Exhibit K attached hereto and incorporated herein.

 

§ 15.1.5 The Drawings are as follows:

(Either list the Drawings here or refer to an exhibit attached to this
Agreement.)

Title of Drawings exhibit: Please see Exhibit K

 

§ 15.1.6 The Addenda, if any, are as follows:

 

Number

Date

Pages

None

 

 

 

Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 15.

 

§ 15.1.7 Other Documents, if any, forming part of the Contract Documents are as
follows, all of which are attached hereto and incorporated herein, including,
without limitation, those documents listed on the following Exhibits, which are
incorporated herein by reference as if they had been attached hereto in their
entirety:

(List here any additional documents, such as a list of alternates that are
intended to form part of the Contract Documents. AIA Document A201-1997 provides
that bidding requirements such as advertisement or invitation to bid,
Instructions to Bidders, sample forms and the Contractor's bid are not part of
the Contract Documents unless enumerated in this Agreement. They should be
listed here only if intended to be part of the Contract Documents.)

 

Exhibit A –General Conditions of the Contract for Construction, AIA Document
A201 (1997)

Exhibit B - Contractor’s Consent

Exhibit C – Mechanic’s Lien Subordination/Certification

Exhibit D – Contractor’s Requisition Certificate

Exhibit E – Contractor’s Insurance Certificate

Exhibit F - Construction Schedule

Exhibit G – Allowances

Exhibit H – Qualifications and Assumptions

 

Exhibit I –

Subcontractors List

Exhibit J – Contract Drawings

Exhibit K – Additional Contract Documents

Exhibit L – Schedule of Values

Exhibit M – Contractor’s supervisory and administrative personnel rates
(on-site)

Exhibit N – Contractor’s supervisory and administrative personnel rates
(off-site)

Exhibit O – List of persons for whom rates include taxes, benefits, etc.

Exhibit P – Form of Subcontract

Exhibit Q – Pre-Construction Services

 

Exhibit R -

General Conditions and Job Expense Fee and Breakdown

 

Exhibit S –

Form of Change Order

 

 

ARTICLE 16  

INSURANCE AND BONDS

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 10:01:05 on 04/12/2006 under Order
No.1000220641_2 which expires on 2/21/2007, and is not for resale.

User Notes:                                           
                                          
                                          
                               (3986435044)

 

13

 

 

--------------------------------------------------------------------------------



 

 

(List required limits of liability for insurance and bonds. AIA Document
A201-1997 gives other specific requirements for insurance and bonds.) The
insurance and bonding requirements are as set forth in the A201 attached as
Exhibit A.

 

Type of insurance

Limit of liability ($ 0.00)

See A201.

 

 

This Agreement is entered into as of the day and year first written above and is
executed in at least three original copies, of which one is to be delivered to
the Contractor, one to the Architect for use in the administration of the
Contract, and one to the Owner.

 

NORTHFIELD WINDSOR LLC

 

JOHN MORIARTY & ASSOCIATES, INC.

OWNER (Signature)

 

CONTRACTOR (Signature)

s/Michael Knipper

 

s/David Leathers

By: Michael Knipper, President

 

By: David Leathers, Chief Executive Officer

 

 

 

 

 

 

ADDITIONS AND DELETIONS: The author of this document has added information
needed for its completion. The author may also have revised the text of the
original AIA standard form. An Additions and Deletions Report that notes added
information as well as revisions to the standard form text is available from the
author and should be reviewed.

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

This document is not intended for use in competitive bidding.

AIA Document A201-1997, General Conditions of the Contract for Construction, is
adopted in this document by reference. Do not use with other general conditions
unless this document is modified.

This document has been approved and endorsed by The Associated General
Contractors of America

ELECTRONIC COPYING of any portion of this AIA Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.

 

 

 

 

# 40232539 v10 - CAMILLMJ - 025388/0002

 

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 10:01:05 on 04/12/2006 under Order
No.1000220641_2 which expires on 2/21/2007, and is not for resale.

User Notes:                                           
                                          
                                          
                               (3986435044)

 

14

 

 

--------------------------------------------------------------------------------



 

 

Exhibit A

General Conditions of the Contract for Construction, AIA Document A201 (1997)

 

Please see attached.

 

--------------------------------------------------------------------------------



AIA® Document A201TM – 1997

General Conditions of the Contract for Construction

 

for the following PROJECT:

(Name and location or address):

ING Regional Office Headquarters, Windsor, Connecticut

 

ADDITIONS AND DELETIONS: The author of this document has added information
needed for its completion. The author may also have revised the text of the
original AIA standard form. An Additions and Deletions Report that notes added
information as well as revisions to the standard form text is available from the
author and should be reviewed.

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

This document has been approved and endorsed by The Associated General
Contractors of America

ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.

 

THE OWNER:

(Name and address):

NORTHFIELD WINDSOR LLC

151 Farmington Avenue

Hartford, CT 06106

Attn: Ronald Falkner

 

 

THE ARCHITECT:

(Name and address):

Spagnolo/Gisness Architecture LLC

200 High Street

Boston, MA 02110

Attn: Al Spagnolo

 

 

THE ENGINEER:

(Name and address):

F.A. Hesketh & Associates, Inc.

6 Creamery Brook

East Granby, CT 06026

Attn: David Ziaks

 

 

TABLE OF ARTICLES

 

1

GENERAL PROVISIONS

 

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

16

 

 

--------------------------------------------------------------------------------



2

OWNER

 

3

CONTRACTOR

 

4

ADMINISTRATION OF THE CONTRACT

 

5

SUBCONTRACTORS

 

6

CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

 

7

CHANGES IN THE WORK

 

8

TIME

 

9

PAYMENTS AND COMPLETION

 

10

PROTECTION OF PERSONS AND PROPERTY

 

11

INSURANCE AND BONDS

 

12

UNCOVERING AND CORRECTION OF WORK

 

13

MISCELLANEOUS PROVISIONS

 

14

TERMINATION OR SUSPENSION OF THE CONTRACT

 

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

17

 

 

--------------------------------------------------------------------------------





INDEX

(Numbers and Topics in Bold are Section Headings)

 

Acceptance of Nonconforming Work

9.6.6, 9.9.3, 12.3

Acceptance of Work

9.6.6, 9.8.2, 9.9.3, 9.10.1, 9.10.3, 12.3

Access to Work

3.16, 6.2.1, 12.1

Accident Prevention

4.2.3, 10

Acts and Omissions

3.2, 3.3.2, 3.12.8, 3.18, 4.2.3, 4.3.8, 4.4.1, 8.3.1, 9.5.1, 10.2.5, 13.4.2,
13.7, 14.1

Addenda

1.1.1, 3.11

Additional Costs, Claims for

4.3.4, 4.3.5, 4.3.6, 6.1.1, 10.3

Additional Inspections and Testing

9.8.3, 12.2.1, 13.5

Additional Time, Claims for

4.3.4, 4.3.7, 8.3.2

ADMINISTRATION OF THE CONTRACT

3.1.3, 4, 9.4, 9.5

Advertisement or Invitation to Bid

1.1.1

Aesthetic Effect

4.2.13, 4.5.1

Allowances

3.8

All-risk Insurance

11.4.1.1

Applications for Payment

4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.8.5, 9.10, 11.1.3, 14.2.4,
14.4.3

Approvals

2.4, 3.1.3, 3.5, 3.10.2, 3.12, 4.2.7, 9.3.2, 13.4.2, 13.5

Arbitration

4.3.3, 4.4, 4.5.1, 4.5.2, 4.6, 8.3.1, 9.7.1, 11.4.9, 11.4.10

Architect

4.1

Architect, Definition of

4.1.1

Architect, Extent of Authority

2.4, 3.12.7, 4.2, 4.3.6, 4.4, 5.2, 6.3, 7.1.2, 7.3.6, 7.4, 9.2, 9.3.1, 9.4, 9.5,
9.8.3, 9.10.1, 9.10.3, 12.1, 12.2.1, 13.5.1, 13.5.2, 14.2.2, 14.2.4

Architect, Limitations of Authority and Responsibility

2.1.1, 3.3.3, 3.12.4, 3.12.8, 3.12.10, 4.1.2, 4.2.1, 4.2.2, 4.2.3, 4.2.6, 4.2.7,
4.2.10, 4.2.12, 4.2.13, 4.4, 5.2.1, 7.4, 9.4.2, 9.6.4, 9.6.6

Architect's Additional Services and Expenses

2.4, 11.4.1.1, 12.2.1, 13.5.2, 13.5.3, 14.2.4

Architect's Administration of the Contract

3.1.3, 4.2, 4.3.4, 4.4, 9.4, 9.5

Architect's Approvals

2.4, 3.1.3, 3.5.1, 3.10.2, 4.2.7

Architect's Authority to Reject Work

3.5.1, 4.2.6, 12.1.2, 12.2.1

Architect's Copyright

1.6

Architect's Decisions

4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1, 4.4.5, 4.4.6, 4.5, 6.3,
7.3.6, 7.3.8, 8.1.3, 8.3.1, 9.2, 9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2,
14.2.4

Architect's Inspections

4.2.2, 4.2.9, 4.3.4, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 13.5

Architect's Instructions

3.2.3, 3.3.1, 4.2.6, 4.2.7, 4.2.8, 7.4.1, 12.1, 13.5.2

Architect's Interpretations

4.2.11, 4.2.12, 4.3.6

Architect's Project Representative

4.2.10

Architect's Relationship with Contractor

1.1.2, 1.6, 3.1.3, 3.2.1, 3.2.2, 3.2.3, 3.3.1, 3.4.2, 3.5.1, 3.7.3, 3.10, 3.11,
3.12, 3.16, 3.18, 4.1.2, 4.1.3, 4.2, 4.3.4, 4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1,
9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3, 11.4.7, 12, 13.4.2, 13.5

Architect's Relationship with Subcontractors

1.1.2, 4.2.3, 4.2.4, 4.2.6, 9.6.3, 9.6.4, 11.4.7

Architect's Representations

9.4.2, 9.5.1, 9.10.1

Architect's Site Visits

4.2.2, 4.2.5, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5

Asbestos

10.3.1

Attorneys' Fees

3.18.1, 9.10.2, 10.3.3

Award of Separate Contracts

6.1.1, 6.1.2

Award of Subcontracts and Other Contracts for Portions of the Work

5.2

Basic Definitions

1.1

Bidding Requirements

1.1.1, 1.1.7, 5.2.1, 11.5.1

Boiler and Machinery Insurance

11.4.2

Bonds, Lien

9.10.2

Bonds, Performance, and Payment

7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5

Building Permit

3.7.1

Capitalization

1.3

Certificate of Substantial Completion

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

18

 

 

--------------------------------------------------------------------------------



9.8.3, 9.8.4, 9.8.5

Certificates for Payment

4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1, 9.10.3, 13.7,
14.1.1.3, 14.2.4

Certificates of Inspection, Testing or Approval

13.5.4

Certificates of Insurance

9.10.2, 11.1.3

Change Orders

1.1.1, 2.4.1, 3.4.2, 3.8.2.3, 3.11.1, 3.12.8, 4.2.8, 4.3.4, 4.3.9, 5.2.3, 7.1,
7.2, 7.3, 8.3.1, 9.3.1.1, 9.10.3, 11.4.1.2, 11.4.4, 11.4.9, 12.1.2

Change Orders, Definition of

7.2.1

CHANGES IN THE WORK

3.11, 4.2.8, 7, 8.3.1, 9.3.1.1, 11.4.9

Claim, Definition of

4.3.1

Claims and Disputes

3.2.3, 4.3, 4.4, 4.5, 4.6, 6.1.1, 6.3, 7.3.8, 9.3.3, 9.10.4, 10.3.3

Claims and Timely Assertion of Claims

4.6.5

Claims for Additional Cost

3.2.3, 4.3.4, 4.3.5, 4.3.6, 6.1.1, 7.3.8, 10.3.2

Claims for Additional Time

3.2.3, 4.3.4, 4.3.7, 6.1.1, 8.3.2, 10.3.2

Claims for Concealed or Unknown Conditions

4.3.4

Claims for Damages

3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.4.5, 11.4.7,
14.1.3, 14.2.4

Claims Subject to Arbitration

4.4.1, 4.5.1, 4.6.1

Cleaning Up

3.15, 6.3

Commencement of Statutory Limitation Period

13.7

Commencement of the Work, Conditions Relating to

2.2.1, 3.2.1, 3.4.1, 3.7.1, 3.10.1, 3.12.6, 4.3.5, 5.2.1, 5.2.3, 6.2.2, 8.1.2,
8.2.2, 8.3.1, 11.1, 11.4.1, 11.4.6, 11.5.1

Commencement of the Work, Definition of

8.1.2

Communications Facilitating Contract Administration

3.9.1, 4.2.4

Completion, Conditions Relating to

1.6.1, 3.4.1, 3.11, 3.15, 4.2.2, 4.2.9, 8.2, 9.4.2, 9.8, 9.9.1, 9.10, 12.2,
13.7, 14.1.2

COMPLETION, PAYMENTS AND

9

Completion, Substantial

4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 9.10.4.2, 12.2, 13.7

Compliance with Laws

1.6.1, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6.4, 4.6.6, 9.6.4,
10.2.2, 11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14.1.1, 14.2.1.3

Concealed or Unknown Conditions

4.3.4, 8.3.1, 10.3

Conditions of the Contract

1.1.1, 1.1.7, 6.1.1, 6.1.4

Consent, Written

1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2, 9.8.5, 9.9.1, 9.10.2,
9.10.3, 11.4.1, 13.2, 13.4.2

CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

1.1.4, 6

Construction Change Directive, Definition of

7.3.1

Construction Change Directives

1.1.1, 3.12.8, 4.2.8, 4.3.9, 7.1, 7.3, 9.3.1.1

Construction Schedules, Contractor's

1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3

Contingent Assignment of Subcontracts

5.4, 14.2.2.2

Continuing Contract Performance

4.3.3

Contract, Definition of

1.1.2

CONTRACT, TERMINATION OR SUSPENSION OF THE

5.4.1.1, 11.4.9, 14

Contract Administration

3.1.3, 4, 9.4, 9.5

Contract Award and Execution, Conditions Relating to

3.7.1, 3.10, 5.2, 6.1, 11.1.3, 11.4.6, 11.5.1

Contract Documents, The

1.1, 1.2

Contract Documents, Copies Furnished and Use of

1.6, 2.2.5, 5.3

Contract Documents, Definition of

1.1.1

Contract Sum

3.8, 4.3.4, 4.3.5, 4.4.5, 5.2.3, 7.2, 7.3, 7.4, 9.1, 9.4.2, 9.5.1.4, 9.6.7, 9.7,
10.3.2, 11.4.1, 14.2.4, 14.3.2

Contract Sum, Definition of

9.1

Contract Time

4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1.3, 7.3, 7.4, 8.1.1, 8.2, 8.3.1, 9.5.1, 9.7,
10.3.2, 12.1.1, 14.3.2

Contract Time, Definition of

8.1.1

CONTRACTOR

3

Contractor, Definition of

3.1, 6.1.2

Contractor's Construction Schedules

1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3

Contractor's Employees

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

19

 

 

--------------------------------------------------------------------------------



3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3, 11.1.1, 11.4.7,
14.1, 14.2.1.1,

Contractor's Liability Insurance

11.1

Contractor's Relationship with Separate Contractors and Owner's Forces

3.12.5, 3.14.2, 4.2.4, 6, 11.4.7, 12.1.2, 12.2.4

Contractor's Relationship with Subcontractors

1.2.2, 3.3.2, 3.18.1, 3.18.2, 5, 9.6.2, 9.6.7, 9.10.2, 11.4.1.2, 11.4.7, 11.4.8

Contractor's Relationship with the Architect

1.1.2, 1.6, 3.1.3, 3.2.1, 3.2.2, 3.2.3, 3.3.1, 3.4.2, 3.5.1, 3.7.3, 3.10, 3.11,
3.12, 3.16, 3.18, 4.1.2, 4.1.3, 4.2, 4.3.4, 4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1,
9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3, 11.4.7, 12, 13.4.2, 13.5

Contractor's Representations

1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.8.2

Contractor's Responsibility for Those Performing the Work

3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10

Contractor's Review of Contract Documents

1.5.2, 3.2, 3.7.3

Contractor's Right to Stop the Work

9.7

Contractor's Right to Terminate the Contract

4.3.10, 14.1

Contractor's Submittals

3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.6, 9.2, 9.3, 9.8.2, 9.8.3, 9.9.1,
9.10.2, 9.10.3, 11.1.3, 11.5.2

Contractor's Superintendent

3.9, 10.2.6

Contractor's Supervision and Construction Procedures

1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3, 6.2.4, 7.1.3, 7.3.4,
7.3.6, 8.2, 10, 12, 14

Contractual Liability Insurance

11.1.1.8, 11.2, 11.3

Coordination and Correlation

1.2, 1.5.2, 3.3.1, 3.10, 3.12.6, 6.1.3, 6.2.1

Copies Furnished of Drawings and Specifications

1.6, 2.2.5, 3.11

Copyrights

1.6, 3.17

Correction of Work

2.3, 2.4, 3.7.4, 4.2.1, 9.4.2, 9.8.2, 9.8.3, 9.9.1, 12.1.2, 12.2, 13.7.1.3

Correlation and Intent of the Contract Documents

1.2

Cost, Definition of

7.3.6

Costs

2.4, 3.2.3, 3.7.4, 3.8.2, 3.15.2, 4.3, 5.4.2, 6.1.1, 6.2.3, 7.3.3.3, 7.3.6,
7.3.7, 7.3.8, 9.10.2, 10.3.2, 10.5, 11.3, 11.4, 12.1, 12.2.1, 12.2.4, 13.5, 14

Cutting and Patching

6.2.5, 3.14

Damage to Construction of Owner or Separate Contractors

3.14.2, 6.2.4, 9.2.1.5, 10.2.1.2, 10.2.5, 10.6, 11.1, 11.4, 12.2.4

Damage to the Work

3.14.2, 9.9.1, 10.2.1.2, 10.2.5, 10.6, 11.4, 12.2.4

Damages, Claims for

3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.4.5, 11.4.7,
14.1.3, 14.2.4

Damages for Delay

6.1.1, 8.3.3, 9.5.1.6, 9.7, 10.3.2

Date of Commencement of the Work, Definition of

8.1.2

Date of Substantial Completion, Definition of

8.1.3

Day, Definition of

8.1.4

Decisions of the Architect

4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1, 4.4.5, 4.4.6, 4.5, 6.3,
7.3.6, 7.3.8, 8.1.3, 8.3.1, 9.2, 9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2,
14.2.4

Decisions to Withhold Certification

9.4.1, 9.5, 9.7, 14.1.1.3

Defective or Nonconforming Work, Acceptance, Rejection and Correction of

2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6, 9.8.2, 9.9.3, 9.10.4,
12.2.1, 13.7.1.3

Defective Work, Definition of

3.5.1

Definitions

1.1, 2.1.1, 3.1, 3.5.1, 3.12.1, 3.12.2, 3.12.3, 4.1.1, 4.3.1, 5.1, 6.1.2, 7.2.1,
7.3.1, 7.3.6, 8.1, 9.1, 9.8.1

Delays and Extensions of Time

3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3, 9.5.1,
9.7.1, 10.3.2, 10.6.1, 14.3.2

Disputes

4.1.4, 4.3, 4.4, 4.5, 4.6, 6.3, 7.3.8

Documents and Samples at the Site

3.11

Drawings, Definition of

1.1.5

Drawings and Specifications, Use and Ownership of

1.1.1, 1.3, 2.2.5, 3.11, 5.3

Effective Date of Insurance

8.2.2, 11.1.2

Emergencies

4.3.5, 10.6, 14.1.1.2

Employees, Contractor's

3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3, 11.1.1, 11.4.7,
14.1, 14.2.1.1

Equipment, Labor, Materials and

1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 4.2.6, 4.2.7, 5.2.1,
6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2

Execution and Progress of the Work

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

20

 

 

--------------------------------------------------------------------------------



1.1.3, 1.2.1, 1.2.2, 2.2.3, 2.2.5, 3.1, 3.3, 3.4, 3.5, 3.7, 3.10, 3.12, 3.14,
4.2.2, 4.2.3, 4.3.3, 6.2.2, 7.1.3, 7.3.4, 8.2, 9.5, 9.9.1, 10.2, 10.3, 12.2,
14.2, 14.3

Extensions of Time

3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3, 7.4.1, 9.5.1, 9.7.1,
10.3.2, 10.6.1, 14.3.2

Failure of Payment

4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6

Faulty Work

(See Defective or Nonconforming Work)

Final Completion and Final Payment

4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 11.4.5, 12.3.1, 13.7,
14.2.4, 14.4.3

Financial Arrangements, Owner's

2.2.1, 13.2.2, 14.1.1.5

Fire and Extended Coverage Insurance

11.4

GENERAL PROVISIONS

1

Governing Law

13.1

Guarantees (See Warranty)

Hazardous Materials

10.2.4, 10.3, 10.5

Identification of Contract Documents

1.5.1

Identification of Subcontractors and Suppliers

5.2.1

Indemnification

3.17, 3.18, 9.10.2, 10.3.3, 10.5, 11.4.1.2, 11.4.7

Information and Services Required of the Owner

2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3, 6.1.4, 6.2.5, 9.3.2,
9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4,
14.1.4

Injury or Damage to Person or Property

4.3.8, 10.2, 10.6

Inspections

3.1.3, 3.3.3, 3.7.1, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.2, 9.8.3, 9.9.2, 9.10.1,
12.2.1, 13.5

Instructions to Bidders

1.1.1

Instructions to the Contractor

3.2.3, 3.3.1, 3.8.1, 4.2.8, 5.2.1, 7, 12, 8.2.2, 13.5.2

Insurance

3.18.1, 6.1.1, 7.3.6, 8.2.1, 9.3.2, 9.8.4, 9.9.1, 9.10.2, 9.10.5, 11

Insurance, Boiler and Machinery

11.4.2

Insurance, Contractor's Liability

11.1

Insurance, Effective Date of

8.2.2, 11.1.2

Insurance, Loss of Use

11.4.3

Insurance, Owner's Liability

11.2

Insurance, Project Management Protective Liability

11.3

Insurance, Property

10.2.5, 11.4

Insurance, Stored Materials

9.3.2, 11.4.1.4

INSURANCE AND BONDS

11

Insurance Companies, Consent to Partial Occupancy

9.9.1, 11.4.1.5

Insurance Companies, Settlement with

11.4.10

Intent of the Contract Documents

1.2.1, 4.2.7, 4.2.12, 4.2.13, 7.4

Interest

13.6

Interpretation

1.2.3, 1.4, 4.1.1, 4.3.1, 5.1, 6.1.2, 8.1.4

Interpretations, Written

4.2.11, 4.2.12, 4.3.6

Joinder and Consolidation of Claims Required

4.6.4

Judgment on Final Award

4.6.6

Labor and Materials, Equipment

1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 42.6, 4.2.7, 5.2.1,
6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2

Labor Disputes

8.3.1

Laws and Regulations

1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6, 9.6.4, 9.9.1, 10.2.2,
11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14

Liens

2.1.2, 4.4.8, 8.2.2, 9.3.3, 9.10

Limitation on Consolidation or Joinder

4.6.4

Limitations, Statutes of

4.6.3, 12.2.6, 13.7

Limitations of Liability

2.3, 3.2.1, 3.5.1, 3.7.3, 3.12.8, 3.12.10, 3.17, 3.18, 4.2.6, 4.2.7, 4.2.12,
6.2.2, 9.4.2, 9.6.4, 9.6.7, 9.10.4, 10.3.3, 10.2.5, 11.1.2, 11.2.1, 11.4.7,
12.2.5, 13.4.2

Limitations of Time

2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1, 4.2.7, 4.3, 4.4, 4.5,
4.6, 5.2, 5.3, 5.4, 6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6,
9.7, 9.8, 9.9, 9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5, 13.7, 14

Loss of Use Insurance

11.4.3

Material Suppliers

1.6, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3, 9.4.2, 9.6, 9.10.5

Materials, Hazardous

10.2.4, 10.3, 10.5

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

21

 

 

--------------------------------------------------------------------------------



Materials, Labor, Equipment and

1.1.3, 1.1.6, 1.6.1, 3.4, 3.5.1, 3.8.2, 3.8.23, 3.12, 3.13, 3.15.1, 4.2.6,
4.2.7, 5.2.1, 6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4,
14.2.1.2

Means, Methods, Techniques, Sequences and Procedures of Construction

3.3.1, 3.12.10, 4.2.2, 4.2.7, 9.4.2

Mechanic's Lien

4.4.8

Mediation

4.4.1, 4.4.5, 4.4.6, 4.4.8, 4.5, 4.6.1, 4.6.2, 8.3.1, 10.5

Minor Changes in the Work

1.1.1, 3.12.8, 4.2.8, 4.3.6, 7.1, 7.4

MISCELLANEOUS PROVISIONS

13

Modifications, Definition of

1.1.1

Modifications to the Contract

1.1.1, 1.1.2, 3.7.3, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1, 9.7, 10.3.2, 11.4.1

Mutual Responsibility

6.2

Nonconforming Work, Acceptance of

9.6.6, 9.9.3, 12.3

Nonconforming Work, Rejection and Correction of

2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.8.2, 9.9.3, 9.10.4, 12.2.1, 13.7.1.3

Notice

2.2.1, 2.3, 2.4, 3.2.3, 3.3.1, 3.7.2, 3.7.4, 3.12.9, 4.3, 4.4.8, 4.6.5, 5.2.1,
8.2.2, 9.7, 9.10, 10.2.2, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 13.5.1, 13.5.2,
14.1, 14.2

Notice, Written

2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 4.3, 4.4.8, 4.6.5, 5.2.1, 8.2.2, 9.7,
9.10, 10.2.2, 10.3, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 14

Notice of Testing and Inspections

13.5.1, 13.5.2

Notice to Proceed

8.2.2

Notices, Permits, Fees and

2.2.2, 3.7, 3.13, 7.3.6.4, 10.2.2

Observations, Contractor's

1.5.2, 3.2, 3.7.3, 4.3.4

Occupancy

2.2.2, 9.6.6, 9.8, 11.4.1.5

Orders, Written

1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2, 13.5.2, 14.3.1

OWNER

2

Owner, Definition of

2.1

Owner, Information and Services Required of the

2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3, 6.1.4, 6.2.5, 9.3.2,
9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4,
14.1.4

Owner's Authority

1.6, 2.1.1, 2.3, 2.4, 3.4.2, 3.8.1, 3.12.10, 3.14.2, 4.1.2, 4.1.3, 4.2.4, 4.2.9,
4.3.6, 4.4.7, 5.2.1, 5.2.4, 5.4.1, 6.1, 6.3, 7.2.1, 7.3.1, 8.2.2, 8.3.1, 9.3.1,
9.3.2, 9.5.1, 9.9.1, 9.10.2, 10.3.2, 11.1.3, 11.3.1, 11.4.3, 11.4.10, 12.2.2,
12.3.1, 13.2.2, 14.3, 14.4

Owner's Financial Capability

2.2.1, 13.2.2, 14.1.1.5

Owner's Liability Insurance

11.2

Owner's Loss of Use Insurance

11.4.3

Owner's Relationship with Subcontractors

1.1.2, 5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2

Owner's Right to Carry Out the Work

2.4, 12.2.4. 14.2.2.2

Owner's Right to Clean Up

6.3

Owner's Right to Perform Construction and to Award Separate Contracts

6.1

Owner's Right to Stop the Work

2.3

Owner's Right to Suspend the Work

14.3

Owner's Right to Terminate the Contract

14.2

Ownership and Use of Drawings, Specifications and Other Instruments of Service

1.1.1, 1.6, 2.2.5, 3.2.1, 3.11.1, 3.17.1, 4.2.12, 5.3

Partial Occupancy or Use

9.6.6, 9.9, 11.4.1.5

Patching, Cutting and

3.14, 6.2.5

Patents

3.17

Payment, Applications for

4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.8.5, 9.10.1, 9.10.3, 9.10.5,
11.1.3, 14.2.4, 14.4.3

Payment, Certificates for

4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1, 9.10.3, 13.7,
14.1.1.3, 14.2.4

Payment, Failure of

4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6

Payment, Final

4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 11.4.5, 12.3.1, 13.7,
14.2.4, 14.4.3

Payment Bond, Performance Bond and

7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5

Payments, Progress

4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3

PAYMENTS AND COMPLETION

9

Payments to Subcontractors

5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7, 11.4.8, 14.2.1.2

PCB

10.3.1

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

22

 

 

--------------------------------------------------------------------------------



Performance Bond and Payment Bond

7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5

Permits, Fees and Notices

2.2.2, 3.7, 3.13, 7.3.6.4, 10.2.2

PERSONS AND PROPERTY, PROTECTION OF

10

 

Polychlorinated Biphenyl

10.3.1

Product Data, Definition of

3.12.2

Product Data and Samples, Shop Drawings

3.11, 3.12, 4.2.7

Progress and Completion

4.2.2, 4.3.3, 8.2, 9.8, 9.9.1, 14.1.4

Progress Payments

4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3

Project, Definition of the

1.1.4

Project Management Protective Liability Insurance

11.3

Project Manual, Definition of the

1.1.7

Project Manuals

2.2.5

Project Representatives

4.2.10

Property Insurance

10.2.5, 11.4

PROTECTION OF PERSONS AND PROPERTY

10

Regulations and Laws

1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6, 9.6.4, 9.9.1, 10.2.2,
11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14

Rejection of Work

3.5.1, 4.2.6, 12.2.1

Releases and Waivers of Liens

9.10.2

Representations

1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.4.2, 9.5.1, 9.8.2, 9.10.1

Representatives

2.1.1, 3.1.1, 3.9, 4.1.1, 4.2.1, 4.2.10, 5.1.1, 5.1.2, 13.2.1

Resolution of Claims and Disputes

4.4, 4.5, 4.6

Responsibility for Those Performing the Work

3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10

Retainage

9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3

Review of Contract Documents and Field Conditions by Contractor

1.5.2, 3.2, 3.7.3, 3.12.7, 6.1.3

Review of Contractor's Submittals by Owner and Architect

3.10.1, 3.10.2, 3.11, 3.12, 4.2, 5.2, 6.1.3, 9.2, 9.8.2

Review of Shop Drawings, Product Data and Samples by Contractor

3.12

Rights and Remedies

1.1.2, 2.3, 2.4, 3.5.1, 3.15.2, 4.2.6, 4.3.4, 4.5, 4.6, 5.3, 5.4, 6.1, 6.3,
7.3.1, 8.3, 9.5.1, 9.7, 10.2.5, 10.3, 12.2.2, 12.2.4, 13.4, 14

Royalties, Patents and Copyrights

3.17

Rules and Notices for Arbitration

4.6.2

Safety of Persons and Property

10.2, 10.6

Safety Precautions and Programs

3.3.1, 4.2.2, 4.2.7, 5.3.1, 10.1, 10.2, 10.6

Samples, Definition of

3.12.3

Samples, Shop Drawings, Product Data and

3.11, 3.12, 4.2.7

Samples at the Site, Documents and

3.11

Schedule of Values

9.2, 9.3.1

Schedules,

1.4.1.2, 3.10, 3.Construction12.1, 3.12.2, 4.3.7.2, 6.1.3

Separate Contracts and Contractors

1.1.4, 3.12.5, 3.14.2, 4.2.4, 4.2.7, 4.6.4, 6, 8.3.1, 11.4.7, 12.1.2, 12.2.5

Shop Drawings, Definition of

3.12.1

Shop Drawings, Product Data and Samples

3.11, 3.12, 4.2.7

Site, Use of

3.13, 6.1.1, 6.2.1

Site Inspections

1.2.2, 3.2.1, 3.3.3, 3.7.1, 4.2, 4.3.4, 9.4.2, 9.10.1, 13.5

Site Visits, Architect's

4.2.2, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5

Special Inspections and Testing

4.2.6, 12.2.1, 13.5

Specifications, Definition of the

1.1.6

Specifications, The

1.1.1, 1.1.6, 1.1.7, 1.2.2, 1.6, 3.11, 3.12.10, 3.17

Statute of Limitations

4.6.3, 12.2.6, 13.7

Stopping the Work

2.3, 4.3.6, 9.7, 10.3, 14.1

Stored Materials

6.2.1, 9.3.2, 10.2.1.2, 10.2.4, 11.4.1.4

Subcontractor, Definition of

5.1.1

SUBCONTRACTORS

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

23

 

 

--------------------------------------------------------------------------------



5

Subcontractors, Work by

1.2.2, 3.3.2, 3.12.1, 4.2.3, 5.2.3, 5.3, 5.4, 9.3.1.2, 9.6.7

Subcontractual Relations

5.3, 5.4, 9.3.1.2, 9.6, 9.10 10.2.1, 11.4.7, 11.4.8, 14.1, 14.2.1, 14.3.2

Submittals

1.6, 3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.6, 9.2, 9.3, 9.8, 9.9.1, 9.10.2,
9.10.3, 11.1.3

Subrogation, Waivers of

6.1.1, 11.4.5, 11.4.7

Substantial Completion

4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 9.10.4.2, 12.2, 13.7

Substantial Completion, Definition of

9.8.1

Substitution of Subcontractors

5.2.3, 5.2.4

Substitution of Architect

4.1.3

Substitutions of Materials

3.4.2, 3.5.1, 7.3.7

Sub-subcontractor, Definition of

5.1.2

Subsurface Conditions

4.3.4

Successors and Assigns

13.2

Superintendent

3.9, 10.2.6

Supervision and Construction Procedures

1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3, 6.2.4, 7.1.3, 7.3.6, 8.2,
8.3.1, 9.4.2, 10, 12, 14

Surety

4.4.7, 5.4.1.2, 9.8.5, 9.10.2, 9.10.3, 14.2.2

Surety, Consent of

9.10.2, 9.10.3

Surveys

2.2.3

Suspension by the Owner for Convenience

14.4

Suspension of the Work

5.4.2, 14.3

Suspension or Termination of the Contract

4.3.6, 5.4.1.1, 11.4.9, 14

Taxes

3.6, 3.8.2.1, 7.3.6.4

Termination by the Contractor

4.3.10, 14.1

Termination by the Owner for Cause

4.3.10, 5.4.1.1, 14.2

Termination of the Architect

4.1.3

Termination of the Contractor

14.2.2

TERMINATION OR SUSPENSION OF THE CONTRACT

14

Tests and Inspections

3.1.3, 3.3.3, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 10.3.2,
11.4.1.1, 12.2.1,13.5

TIME

8

Time, Delays and Extensions of

3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3, 9.5.1,
9.7.1, 10.3.2, 10.6.1, 14.3.2

Time Limits

2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1, 4.2, 4.3, 4.4, 4.5,
4.6, 5.2, 5.3, 5.4, 6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6,
9.7, 9.8, 9.9, 9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5, 13.7, 14

Time Limits on Claims

4.3.2, 4.3.4, 4.3.8, 4.4, 4.5, 4.6

Title to Work

9.3.2, 9.3.3

UNCOVERING AND CORRECTION OF WORK

12

Uncovering of Work

12.1

Unforeseen Conditions

4.3.4, 8.3.1, 10.3

Unit Prices

4.3.9, 7.3.3.2

Use of Documents

1.1.1, 1.6, 2.2.5, 3.12.6, 5.3

Use of Site

3.13, 6.1.1, 6.2.1

Values, Schedule of

9.2, 9.3.1

Waiver of Claims by the Architect

13.4.2

Waiver of Claims by the Contractor

4.3.10, 9.10.5, 11.4.7, 13.4.2

Waiver of Claims by the Owner

4.3.10, 9.9.3, 9.10.3, 9.10.4, 11.4.3, 11.4.5, 11.4.7, 12.2.2.1, 13.4.2, 14.2.4

Waiver of Consequential Damages

4.3.10, 14.2.4

Waiver of Liens

9.10.2, 9.10.4

Waivers of Subrogation

6.1.1, 11.4.5, 11.4.7

Warranty

3.5, 4.2.9, 4.3.5.3, 9.3.3, 9.8.4, 9.9.1, 9.10.4, 12.2.2, 13.7.1.3

Weather Delays

4.3.7.2

Work, Definition of

1.1.3

Written Consent

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

24

 

 

--------------------------------------------------------------------------------



1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2, 9.8.5, 9.9.1, 9.10.2,
9.10.3, 11.4.1, 13.2, 13.4.2

Written Interpretations

4.2.11, 4.2.12, 4.3.6

Written Notice

2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 4.3, 4.4.8, 4.6.5, 5.2.1, 8.2.2, 9.7,
9.10, 10.2.2, 10.3, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 14

Written Orders

1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2, 13.5.2, 14.3.1



AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

25

 

 

--------------------------------------------------------------------------------



 

ARTICLE 1  

GENERAL PROVISIONS

§ 1.1 BASIC DEFINITIONS

§ 1.1.1 THE CONTRACT DOCUMENTS

The Contract Documents consist of the A101 Agreement between Owner and
Contractor (hereinafter the Agreement) to which this A201 is attached to and
made a part thereof, Conditions of the Contract (General, Supplementary and
other Conditions), Drawings, Specifications, Addenda issued prior to execution
of the Contract, other documents listed in the Agreement and Modifications
issued after execution of the Contract. A Modification is (1) a written
amendment to the Contract signed by both parties, (2) a Change Order, (3) a
Construction Change Directive or (4) a written order for a minor change in the
Work issued by the Architect. Unless specifically enumerated in the Agreement,
the Contract Documents do not include other documents such as bidding
requirements (advertisement or invitation to bid, Instructions to Bidders,
sample forms, the Contractor's bid or portions of Addenda relating to bidding
requirements).

 

§ 1.1.2 THE CONTRACT

The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Contract Documents shall not be construed to create a contractual relationship
of any kind (1) between the Architect and Contractor, (2) between the Owner and
a Subcontractor or Sub-subcontractor, (3) between the Owner and Architect or (4)
between any persons or entities other than the Owner and Contractor. The
Architect shall, however, be entitled to performance and enforcement of
obligations under the Contract intended to facilitate performance of the
Architect's duties.

 

§ 1.1.3 THE WORK

The term "Work" means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor's obligations. The Work may constitute the
whole or a part of the Project.

 

§ 1.1.4 THE PROJECT

The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner or by separate contractors.

 

§ 1.1.5 THE DRAWINGS

The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.

 

§ 1.1.6 THE SPECIFICATIONS

The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.

 

§ 1.1.7 THE PROJECT MANUAL

The Project Manual is a volume assembled for the Work which may include the
bidding requirements, sample forms, Conditions of the Contract and
Specifications.

 

§ 1.2 CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS

§ 1.2.1 The intent of the Contract Documents is to include all items necessary
for the proper execution and completion of the Work by the Contractor. The
Contract Documents are complementary, and what is required by one shall be as
binding as if required by all; performance by the Contractor shall be required
only to the extent consistent with the Contract Documents and reasonably
inferable from them as being necessary to produce the indicated results.

 

§ 1.2.2 Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade.

 

§ 1.2.3 Unless otherwise stated in the Contract Documents, words which have
well-known technical or construction industry meanings are used in the Contract
Documents in accordance with such recognized meanings.

 

§ 1.2.4 Drawings are not intended to be scaled for roughing in measurements or
to serve as Shop Drawings.

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

26

 

 

--------------------------------------------------------------------------------



§ 1.2.5 All Work described in the Specifications, shown on the Drawings, and all
related Work necessary to complete the Project shall be executed in a
workmanlike manner and shall be work and materials suited for the application
where such Work or materials are not specifically described.

 

§ 1.2.6 All Work shall be of the respective kinds specified and indicated.
Should any workmanship or materials be required which are not directly or
indirectly called for in the Specifications and/or shown in the Drawings, but
which are necessary for proper fulfillment of the intent thereof, such
workmanship or materials shall be same as that for similar parts that are
detailed, indicated or specified, and the Contractor shall understand the same
to be implied and to have provided for it in its price as fully as if it were
particularly described or delineated.

 

§1.2.7. Should the Contract Documents disagree in themselves or with the
Specifications, the better quality or greater quantity of Work or materials
shall be estimated upon and, unless otherwise ordered in writing, shall be
provided.

 

§1.2.8. The Contract Documents shall be construed neutrally and not against
either the Owner or the Contractor in order to interpret the Contract Documents.

 

§1.2.9. The Contractor’s services shall be performed in conjunction with and in
coordination with the services of a Construction Manager designated by Owner,
which shall initially be Trammell Crow Company (“Construction Manager”).
References to the Construction Manager herein shall be deemed to include the
Construction Manager as Owner’s representative.

 

§ 1.3 CAPITALIZATION

§ 1.3.1 Terms capitalized in these General Conditions include those which are
(1) specifically defined, (2) the titles of numbered articles or (3) the titles
of other documents published by the American Institute of Architects.

 

§ 1.4 INTERPRETATION

§ 1.4.1 In the interest of brevity the Contract Documents frequently omit
modifying words such as "all" and "any" and articles such as "the" and "an," but
the fact that a modifier or an article is absent from one statement and appears
in another is not intended to affect the interpretation of either statement.

 

§ 1.5 EXECUTION OF CONTRACT DOCUMENTS

§ 1.5.1 The Contract Documents shall be signed by the Owner and Contractor. If
either the Owner or Contractor or both do not sign all the Contract Documents,
the Architect shall identify such unsigned Documents upon request.

 

§ 1.5.2 Execution of the Contract by the Contractor is a representation that the
Contractor has visited the site, become generally familiar with local conditions
under which the Work is to be performed and correlated personal observations
with requirements of the Contract Documents.

 

§ 1.6
OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER INSTRUMENTS OF SERVICE

§ 1.6.1 The Drawings, Specifications and other documents, including those in
electronic form, prepared by the Architect and the Architect's consultants are
Instruments of Service through which the Work to be executed by the Contractor
is described. The Contractor may retain one record set. Neither the Contractor
nor any Subcontractor, Sub-subcontractor or material or equipment supplier shall
own or claim a copyright in the Drawings, Specifications and other documents
prepared by the Architect or the Architect's consultants, and unless otherwise
indicated the Architect and the Architect's consultants shall be deemed the
authors of them and the Owner will retain all common law, statutory and other
reserved rights, in addition to the copyrights. All copies of Instruments of
Service, except the Contractor's record set, shall be returned or suitably
accounted for to the Owner, on request, upon completion of the Work or upon
termination of this Agreement, whichever occurs first. The Drawings,
Specifications and other documents prepared by the Architect and the Architect's
consultants, and copies thereof furnished to the Contractor, are for use solely
with respect to this Project. They are not to be used by the Contractor or any
Subcontractor, Sub-subcontractor or material or equipment supplier on other
projects or for additions to this Project outside the scope of the Work without
the specific written consent of the Owner. The Contractor, Subcontractors,
Sub-subcontractors and material or equipment suppliers are authorized to use and
reproduce applicable portions of the Drawings, Specifications and other
documents prepared by the Architect and the Architect's consultants appropriate
to and for use in the execution of their Work under the Contract Documents. All
copies made under this authorization shall bear the statutory copyright notice
acceptable to Owner. Submittal or distribution to meet official regulatory
requirements or for other purposes in connection with this Project is not to be
construed as publication in derogation of the Owner’s or Owner’s consultants'
copyrights or other reserved rights.

 

 

ARTICLE 2  

OWNER

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

27

 

 

--------------------------------------------------------------------------------



§ 2.1 GENERAL

§ 2.1.1 The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number.
The Owner shall designate in writing a representative who shall have express
authority to bind the Owner with respect to all matters requiring the Owner's
approval or authorization. Except as otherwise provided in Section 4.2.1, the
Architect does not have such authority. The term "Owner" means the Owner or the
Owner's authorized representative.

 

§ 2.1.2 The Owner shall furnish to the Contractor within fifteen (15) days after
receipt of a written request, information necessary and relevant for the
Contractor to evaluate, give notice of or enforce mechanic’s lien rights. Such
information shall include a correct statement of the record legal title to the
property on which the Project is located, usually referred to as the site, and
the Owner’s interest therein.

 

§ 2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER

§ 2.2.1 Intentionally omitted.

 

§ 2.2.2 Except for permits and fees, including those required under Section
3.7.1, which are the responsibility of the Contractor under the Contract
Documents, the Owner shall secure and pay for necessary approvals, easements,
assessments and charges required for construction, use or occupancy of permanent
structures or for permanent changes in existing facilities.

 

§ 2.2.3 At the request of the Contractor, the Owner shall furnish surveys
describing physical characteristics, legal limitations and utility locations for
the site of the Project, and a legal description of the site. The Contractor
shall be entitled to rely on the accuracy of information furnished by the Owner
but only to the extent the Contractor is not aware of any inaccuracy in such
information and reasonably should not be aware of or investigate any such
inaccuracy, and the Contractor shall exercise proper precautions relating to the
safe performance of the Work.

 

§ 2.2.4 Information or services required of the Owner by the Contract Documents
shall be furnished by the Owner with reasonable promptness. The Contractor, not
the Owner, is responsible for the timeliness of, or interference caused by,
Subcontractors, Sub-subcontractors (of any tier), and others directly or
indirectly under contract to the Contractor.

 

§ 2.2.5 Unless otherwise provided in the Contract Documents, the Contractor will
be furnished, free of charge, such copies of Drawings and Project Manuals as are
reasonably necessary for execution of the Work.

 

§ 2.3 OWNER'S RIGHT TO STOP THE WORK

§ 2.3.1 If the Contractor fails to correct Work which is not in accordance with
the requirements of the Contract Documents as required by Section 12.2 or
persistently fails to carry out Work in accordance with the Contract Documents,
the Owner may issue a written order to the Contractor to stop the Work, or any
portion thereof, until the cause for such order has been eliminated; however,
the right of the Owner to stop the Work shall not give rise to a duty on the
part of the Owner to exercise this right for the benefit of the Contractor or
any other person or entity, except to the extent required by Section 6.1.3.

 

§ 2.4 OWNER'S RIGHT TO CARRY OUT THE WORK

§ 2.4.1 If the Contractor defaults or neglects to carry out the Work in
accordance with the Contract Documents and fails within a seven-day period after
receipt of written notice from the Owner to commence and continue correction of
such default or neglect with diligence and promptness, the Owner may after such
seven day period give the Contractor a second written notice to correct such
deficiencies within a three day period. If the Contractor within such three day
period after receipt of a second notice fails to commence and continue to
correct any deficiencies, the Owner may, without prejudice to other remedies the
Owner may have, correct such deficiencies. In such case an appropriate Change
Order shall be issued deducting from payments then or thereafter due the
Contractor the reasonable cost of correcting such deficiencies, including
Owner's expenses and compensation for the Architect's additional services made
necessary by such default, neglect or failure. Such action by the Owner and
amounts charged to the Contractor are both subject to prior approval of the
Architect. If payments then or thereafter due the Contractor are not sufficient
to cover such amounts, the Contractor shall pay the difference to the Owner.

 

 

ARTICLE 3  

CONTRACTOR

§ 3.1 GENERAL

§ 3.1.1 The Contractor is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The term "Contractor" means the Contractor or the Contractor's
authorized representative.

 

§ 3.1.2 The Contractor shall perform the Work in accordance with the Contract
Documents.

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

28

 

 

--------------------------------------------------------------------------------



 

§ 3.1.3 The Contractor shall not be relieved of obligations to perform the Work
in accordance with the Contract Documents either by activities or duties of the
Architect in the Architect's administration of the Contract, or by tests,
inspections or approvals required or performed by persons other than the
Contractor.

 

§ 3.2 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR

§ 3.2.1 Since the Contract Documents are complementary, before starting each
portion of the Work, the Contractor shall carefully study and compare the
various Drawings and other Contract Documents relative to that portion of the
Work, as well as the information furnished by the Owner pursuant to Section
2.2.3, shall take field measurements of any existing conditions related to that
portion of the Work and shall observe any conditions at the site affecting it.
These obligations are for the purpose of facilitating construction by the
Contractor and are not for the purpose of discovering errors, omissions, or
inconsistencies in the Contract Documents; however, any errors, inconsistencies
or omissions discovered by the Contractor shall be reported promptly to the
Architect as a request for information in such form as the Architect may
require.

 

§ 3.2.2 Any design errors or omissions noted by the Contractor during this
review shall be reported promptly to the Architect, but it is recognized that
the Contractor's review is made in the Contractor's capacity as a contractor and
not as a licensed design professional unless otherwise specifically provided in
the Contract Documents. The Contractor is not required to ascertain that the
Contract Documents are in accordance with applicable laws, statutes, ordinances,
building codes, and rules and regulations, but any nonconformity discovered by
or made known to the Contractor shall be reported promptly to the Architect.

 

§ 3.2.3 If the Contractor believes that additional cost or time is involved
because of clarifications or instructions issued by the Architect in response to
the Contractor's notices or requests for information pursuant to Sections 3.2.1
and 3.2.2, the Contractor shall make Claims as provided in Sections 4.3.6 and
4.3.7. If the Contractor fails to perform the obligations of Sections 3.2.1 and
3.2.2, the Contractor shall pay such costs and damages to the Owner as would
have been avoided if the Contractor had performed such obligations. The
Contractor shall not be liable to the Owner or Architect for damages resulting
from errors, inconsistencies or omissions in the Contract Documents or for
differences between field measurements or conditions and the Contract Documents
unless the Contractor recognized such error, inconsistency, omission or
difference and knowingly failed to report it to the Architect.

 

§ 3.3 SUPERVISION AND CONSTRUCTION PROCEDURES

§ 3.3.1 The Contractor shall supervise and direct the Work, using the
Contractor's best skill and attention. The Contractor shall be solely
responsible for and have control over construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under the
Contract, unless the Contract Documents give other specific instructions
concerning these matters. If the Contract Documents give specific instructions
concerning construction means, methods, techniques, sequences or procedures, the
Contractor shall evaluate the jobsite safety thereof and, except as stated
below, shall be fully and solely responsible for the jobsite safety of such
means, methods, techniques, sequences or procedures. If the Contractor
determines that such means, methods, techniques, sequences or procedures may not
be safe, the Contractor shall give timely written notice to the Owner and
Architect and shall not proceed with that portion of the Work without further
written instructions from the Architect. If the Contractor is then instructed to
proceed with the required means, methods, techniques, sequences or procedures
without acceptance of changes proposed by the Contractor, the Owner shall be
solely responsible for any resulting loss or damage.

 

§ 3.3.2 The Contractor shall be responsible to the Owner for acts and omissions
of the Contractor's employees, Subcontractors and their agents and employees,
and other persons or entities performing portions of the Work for or on behalf
of the Contractor or any of its Subcontractors.

 

§ 3.3.3 The Contractor shall be responsible for inspection of portions of Work
already performed to determine that such portions are in proper condition to
receive subsequent Work.

 

§ 3.3.4 The Contractor shall at all times staff the Project adequately for high
quality management and construction work. The Contractor shall have competent
supervision continuously on the job during work hours and readily available at
all times upon call.

 

§ 3.3.5 The Contractor shall at all times make provisions to protect the
existing building (if any) from damage due to the Work or due to the weather.

 

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

29

 

 

--------------------------------------------------------------------------------



§ 3.3.6 The Owner or its approved representative (heretofore referred to as
Owner’s representative) shall have access to the Work site and all Work. No
supervision or inspection by the Owner’s representative, nor the authority to
act nor any other actions taken by the Owner’s representative shall relieve the
Contractor of any of its obligations under the Contract Documents or give rise
to any duty on the part of the Owner.

 

§ 3.4 LABOR AND MATERIALS

§ 3.4.1 Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and services necessary for proper execution and completion of the
Work, whether temporary or permanent and whether or not incorporated or to be
incorporated in the Work.

 

§ 3.4.2 The Contractor may make substitutions only with the consent of the
Owner, after evaluation by the Architect and in accordance with a Change Order.

 

§ 3.4.3 The Contractor shall enforce strict discipline and good order among the
Contractor's employees and other persons carrying out the Contract. The
Contractor shall not permit employment of unfit persons or persons not skilled
in tasks assigned to them.

 

§ 3.5 WARRANTY

§ 3.5.1 The Contractor warrants to the Owner and Architect that materials and
equipment furnished under the Contract will be of good quality and new unless
otherwise required or permitted by the Contract Documents, that the Work will be
free from defects not inherent in the quality required or permitted, and that
the Work will conform to the requirements of the Contract Documents. Work not
conforming to these requirements, including substitutions not properly approved
and authorized, may be considered defective. The Contractor's warranty excludes
remedy for damage or defect caused by abuse, modifications not executed by the
Contractor, improper or insufficient maintenance, improper operation, or normal
wear and tear and normal usage. If required by the Architect or the Owner, the
Contractor shall furnish satisfactory evidence as to the kind and quality of
materials and equipment. The Contractor shall arrange for the Owner to have the
benefit of and right to enforce all warranties by Subcontractors,
Sub-subcontractors, suppliers and manufacturers.

 

§ 3.5.2 Manufacturers’ warranties and warranties by others shall not relieve the
Contractor of any of its responsibilities.

 

§ 3.6 TAXES

§ 3.6.1 The Contractor shall pay sales, consumer, use and similar taxes for the
Work provided by the Contractor. If such taxes are legally enacted after a
Contract Sum is agreed upon in writing, then the Owner and Contractor shall
enter into a Change Order adjusting the Contract Sum by the amount of the
increase or decrease in such taxes caused by such new legislation. If required
by the State of Connecticut including, without limitation, the State of
Connecticut Department of Economic Development and the Connecticut Development
Authority (the “State”) in connection with the Owner’s agreements with the
State, the Owner may require Contractor to file documents or undertake purchases
in accordance with such requirements of the State, including, without
limitation, in connection with any sales tax incentives or exemptions.

 

§ 3.7 PERMITS, FEES AND NOTICES

§ 3.7.1 Unless otherwise provided in the Contract Documents, the Contractor
shall secure and pay for the building permit and other permits and governmental
fees, licenses and inspections necessary for proper execution and completion of
the Work which are customarily secured after execution of the Contract and which
are legally required when bids are received or negotiations concluded.

 

§ 3.7.1.1 Sewer and Water Availability Charges (SAC and WAC), Utility Charges,
and Park Dedication and Storm Sewer Management Fees shall be paid by the Owner,
if applicable.

 

§ 3.7.2 The Contractor shall comply with and give notices required by laws,
ordinances, rules, regulations and lawful orders of public authorities
applicable to performance of the Work.

 

§ 3.7.3 It is not the Contractor's responsibility to ascertain that the Contract
Documents are in accordance with applicable laws, statutes, ordinances, building
codes, and rules and regulations. However, if the Contractor observes that
portions of the Contract Documents are at variance therewith, the Contractor
shall promptly notify the Architect and Owner in writing, and necessary changes
shall be accomplished by appropriate Modification.

 

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

30

 

 

--------------------------------------------------------------------------------



§ 3.7.4 If the Contractor performs Work knowing it to be contrary to laws,
statutes, ordinances, building codes, and rules and regulations without such
notice to the Architect and Owner, the Contractor shall assume appropriate
responsibility for such Work and shall bear the costs attributable to
correction.

 

§ 3.8 ALLOWANCES

§ 3.8.1 The Contractor shall include in the Contract Sum all allowances stated
in the Contract Documents. Items covered by allowances shall be supplied for
such amounts and by such persons or entities as the Owner may direct, but the
Contractor shall not be required to employ persons or entities to whom the
Contractor has reasonable objection.

 

§ 3.8.2 Unless otherwise provided in the Contract Documents:

 

 

.1

allowances shall cover the cost to the Contractor of materials and equipment
delivered at the site and all required taxes, less applicable trade discounts;

   

 

.2

Contractor's costs for unloading and handling at the site, labor, installation
costs, overhead, profit and other expenses contemplated for stated allowance
amounts shall be included in the Contract Sum but not in the allowances;

   

 

.3

whenever costs are more than or less than allowances, the Contract Sum shall be
adjusted accordingly by Change Order. The amount of the Change Order shall
reflect (1) the difference between actual costs and the allowances under Section
3.8.2.1 and (2) changes in Contractor's costs under Section 3.8.2.2.

 

 

§ 3.8.3 Materials and equipment under an allowance shall be selected by the
Owner in sufficient time to avoid delay in the Work.

 

§ 3.9 SUPERINTENDENT

§ 3.9.1 The Contractor shall employ a competent superintendent and necessary
assistants who shall be in attendance at the Project site during performance of
the Work. The superintendent shall represent the Contractor, and communications
given to the superintendent shall be as binding as if given to the Contractor.
Important communications shall be confirmed in writing. Other communications
shall be similarly confirmed on written request in each case.

 

§ 3.9.2 The proposed superintendent shall be someone who is approved by the
Owner and shall not be changed except with the consent of the Owner, which will
not be unreasonably denied.

 

§ 3.10 CONTRACTOR'S CONSTRUCTION SCHEDULES

§ 3.10.1 The Contractor, promptly after being awarded the Contract, shall
prepare and submit for the Owner's and Architect's information a Contractor's
construction schedule for the Work. The schedule shall not exceed time limits
current under the Contract Documents, shall be revised at appropriate intervals
as required by the conditions of the Work and Project, shall be related to the
entire Project to the extent required by the Contract Documents, and shall
provide for expeditious and practicable execution of the Work.

 

§ 3.10.2 The Contractor shall prepare and keep current, for the Architect's
approval, a schedule of submittals which is coordinated with the Contractor's
construction schedule and allows the Architect reasonable time to review
submittals.

 

§ 3.10.3 The Contractor shall perform the Work in general accordance with the
most recent schedules submitted to the Owner and Architect.

 

§ 3.11 DOCUMENTS AND SAMPLES AT THE SITE

§ 3.11.1 The Contractor shall maintain at the site for the Owner one record copy
of the Drawings, Specifications, Addenda, Change Orders and other Modifications,
in good order and marked currently to record field changes and selections made
during construction, and one record copy of approved Shop Drawings, Product
Data, Samples and similar required submittals. These shall be available to the
Architect and shall be delivered to the Architect for submittal to the Owner
upon completion of the Work.

 

§ 3.11.2 At the completion of the Work, the Contractor shall certify by signing
on them that each of the record drawings and specifications is complete and
accurate. Prior to application for final payment, and as a condition to its
approval by the Architect and Owner, the Contractor shall deliver the record
drawings and specifications, arranged in proper order, indexed, and certified as
accurate to the Architect for transmittal to the Owner.

 

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

31

 

 

--------------------------------------------------------------------------------



§ 3.11.3 No review or receipt of such records by the Architect or Owner shall be
considered a waiver of any deviation from the Contract Documents or approved
shop drawings, or any way relieve the Contractor from its responsibility to
perform the Work in accordance with the Contract Documents.

 

§ 3.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES

§ 3.12.1 Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor or a Subcontractor,
Sub-subcontractor, manufacturer, supplier or distributor to illustrate some
portion of the Work.

 

§ 3.12.2 Product Data are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.

 

§ 3.12.3 Samples are physical examples which illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.

 

§ 3.12.4 Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents. The purpose of their submittal is to demonstrate for those
portions of the Work for which submittals are required by the Contract Documents
the way by which the Contractor proposes to conform to the information given and
the design concept expressed in the Contract Documents. Review by the Architect
is subject to the limitations of Section 4.2.7. Informational submittals upon
which the Architect is not expected to take responsive action may be so
identified in the Contract Documents. Submittals which are not required by the
Contract Documents may be returned by the Architect without action.

 

§ 3.12.5 The Contractor shall review for compliance with the Contract Documents,
approve and submit to the Architect Shop Drawings, Product Data, Samples and
similar submittals required by the Contract Documents with reasonable promptness
and in such sequence as to cause no delay in the Work or in the activities of
the Owner or of separate contractors. Submittals which are not marked as
reviewed for compliance with the Contract Documents and approved by the
Contractor may be returned by the Architect without action.

 

§ 3.12.6 By approving and submitting Shop Drawings, Product Data, Samples and
similar submittals, the Contractor represents that the Contractor has determined
and verified materials, field measurements and field construction criteria
related thereto, or will do so, and has checked and coordinated the information
contained within such submittals with the requirements of the Work and of the
Contract Documents.

 

§ 3.12.7 The Contractor shall perform no portion of the Work for which the
Contract Documents require submittal and review of Shop Drawings, Product Data,
Samples or similar submittals until the respective submittal has been approved
by the Architect.

 

§ 3.12.8 The Work shall be in accordance with approved submittals except that
the Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by the Architect's approval of Shop
Drawings, Product Data, Samples or similar submittals unless the Contractor has
specifically informed the Architect in writing of such deviation at the time of
submittal and (1) the Architect has given written approval to the specific
deviation as a minor change in the Work, or (2) a Change Order or Construction
Change Directive has been issued authorizing the deviation. The Contractor shall
not be relieved of responsibility for errors or omissions in Shop Drawings,
Product Data, Samples or similar submittals by the Architect's approval thereof.

 

§ 3.12.9 The Contractor shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other than those requested by the Architect on previous submittals. In
the absence of such written notice the Architect's approval of a resubmission
shall not apply to such revisions.

 

§ 3.12.10 The Contractor shall not be required to provide professional services
which constitute the practice of architecture or engineering unless such
services are specifically required by the Contract Documents for a portion of
the Work or unless the Contractor needs to provide such services in order to
carry out the Contractor's responsibilities for construction means, methods,
techniques, sequences and procedures. The Contractor shall not be required to
provide professional services in violation of applicable law. If professional
design services or certifications by a design professional related to systems,
materials or equipment are specifically required of the Contractor by the
Contract Documents, the Owner and the Architect will specify all performance and
design criteria that such services must satisfy. The Contractor shall cause such
services or certifications to be provided by a properly licensed design
professional, whose signature and seal shall appear on all drawings,
calculations, specifications, certifications, Shop Drawings and other submittals
prepared by such professional. Shop Drawings and other submittals related to the
Work designed or certified by such professional, if prepared by others, shall
bear such professional's

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

32

 

 

--------------------------------------------------------------------------------



written approval when submitted to the Architect. The Owner and the Architect
shall be entitled to rely upon the adequacy, accuracy and completeness of the
services, certifications or approvals performed by such design professionals,
provided the Owner and Architect have specified to the Contractor all
performance and design criteria that such services must satisfy. Pursuant to
this Section 3.12.10, the Architect will review, approve or take other
appropriate action on submittals only for the limited purpose of checking for
conformance with information given and the design concept expressed in the
Contract Documents. The Contractor shall not be responsible for the adequacy of
the performance or design criteria required by the Contract Documents.

 

§ 3.13 USE OF SITE

§ 3.13.1 The Contractor shall confine operations at the site to areas permitted
by law, ordinances, permits and the Contract Documents and shall not
unreasonably encumber the site with materials or equipment.

 

§ 3.13.2 The Contractor shall at all times cooperate and coordinate with any
other contractors and the Owner with respect to schedules and interferences with
the Work so as to complete the Project on schedule, provided that cooperation
with other contractors shall be required only to the extent such contractors
have a responsibility to cooperate and coordinate with Contractor.

 

§ 3.14  CUTTING AND PATCHING

§ 3.14.1 The Contractor shall be responsible for cutting, fitting or patching
required to complete the Work or to make its parts fit together properly.

 

§ 3.14.2 The Contractor shall not damage or endanger a portion of the Work or
fully or partially completed construction of the Owner or separate contractors
by cutting, patching or otherwise altering such construction, or by excavation.
The Contractor shall not cut or otherwise alter such construction by the Owner
or a separate contractor except with written consent of the Owner and of such
separate contractor; such consent shall not be unreasonably withheld. The
Contractor shall not unreasonably withhold from the Owner or a separate
contractor the Contractor's consent to cutting or otherwise altering the Work.

 

§ 3.14.3 The Contractor shall in all cases exercise extreme care in cutting
operations and perform such operations under adequate supervision by competent
mechanics skilled in the applicable trade. Openings shall be neatly cut and
shall be kept as small as possible to avoid unnecessary damage. Careless and/or
avoidable cutting and damage is not permitted and the Contractor will be held
responsible for such avoidable or willful cutting or damage.

 

§ 3.15 CLEANING UP

§ 3.15.1 The Contractor shall keep the premises and surrounding area free from
accumulation of waste materials or rubbish caused by operations under the
Contract. At completion of the Work, the Contractor shall remove from and about
the Project waste materials, rubbish, the Contractor's tools, construction
equipment, machinery and surplus materials.

 

§ 3.15.2 If the Contractor fails to clean up as provided in the Contract
Documents, the Owner may do so and the cost thereof shall be charged to the
Contractor.

 

§ 3.16 ACCESS TO WORK

§ 3.16.1 The Contractor shall provide the Owner and Architect access to the Work
in preparation and progress wherever located.

 

§ 3.17 ROYALTIES, PATENTS AND COPYRIGHTS

§ 3.17.1 The Contractor shall pay all royalties and license fees. The Contractor
shall defend suits or claims for infringement of copyrights and patent rights
and shall hold the Owner and Architect harmless from loss (including attorney’s
fees related thereto or to the enforcement of this Paragraph) on account thereof
(including liability, costs, and attorney’s fees related thereto or to
enforcement of this Subparagraph), but shall not be responsible for such defense
or loss when a particular design, process or product of a particular
manufacturer or manufacturers is required by the Contract Documents or where the
copyright violations are contained in Drawings, Specifications or other
documents prepared by the Owner or Architect. However, if the Contractor has
reason to believe that the required design, process or product is an
infringement of a copyright or a patent, the Contractor shall be responsible for
such loss (including liability, costs, and attorney’s fees related thereto or to
enforcement of this Subparagraph) unless such information is promptly furnished
to the Architect.

 

§ 3.18 INDEMNIFICATION

§ 3.18.1 At all times prior to the completion of the Work of this Contract, the
Contractor, to the fullest extent permitted by law, agrees to defend, indemnify,
and save harmless the Owner, its agents and employees (“Indemnitees”), from all
claims, damages,

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

33

 

 

--------------------------------------------------------------------------------



or liabilities arising out of or relating to injury to all persons, whether
employees or otherwise, and/or damage to all property, arising out of it,
resulting from, or in any manner connected with, the execution of the Work
provided for in this Contract or occurring or resulting from the use by the
Contractor, the Contractor’s employees, Subcontractors, Sub-subcontractors and
their agents and employees, and other persons or entities performing portions of
the Work for or on behalf of the Contractor or any of its Subcontractors,
Sub-subcontractors, suppliers of materials, equipment, instrumentalities or
other property, whether the same is owned by the Owner, Contractor or third
parties; and the Contractor also agrees, without limiting the generality of the
foregoing, to defend, indemnify, and hold harmless the Owner, its agents and
employees, from such claims, damages, or liabilities which the Owner, its agents
and employees, from all damages, claims, or liabilities arising out of, or in
any way relating to, injury to all persons, whether employees or otherwise,
and/or damage to all property, arising out of it, resulting from, or in any
manner connected with the execution of the Work provided for in this Contract
(provided, however, that such Work was not altered by the Owner after the
completion of the Work), including defending and indemnifying the Owner, its
agents and employees against such claims for which the Owner, its agents and
employees may be, or may be claimed to be, liable and without, in any way,
limiting the Contractor’s obligations to indemnify the Owner against loss due to
unaltered Work, the liabilities for injury to all persons, whether employees or
otherwise, and for damages to all property, arising out of, or resulting from,
the Contractor’s negligence. The Contractor agrees to reimburse the Owner, its
agents and employees for all costs and disbursements, including attorneys’ fees,
paid or incurred to enforce the provisions of this Paragraph. Notwithstanding
the foregoing sentence, if Contractor is diligently and in good faith defending
the Indemnitees and Owner, nonetheless, directly engages attorneys to defend
itself or any of the other Indemnitees in addition to the attorneys engaged by
Contractor to defend the Indemnitees, Owner shall be responsible for the
attorneys’ fees only for the attorneys directly engaged by Owner and Contractor
shall continue to be responsible for all other attorneys’ fees under this
paragraph. The Contractor furthermore agrees to obtain, maintain, and pay for
such general liability coverage and endorsements (including products and
completed operations coverage) as will ensure the provision of this Paragraph.

 

§ 3.18.2 In claims against any person or entity indemnified under this Section
3.18 by an employee of the Contractor, a Subcontractor, anyone directly or
indirectly employed by them or anyone for whose acts they may be liable, the
indemnification obligation under Section 3.18.1 shall not be limited by a
limitation on amount or type of damages, compensation or benefits payable by or
for the Contractor or a Subcontractor under workers' compensation acts,
disability benefit acts or other employee benefit acts.

 

§ 3.18.3 To the fullest extent permitted by law and without limiting any other
indemnification obligations of the Contractor, except to the extent caused by
the uncured failure by the Owner to make payment when required by the Contract
Documents, the Contractor shall indemnify and defend the Owner, its officers,
directors, assigns, lenders, agents, and employees from any claims, liens,
charges (including attorneys’ fees) or encumbrances (including but not limited
to mechanic’s and materialmen’s liens or bond claims) arising out of or in
connection with the performance of the Work. The Owner shall be entitled to
recover from the Contractor all costs and expenses incurred in enforcing this
Agreement, including attorneys’ fees. Upon request of the Owner, the Contractor
shall within 60 days remove any liens filed against the Owner of its property or
bond over such liens in accordance with Connecticut law. If the Contractor fails
to do so, the Owner is authorized by the Contractor to remove or satisfy any
such liens, and the Contractor shall pay to the Owner all costs and damages
incurred by the Owner to do so, including attorneys’ fees.

 

3.19 ACCESS TO BOOKS AND RECORDS

§ 3.19.1 The Owner shall at all times have the right to inspect and copy the
books and records (however kept) of the Contractor for verification of work
done, payments due, amounts claimed, obligations owed Subcontractors or
suppliers, or any other aspect of the Contractor’s obligations. The Contractor
shall keep books and records adequate to support its costs and charges, to
comply with generally accepted accounting principles, and to evidence compliance
with this Agreement. At the Owner’s request, the Contractor shall promptly
provide evidence satisfactory to the Owner of the Contractor’s compliance with
the Contract Documents.

 

 

ARTICLE 4  

ADMINISTRATION OF THE CONTRACT

§ 4.1 ARCHITECT

§ 4.1.1 The Architect is the person lawfully licensed to practice architecture
or an entity lawfully practicing architecture identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The term "Architect" means the Architect or the Architect's authorized
representative.

 

§ 4.1.2 Duties, responsibilities and limitations of authority of the Architect
as set forth in the Contract Documents shall not be restricted, modified or
extended without written consent of the Owner, Contractor and Architect. Consent
shall not be unreasonably withheld.

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

34

 

 

--------------------------------------------------------------------------------



 

§ 4.1.3 If the employment of the Architect is terminated, the Owner shall employ
a new Architect against whom the Contractor has no reasonable objection and
whose status under the Contract Documents shall be that of the former Architect.

 

§ 4.2 ARCHITECT'S ADMINISTRATION OF THE CONTRACT

§ 4.2.1 The Architect will provide administration of the Contract as described
in the Contract Documents, and will be an Owner's representative (1) during
construction, (2) until final payment is due and (3) with the Owner's
concurrence, from time to time during the one-year period for correction of Work
described in Section 12.2. The Architect will have authority to act on behalf of
the Owner only to the extent provided in the Contract Documents, unless
otherwise modified in writing in accordance with other provisions of the
Contract.

 

§ 4.2.1.1 The Owner shall, in its discretion. have the option to have the
administration of the Contract performed by the Architect, an Owner’s
representative, a Construction Manager, or other party. As of the date of this
Agreement, the Owner has elected to have the administration of the Contract
performed by Trammell Crow Company, as the Construction Manager, as set forth in
Section 1.2.9 of this Agreement, but may change such administrator at any time
in its sole discretion. If the Owner chooses to use someone other than Trammell
Crow Company, such party shall be substituted for Trammell Crow when referred to
in the Contract Documents for administration of the Contract. Any such
administrator is not required to be licensed as an architect. The designation of
a Construction Manager to administer this Agreement, in no way, affects the
responsibilities, obligations, rights and liabilities of the Architect under
this or any other agreement, including, without limitation, Architect’s
responsibility and obligation to review and approve Applications for Payment and
to assure that the Project and the Work is completed in accordance with
applicable requirements as set forth in this and all other agreements related to
the Project.

 

§ 4.2.2 The Architect, as a representative of the Owner, will visit the site at
intervals appropriate to the stage of the Contractor's operations (1) to become
generally familiar with and to keep the Owner informed about the progress and
quality of the portion of the Work completed, (2) to endeavor to guard the Owner
against defects and deficiencies in the Work, and (3) to determine in general if
the Work is being performed in a manner indicating that the Work, when fully
completed, will be in accordance with the Contract Documents. However, the
Architect will not be required to make exhaustive or continuous on-site
inspections to check the quality or quantity of the Work. The Architect will
neither have control over or charge of, nor be responsible for, the construction
means, methods, techniques, sequences or procedures, or for the safety
precautions and programs in connection with the Work, since these are solely the
Contractor's rights and responsibilities under the Contract Documents, except as
provided in Section 3.3.1.

 

§ 4.2.3 The Architect will not be responsible for the Contractor's failure to
perform the Work in accordance with the requirements of the Contract Documents.
The Architect will not have control over or charge of and will not be
responsible for acts or omissions of the Contractor, Subcontractors, or their
agents or employees, or any other persons or entities performing portions of the
Work.

 

§ 4.2.4 Communications Facilitating Contract Administration. Contractor may
communicate directly with consultants or subcontractors contracted with by
parties other than Contractor provided that Contractor promptly notifies the
contracting party of such communications. Notwithstanding any other provisions
herein to the contrary, the Owner may communicate at any time with any party.

 

§ 4.2.5 Based on the Architect's evaluations of the Contractor's Applications
for Payment, the Architect will review and certify the amounts due the
Contractor and will issue Certificates for Payment in such amounts.

 

§ 4.2.6 The Architect will have authority to reject Work that does not conform
to the Contract Documents. Whenever the Architect considers it necessary or
advisable, the Architect will have authority to require inspection or testing of
the Work in accordance with Sections 13.5.2 and 13.5.3, whether or not such Work
is fabricated, installed or completed. However, neither this authority of the
Architect nor a decision made in good faith either to exercise or not to
exercise such authority shall give rise to a duty or responsibility of the
Architect to the Contractor, Subcontractors, material and equipment suppliers,
their agents or employees, or other persons or entities performing portions of
the Work.

 

§ 4.2.7 The Architect will review and approve or take other appropriate action
upon the Contractor's submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents.
The Architect's action will be taken with such reasonable promptness as to cause
no delay in the Work or in the activities of the Owner, Contractor or separate
contractors, while allowing sufficient time in the Architect's professional
judgment to permit adequate review. Review of such submittals is not conducted
for the

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

35

 

 

--------------------------------------------------------------------------------



purpose of determining the accuracy and completeness of other details such as
dimensions and quantities, or for substantiating instructions for installation
or performance of equipment or systems, all of which remain the responsibility
of the Contractor as required by the Contract Documents. The Architect's review
of the Contractor's submittals shall not relieve the Contractor of the
obligations under Sections 3.3, 3.5 and 3.12. The Architect's review shall not
constitute approval of safety precautions or, unless otherwise specifically
stated by the Architect, of any construction means, methods, techniques,
sequences or procedures. The Architect's approval of a specific item shall not
indicate approval of an assembly of which the item is a component.

 

§ 4.2.8 The Architect will prepare Change Orders and Construction Change
Directives, and may authorize minor changes in the Work as provided in Section
7.4.

 

§ 4.2.9 The Architect will conduct inspections to determine the date or dates of
Substantial Completion and the date of final completion, will receive and
forward to the Owner, for the Owner's review and records, written warranties and
related documents required by the Contract and assembled by the Contractor, and
will issue a final Certificate for Payment upon compliance with the requirements
of the Contract Documents.

 

§ 4.2.10 INTENTIONALLY OMITTED.

 

§ 4.2.11 The Architect will interpret and decide matters concerning performance
under and requirements of, the Contract Documents on written request of either
the Owner or Contractor. The Architect's response to such requests will be made
in writing within any time limits agreed upon or otherwise with reasonable
promptness. If no agreement is made concerning the time within which
interpretations required of the Architect shall be furnished in compliance with
this Section 4.2, then delay shall not be recognized on account of failure by
the Architect to furnish such interpretations until 15 days after written
request is made for them.

 

§ 4.2.12 Interpretations and decisions of the Architect will be consistent with
the intent of and reasonably inferable from the Contract Documents and will be
in writing or in the form of drawings. When making such interpretations and
initial decisions, the Architect will endeavor to secure faithful performance by
both Owner and Contractor, will not show partiality to either and will not be
liable for results of interpretations or decisions so rendered in good faith.

 

§ 4.2.13 The Architect's decisions on matters relating to aesthetic effect will
be final if consistent with the intent expressed in the Contract Documents.

 

§ 4.3 CLAIMS AND DISPUTES

§ 4.3.1 Definition. A Claim is a demand or assertion by one of the parties
seeking, as a matter of right, adjustment or interpretation of Contract terms,
payment of money, extension of time or other relief with respect to the terms of
the Contract. The term "Claim" also includes other disputes and matters in
question between the Owner and Contractor arising out of or relating to the
Contract. Claims must be initiated by written notice. The responsibility to
substantiate Claims shall rest with the party making the Claim.

 

§ 4.3.2 Time Limits on Claims. Claims by either party must be initiated within
45 days after occurrence of the event giving rise to such Claim or within 45
days after the claimant first recognizes the condition giving rise to the Claim
(which recognition may occur as a result of the cumulative effect of multiple
conditions), whichever is later. Claims must be initiated by written notice to
the Architect and the other party.

 

§ 4.3.3 Continuing Contract Performance. Pending final resolution of a Claim
except as otherwise agreed in writing or as provided in Section 9.7.1 and
Article 14, the Contractor shall proceed diligently with performance of the
Contract and the Owner shall continue to make payments in accordance with the
Contract Documents.

 

§ 4.3.4 Claims for Concealed or Unknown Conditions. If conditions are
encountered at the site which are (1) subsurface or otherwise concealed physical
conditions which differ materially from those indicated in the Contract
Documents or (2) unknown physical conditions of an unusual nature, which differ
materially from those ordinarily found to exist and generally recognized as
inherent in construction activities of the character provided for in the
Contract Documents, then notice by the observing party shall be given to the
other party promptly before conditions are disturbed and in no event later than
21 days after first observance of the conditions. The Architect will promptly
investigate such conditions and, if they differ materially and cause an increase
or decrease in the Contractor's cost of, or time required for, performance of
any part of the Work, will recommend an equitable adjustment in the Contract Sum
or Contract Time, or both. If the Architect determines that the conditions at
the site are not materially different from those indicated in the Contract
Documents and that no change in the terms of the Contract is justified,

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

36

 

 

--------------------------------------------------------------------------------



the Architect shall so notify the Owner and Contractor in writing, stating the
reasons. Claims by either party in opposition to such determination must be made
within 21 days after the Architect has given notice of the decision. If the
conditions encountered are materially different, the Contract Sum and Contract
Time shall be equitably adjusted, but if the Owner and Contractor cannot agree
on an adjustment in the Contract Sum or Contract Time, the adjustment shall be
referred to the Architect for initial determination, subject to further
proceedings pursuant to Section 4.4.

 

§ 4.3.5 Claims for Additional Cost. If the Contractor wishes to make Claim for
an increase in the Contract Sum, written notice as provided herein shall be
given before proceeding to execute the Work. Prior notice is not required for
Claims relating to an emergency endangering life or property arising under
Section 10.6.

 

§ 4.3.6 If the Contractor believes additional cost is involved for reasons
including but not limited to (1) a written interpretation from the Architect,
(2) an order by the Owner to stop the Work where the Contractor was not at
fault, (3) a written order for a minor change in the Work issued by the
Architect, (4) failure of payment by the Owner, (5) termination of the Contract
by the Owner, (6) Owner's suspension or (7) other reasonable grounds, Claim
shall be filed in accordance with this Section 4.3.

 

§ 4.3.7 Claims for Additional Time

§ 4.3.7.1 If the Contractor wishes to make Claim for an increase in the Contract
Time, written notice as provided herein shall be given. The Contractor's Claim
shall include an estimate of cost and of probable effect of delay on progress of
the Work. In the case of a continuing delay only one Claim is necessary.

 

§ 4.3.7.2 If adverse weather conditions are the basis for a Claim for additional
time, such Claim shall be documented by data substantiating that weather
conditions were abnormal for the period of time, could not have been reasonably
anticipated and had an adverse effect on the scheduled construction.

 

§ 4.3.8 Injury or Damage to Person or Property. If either party to the Contract
suffers injury or damage to person or property because of an act or omission of
the other party, or of others for whose acts such party is legally responsible,
written notice of such injury or damage, whether or not insured, shall be given
to the other party within a reasonable time not exceeding 21 days after
discovery. The notice shall provide sufficient detail to enable the other party
to investigate the matter.

 

§ 4.3.9 If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if quantities originally contemplated are materially changed in
a proposed Change Order or Construction Change Directive so that application of
such unit prices to quantities of Work proposed will cause substantial inequity
to the Owner or Contractor, the applicable unit prices shall be equitably
adjusted.

 

§ 4.3.10 Claims for Consequential Damages. The Contractor and Owner waive Claims
against each other for consequential damages arising out of or relating to this
Contract. This mutual waiver includes:

 

 

.1

damages incurred by the Owner for rental expenses, for losses of use, income,
profit, financing, business and reputation, and for loss of management or
employee productivity or of the services of such persons; and

   

 

.2

damages incurred by the Contractor for principal office expenses including the
compensation of personnel stationed there, for losses of financing, business and
reputation, and for loss of profit except anticipated profit arising directly
from the Work.

 

 

This mutual waiver is applicable, without limitation, to all consequential
damages due to either party's termination in accordance with Article 14. Nothing
contained in this Section 4.3.10 shall be deemed to preclude an award of
liquidated direct damages, when applicable, in accordance with the requirements
of the Contract Documents.

 

§ 4.4 RESOLUTION OF CLAIMS AND DISPUTES

§ 4.4.1 Decision of Architect. Claims, including those alleging an error or
omission by the Architect but excluding those arising under Sections 10.3
through 10.5, shall be referred initially to the Architect for decision. An
initial decision by the Architect shall be required as a condition precedent to
mediation, arbitration or litigation of all Claims between the Contractor and
Owner arising prior to the date final payment is due, unless 30 days have passed
after the Claim has been referred to the Architect with no decision having been
rendered by the Architect. The Architect will not decide disputes between the
Contractor and persons or entities other than the Owner.

 

§ 4.4.2 The Architect will review Claims and within ten days of the receipt of
the Claim take one or more of the following actions: (1) request additional
supporting data from the claimant or a response with supporting data from the
other party, (2) reject the Claim in whole or in part, (3) approve the Claim,
(4) suggest a compromise, or (5) advise the parties that the Architect

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

37

 

 

--------------------------------------------------------------------------------



is unable to resolve the Claim if the Architect lacks sufficient information to
evaluate the merits of the Claim or if the Architect concludes that, in the
Architect's sole discretion, it would be inappropriate for the Architect to
resolve the Claim.

 

§ 4.4.3 In evaluating Claims, the Architect may, but shall not be obligated to,
consult with or seek information from either party or from persons with special
knowledge or expertise who may assist the Architect in rendering a decision. The
Architect may request the Owner to authorize retention of such persons at the
Owner's expense.

 

§ 4.4.4 If the Architect requests a party to provide a response to a Claim or to
furnish additional supporting data, such party shall respond, within ten days
after receipt of such request, and shall either provide a response on the
requested supporting data, advise the Architect when the response or supporting
data will be furnished or advise the Architect that no supporting data will be
furnished. Upon receipt of the response or supporting data, if any, the
Architect will either reject or approve the Claim in whole or in part.

 

§ 4.4.5 The Architect will approve or reject Claims by written decision, which
shall state the reasons therefor and which shall notify the parties of any
change in the Contract Sum or Contract Time or both. The approval or rejection
of a Claim by the Architect shall be final and binding on the parties but
subject to mediation and arbitration.

 

§ 4.4.6 When a written decision of the Architect states that (1) the decision is
final but subject to mediation and arbitration and (2) a demand for mediation or
arbitration of a Claim covered by such decision must be made within 45 days
after the date on which the party making the demand receives the final written
decision, then failure to demand mediation or arbitration within said 45 day
period shall result in the Architect's decision becoming final and binding upon
the Owner and Contractor. If the Architect renders a decision after mediation or
arbitration proceedings have been initiated, such decision may be entered as
evidence, but shall not supersede mediation or arbitration proceedings unless
the decision is acceptable to all parties concerned.

 

§ 4.4.7 Upon receipt of a Claim against the Contractor or at any time
thereafter, the Architect or the Owner may, but is not obligated to, notify the
surety, if any, of the nature and amount of the Claim. If the Claim relates to a
possibility of a Contractor's default, the Architect or the Owner may, but is
not obligated to, notify the surety and request the surety's assistance in
resolving the controversy.

 

§ 4.4.8 If a Claim relates to or is the subject of a mechanic's lien, the party
asserting such Claim may proceed in accordance with applicable law to comply
with the lien notice or filing deadlines prior to resolution of the Claim by the
Architect, by mediation or by arbitration.

 

§ 4.5 MEDIATION

§ 4.5.1 Any Claim arising out of or related to the Contract, except Claims
relating to aesthetic effect and except those waived as provided for in Sections
4.3.10, 9.10.4 and 9.10.5 shall, after initial decision by the Architect or 30
days after submission of the Claim to the Architect, be subject to mediation as
a condition precedent to arbitration or the institution of legal or equitable
proceedings by either party.

 

§ 4.5.2 The parties shall endeavor to resolve their Claims by mediation which,
unless the parties mutually agree otherwise, shall be in accordance with the
Construction Industry Mediation Rules of the American Arbitration Association
currently in effect. Request for mediation shall be filed in writing with the
other party to the Contract and with the American Arbitration Association. The
request may be made concurrently with the filing of a demand for arbitration
but, in such event, mediation shall proceed in advance of arbitration or legal
or equitable proceedings, which shall be stayed pending mediation for a period
of 60 days from the date of filing, unless stayed for a longer period by
agreement of the parties or court order.

 

§ 4.5.3 The parties shall share the mediator's fee and any filing fees equally.
The mediation shall be held in the place where the Project is located, unless
another location is mutually agreed upon. Agreements reached in mediation shall
be enforceable as settlement agreements in any court having jurisdiction
thereof.

 

§ 4.6 ARBITRATION

§ 4.6.1 Any Claim arising out of or related to the Contract, except Claims
relating to aesthetic effect and except those waived as provided for in Sections
4.3.10, 9.10.4 and 9.10.5, shall, after decision by the Architect or 30 days
after submission of the Claim to the Architect, be subject to arbitration. Prior
to arbitration, the parties shall endeavor to resolve disputes by mediation in
accordance with the provisions of Section 4.5.

 

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

38

 

 

--------------------------------------------------------------------------------



§ 4.6.2 Claims not resolved by mediation shall be decided by arbitration which,
unless the parties mutually agree otherwise, shall be in accordance with the
Construction Industry Arbitration Rules of the American Arbitration Association
currently in effect. The demand for arbitration shall be filed in writing with
the other party to the Contract and with the American Arbitration Association,
and a copy shall be filed with the Architect.

 

§ 4.6.3 A demand for arbitration shall be made within the time limits specified
in Sections 4.4.6 and 4.6.1 as applicable, and in other cases within a
reasonable time after the Claim has arisen, and in no event shall it be made
after the date when institution of legal or equitable proceedings based on such
Claim would be barred by the applicable statute of limitations as determined
pursuant to Section 13.7.

 

§ 4.6.4 Limitation on Consolidation or Joinder. No arbitration arising out of or
relating to the Contract shall include, by consolidation or joinder or in any
other manner, the Architect, the Architect's employees or consultants, except by
written consent containing specific reference to the Agreement and signed by the
Architect, Owner, Contractor and any other person or entity sought to be joined.
No arbitration shall include, by consolidation or joinder or in any other
manner, parties other than the Owner, Contractor, a separate contractor as
described in Article 6 and other persons substantially involved in a common
question of fact or law whose presence is required if complete relief is to be
accorded in arbitration. No person or entity other than the Owner, Contractor or
a separate contractor as described in Article 6 shall be included as an original
third party or additional third party to an arbitration whose interest or
responsibility is insubstantial. Consent to arbitration involving an additional
person or entity shall not constitute consent to arbitration of a Claim not
described therein or with a person or entity not named or described therein. The
foregoing agreement to arbitrate and other agreements to arbitrate with an
additional person or entity duly consented to by parties to the Agreement shall
be specifically enforceable under applicable law in any court having
jurisdiction thereof.

 

§ 4.6.5 Claims and Timely Assertion of Claims. The party filing a notice of
demand for arbitration must assert in the demand all Claims then known to that
party on which arbitration is permitted to be demanded.

 

§ 4.6.6 Judgment on Final Award. The award rendered by the arbitrator or
arbitrators shall be final, and judgment may be entered upon it in accordance
with applicable law in any court having jurisdiction thereof.

§ 4.6.7 Notwithstanding anything to the contrary contained in this Agreement or
any of the other Contract Documents, neither party shall be required to
arbitrate for any claims equal to or in excess of $1,000,000. Either party may
litigate any such claims without participating in mediation or arbitration as
set forth in this Agreement or any of the other Contract Documents.

 

 

ARTICLE 5  

SUBCONTRACTORS

§ 5.1 DEFINITIONS

§ 5.1.1 A Subcontractor is a person or entity who has a direct contract with the
Contractor to perform a portion of the Work at the site. The term
"Subcontractor" is referred to throughout the Contract Documents as if singular
in number and means a Subcontractor or an authorized representative of the
Subcontractor. The term "Subcontractor" does not include a separate contractor
or subcontractors of a separate contractor.

 

§ 5.1.2 A Sub-subcontractor is a person or entity who has a direct or indirect
contract with a Subcontractor to perform a portion of the Work at the site. The
term "Sub-subcontractor" is referred to throughout the Contract Documents as if
singular in number and means a Sub-subcontractor or an authorized representative
of the Sub-subcontractor.

 

§ 5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK

§ 5.2.1 Unless otherwise stated in the Contract Documents or the bidding
requirements, the Contractor, as soon as practicable after award of the
Contract, shall furnish in writing to the Owner through the Architect the names
of persons or entities (including those who are to furnish materials or
equipment fabricated to a special design) proposed for each principal portion of
the Work. The Architect will promptly reply to the Contractor in writing stating
whether or not the Owner or the Architect, after due investigation, has
reasonable objection to any such proposed person or entity. Failure of the Owner
or Architect to reply promptly shall constitute notice of no reasonable
objection.

 

§ 5.2.2 The Contractor shall not contract with a proposed person or entity to
whom the Owner has made reasonable and timely objection. The Contractor shall
not be required to contract with anyone to whom the Contractor has made
reasonable objection.

 

§ 5.2.3 If the Owner or Architect has reasonable objection to a person or entity
proposed by the Contractor, the Contractor shall propose another to whom the
Owner or Architect has no reasonable objection. If the proposed but rejected
Subcontractor was reasonably capable of performing the Work, the Contract Sum
and Contract Time shall be increased or decreased by the

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

39

 

 

--------------------------------------------------------------------------------



difference, if any, occasioned by such change, and an appropriate Change Order
shall be issued before commencement of the substitute Subcontractor's Work.
However, no increase in the Contract Sum or Contract Time shall be allowed for
such change unless the Contractor has acted promptly and responsively in
submitting names as required.

 

§ 5.2.4 The Contractor shall not change a Subcontractor, person or entity
previously selected if the Owner or Architect makes reasonable objection to such
substitute.

 

§ 5.3 SUBCONTRACTUAL RELATIONS

§ 5.3.1 By appropriate agreement, written where legally required for validity,
the Contractor shall require each Subcontractor, to the extent of the Work to be
performed by the Subcontractor, to be bound to the Contractor by terms of the
Contract Documents, and to assume toward the Contractor all the obligations and
responsibilities, including the responsibility for safety of the Subcontractor's
Work, which the Contractor, by these Documents, assumes toward the Owner and
Architect. Each subcontract agreement shall preserve and protect the rights of
the Owner and Architect under the Contract Documents with respect to the Work to
be performed by the Subcontractor so that subcontracting thereof will not
prejudice such rights, and shall allow to the Subcontractor, unless specifically
provided otherwise in the subcontract agreement, the benefit of all rights,
remedies and redress against the Contractor that the Contractor, by the Contract
Documents, has against the Owner. Where appropriate, the Contractor shall
require each Subcontractor to enter into similar agreements with
Sub-subcontractors. The Contractor shall make available to each proposed
Subcontractor, prior to the execution of the subcontract agreement, copies of
the Contract Documents to which the Subcontractor will be bound, and, upon
written request of the Subcontractor, identify to the Subcontractor terms and
conditions of the proposed subcontract agreement which may be at variance with
the Contract Documents. Subcontractors will similarly make copies of applicable
portions of such documents available to their respective proposed
Sub-subcontractors.

 

§ 5.4 CONTINGENT ASSIGNMENT OF SUBCONTRACTS

§ 5.4.1 Each subcontract agreement for a portion of the Work is assigned by the
Contractor to the Owner provided that:

 

 

.1

assignment is effective only after termination of the Contract by the Owner for
cause pursuant to Section 14.2 and only for those subcontract agreements which
the Owner accepts by notifying the Subcontractor and Contractor in writing; and

   

 

.2

assignment is subject to the prior rights of the surety, if any, obligated under
bond relating to the Contract.

 

 

§ 5.4.2 Upon such assignment, if the Work has been suspended for more than 30
days, the Subcontractor's compensation shall be equitably adjusted for increases
in cost resulting from the suspension.

 

 

ARTICLE 6  

CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

§ 6.1 OWNER'S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS

§ 6.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner's own forces, and to award separate
contracts in connection with other portions of the Project or other construction
or operations on the site under Conditions of the Contract identical or
substantially similar to these including those portions related to insurance and
waiver of subrogation. If the Contractor claims that delay or additional cost is
involved because of such action by the Owner, the Contractor shall make such
Claim as provided in Section 4.3.

 

§ 6.1.2 When separate contracts are awarded for different portions of the
Project or other construction or operations on the site, the term "Contractor"
in the Contract Documents in each case shall mean the Contractor who executes
each separate Owner-Contractor Agreement.

 

§ 6.1.3 The Owner shall provide for coordination of the activities of the
Owner's own forces and of each separate contractor with the Work of the
Contractor, who shall cooperate with them. The Contractor shall schedule,
coordinate and cooperate fully with all other contractors. The Contractors shall
take such steps as the Owner may require to assure scheduling, coordination, and
cooperation among the contractors, provided that coordination and cooperation
with other contractors shall be required only to the extent such contractors
have a responsibility to coordinate and cooperate with Contractor..

 

§ 6.1.4 Unless otherwise provided in the Contract Documents, when the Owner
performs construction or operations related to the Project with the Owner's own
forces, the Owner shall be deemed to be subject to the same obligations and to
have the same rights which apply to the Contractor under the Conditions of the
Contract, including, without excluding others, those stated in Article 3, this
Article 6 and Articles 10, 11 and 12.

 

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

40

 

 

--------------------------------------------------------------------------------



§ 6.2 MUTUAL RESPONSIBILITY

§ 6.2.1 The Contractor shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Contractor's construction and operations with theirs as required by the
Contract Documents.

 

§ 6.2.2 If part of the Contractor's Work depends for proper execution or results
upon construction or operations by the Owner or a separate contractor, the
Contractor shall, prior to proceeding with that portion of the Work, promptly
report to the Architect apparent discrepancies or defects in such other
construction that would render it unsuitable for such proper execution and
results. Failure of the Contractor so to report shall constitute an
acknowledgment that the Owner's or separate contractor's completed or partially
completed construction is fit and proper to receive the Contractor's Work,
except as to defects not then reasonably discoverable.

 

§ 6.2.3 The Owner shall be reimbursed by the Contractor for costs incurred by
the Owner which are payable to a separate contractor because of delays,
improperly timed activities or defective construction of the Contractor. The
Owner shall be responsible to the Contractor for costs incurred by the
Contractor because of delays, improperly timed activities, damage to the Work or
defective construction of a separate contractor.

 

§ 6.2.4 The Contractor shall promptly remedy damage wrongfully caused by the
Contractor to completed or partially completed construction or to property of
the Owner or separate contractors as provided in Section 10.2.5.

 

§ 6.2.5 The Owner and each separate contractor shall have the same
responsibilities for cutting and patching as are described for the Contractor in
Section 3.14.

 

§ 6.3 OWNER'S RIGHT TO CLEAN UP

§ 6.3.1 If a dispute arises among the Contractor, separate contractors and the
Owner as to the responsibility under their respective contracts for maintaining
the premises and surrounding area free from waste materials and rubbish, the
Owner may clean up and the Architect will allocate the cost among those
responsible.

 

 

ARTICLE 7  

CHANGES IN THE WORK

§ 7.1 GENERAL

§ 7.1.1 Changes in the Work may be accomplished after execution of the Contract,
and without invalidating the Contract, by Change Order, Construction Change
Directive or order for a minor change in the Work, subject to the limitations
stated in this Article 7 and elsewhere in the Contract Documents.

 

§ 7.1.2 A Change Order shall be based upon agreement among the Owner, Contractor
and Architect; a Construction Change Directive requires agreement by the Owner
and Architect and may or may not be agreed to by the Contractor; an order for a
minor change in the Work may be issued by the Architect alone provided there is
no change in the Contract Price or Contract Time. All requests for Change Orders
shall be in the form attached to the A101 agreement between Owner and Contractor
as Exhibit S and incorporated therein and herein.

 

§ 7.1.3 Changes in the Work shall be performed under applicable provisions of
the Contract Documents, and the Contractor shall proceed promptly, unless
otherwise provided in the Change Order, Construction Change Directive or order
for a minor change in the Work.

 

§ 7.2 CHANGE ORDERS

§ 7.2.1 A Change Order is a written instrument prepared by the Architect and
signed by the Owner, Contractor and Architect, stating their agreement upon all
of the following:

 

 

.1

change in the Work;

   

 

.2

the amount of the adjustment, if any, in the Contract Sum; and

   

 

.3

the extent of the adjustment, if any, in the Contract Time.

 

 

§ 7.2.2 Methods used in determining adjustments to the Contract Sum may include
those listed in Section 7.3.3.

 

§ 7.3 CONSTRUCTION CHANGE DIRECTIVES

§ 7.3.1 A Construction Change Directive is a written order prepared by the
Architect and signed by the Owner and Architect, directing a change in the Work
prior to agreement on adjustment, if any, in the Contract Sum or Contract Time,
or both. The Owner may by Construction Change Directive, without invalidating
the Contract, order changes in the Work within the general

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

41

 

 

--------------------------------------------------------------------------------



scope of the Contract consisting of additions, deletions or other revisions, the
Contract Sum and Contract Time being adjusted accordingly.

 

§ 7.3.2 A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.

 

§ 7.3.3 If the Construction Change Directive provides for an adjustment to the
Contract Sum, the adjustment shall be based on one of the following methods:

 

 

.1

mutual acceptance of a lump sum properly itemized and supported by sufficient
substantiating data to permit evaluation;

   

 

.2

unit prices stated in the Contract Documents or subsequently agreed upon;

   

 

.3

cost to be determined in a manner agreed upon by the parties and a mutually
acceptable fixed or percentage fee; or

   

 

.4

as provided in Section 7.3.6.

 

 

§ 7.3.4 Upon receipt of a Construction Change Directive, the Contractor shall
promptly proceed with the change in the Work involved and advise the Architect
of the Contractor's agreement or disagreement with the method, if any, provided
in the Construction Change Directive for determining the proposed adjustment in
the Contract Sum or Contract Time.

 

§ 7.3.5 A Construction Change Directive signed by the Contractor indicates the
agreement of the Contractor therewith, including adjustment in Contract Sum and
Contract Time or the method for determining them. Such agreement shall be
effective immediately and shall be recorded as a Change Order.

 

§ 7.3.6 If the Contractor does not respond promptly or disagrees with the method
for adjustment in the Contract Sum, the method and the adjustment shall be
determined by the Architect on the basis of reasonable expenditures and savings
of those performing the Work attributable to the change, including, in case of
an increase in the Contract Sum, a reasonable allowance for overhead and profit.
In such case, and also under Section 7.3.3.3, the Contractor shall keep and
present, in such form as the Architect may prescribe, an itemized accounting
together with appropriate supporting data. Unless otherwise provided in the
Contract Documents, costs for the purposes of this Section 7.3.6 shall be
limited to the following:

 

 

.1

costs of labor, including social security, old age and unemployment insurance,
fringe benefits required by agreement or custom, and workers' compensation
insurance;

   

 

.2

costs of materials, supplies and equipment, including cost of transportation,
whether incorporated or consumed;

   

 

.3

rental costs of machinery and equipment, exclusive of hand tools, whether rented
from the Contractor or others (provided that the rates were previously agreed to
by the Owner and the Owner shall not be charged for idle time for
Contractor-owned equipment (including that owned by the Contractor’s affiliated
companies, the Contractor’s officers, owners, or employees, Subcontractors,
Sub-subcontractors, or their agents or employees, or any other persons or
entities performing any portion of the Work));

   

 

.4

costs of premiums for all bonds and insurance, permit fees, and sales, use or
similar taxes related to the Work; and

   

 

.5

additional costs of supervision and field office personnel directly attributable
to the change.

 

 

§ 7.3.6 Under no circumstances shall the compensation to the Subcontractors in
connection with change orders be more than the Subcontractor’s costs set forth
in this Subparagraph 7.3.6 plus no more than 10% (as full compensation to the
Subcontractor for overhead and profit).

 

§ 7.3.7 The amount of credit to be allowed by the Contractor to the Owner for a
deletion or change which results in a net decrease in the Contract Sum shall be
actual net cost as confirmed by the Architect. When both additions and credits
covering related Work or substitutions are involved in a change, the allowance
for overhead and profit shall be figured on the basis of net increase, if any,
with respect to that change.

 

§ 7.3.8 Pending final determination of the total cost of a Construction Change
Directive to the Owner, amounts not in dispute for such changes in the Work
shall be included in Applications for Payment accompanied by a Change Order
indicating the parties' agreement with part or all of such costs. For any
portion of such cost that remains in dispute, the Architect will make an interim
determination for purposes of monthly certification for payment for those costs.
That determination of cost shall adjust the Contract Sum on the same basis as a
Change Order, subject to the right of either party to disagree and assert a
claim in accordance with Article 4.

 

§ 7.3.9 When the Owner and Contractor agree with the determination made by the
Architect concerning the adjustments in the Contract Sum and Contract Time, or
otherwise reach agreement upon the adjustments, such agreement shall be
effective immediately and shall be recorded by preparation and execution of an
appropriate Change Order.

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

42

 

 

--------------------------------------------------------------------------------



 

§ 7.4 MINOR CHANGES IN THE WORK

§ 7.4.1 The Architect will have authority to order minor changes in the Work not
involving adjustment in the Contract Sum or extension of the Contract Time and
not inconsistent with the intent of the Contract Documents. Such changes shall
be effected by written order and shall be binding on the Owner and Contractor.
The Contractor shall carry out such written orders promptly.

 

 

ARTICLE 8  

TIME

§ 8.1 DEFINITIONS

§ 8.1.1 Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the Work.

 

§ 8.1.2 The date of commencement of the Work is the date established in the
Agreement.

 

§ 8.1.3 The date of Substantial Completion is the date certified by the
Architect in accordance with Section 9.8.

 

§ 8.1.4 The term "day" as used in the Contract Documents shall mean calendar day
unless otherwise specifically defined.

 

§ 8.2 PROGRESS AND COMPLETION

§ 8.2.1 Time limits stated in the Contract Documents are of the essence of the
Contract. By executing the Agreement the Contractor confirms that the Contract
Time is a reasonable period for performing the Work.

 

§ 8.2.2 The Contractor shall not knowingly, except by agreement or instruction
of the Owner in writing, prematurely commence operations on the site or
elsewhere prior to the effective date of insurance required by Article 11 to be
furnished by the Contractor and Owner. The date of commencement of the Work
shall not be changed by the effective date of such insurance. Unless the date of
commencement is established by the Contract Documents or a notice to proceed
given by the Owner, the Contractor shall notify the Owner in writing not less
than five days or other agreed period before commencing the Work to permit the
timely filing of mortgages, mechanic's liens and other security interests.

 

§ 8.2.3 The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time.

 

§ 8.3 DELAYS AND EXTENSIONS OF TIME

§ 8.3.1 If the Contractor is delayed at any time in the commencement or progress
of the Work by an act or neglect of the Owner or Architect, or of an employee of
either, or of a separate contractor employed by the Owner, or by changes ordered
in the Work, or by labor disputes, fire, unusual delay in deliveries,
unavoidable casualties or other causes beyond the Contractor's control, or by
delay authorized by the Owner pending mediation and arbitration, or by other
causes which the Architect determines may justify delay, then the Contract Time
shall be extended by Change Order for such reasonable time as the Architect may
determine.

 

§ 8.3.2 Claims relating to time shall be made in accordance with applicable
provisions of Section 4.3.

 

§ 8.3.3 This Section 8.3 does not preclude recovery of damages for delay by
either party under other provisions of the Contract Documents.

 

 

§ 8.4 PHASED MOVE-IN

§ 8.4.1 Notwithstanding anything contained herein or in any of the Contract
Documents to the contrary, Contractor agrees that it shall allow and cooperate
with Owner for a phased move-in schedule of the buildings referred to as Part
‘B’, Part ‘A’, and Part ‘C’ (each, a “Part of the Building”), respectfully, in
accordance with the Construction Schedule attached to the A111 Agreement between
Owner and Contractor (the “Construction Schedule”). The phased move-in schedule
shall correspond with the respective furniture installation dates included on
the Construction Schedule. A floor of each Part of the Building shall be
delivered to Owner each week of the respective furniture installation period to
allow furniture to be installed during the first week of such period and Owner’s
employees and other personnel to be moved-in to such Part of the Building during
the following week, with an additional floor similarly delivered each subsequent
week during the respective furniture installation period.

 

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

43

 

 

--------------------------------------------------------------------------------



 

ARTICLE 9  

PAYMENTS AND COMPLETION

§ 9.1 CONTRACT SUM

§ 9.1.1 The Contract Sum is stated in the Agreement and, including authorized
adjustments, is the total amount payable by the Owner to the Contractor for
performance of the Work under the Contract Documents.

 

§ 9.2 SCHEDULE OF VALUES

§ 9.2.1 Before the first Application for Payment, the Contractor shall submit to
the Architect and the Owner a schedule of values allocated to various portions
of the Work, prepared in such form and supported by such data to substantiate
its accuracy as the Architect or the Owner may require. This schedule, unless
objected to by the Architect or the Owner, shall be used as a basis for
reviewing the Contractor's Applications for Payment.

 

§ 9.3 APPLICATIONS FOR PAYMENT

§ 9.3.1 Timelines for progress payments shall be as set forth in Section 12.1.3
of the A101 between Owner and contractor. In accordance with such timelines, the
Contractor shall submit to the Architect and the Owner an itemized Application
for Payment for operations completed in accordance with the schedule of values.
Such application shall be notarized, if required, and supported by such data
substantiating the Contractor's right to payment as the Owner or Architect may
require, such as copies of requisitions from Subcontractors and material
suppliers, and reflecting retainage if provided for in the Contract Documents.

 

§ 9.3.1.1 As provided in Section 7.3.8, such applications may include requests
for payment on account of changes in the Work which have been properly
authorized by Construction Change Directives, or by interim determinations of
the Architect, but not yet included in Change Orders.

 

§ 9.3.1.2 Such applications may not include requests for payment for portions of
the Work for which the Contractor does not intend to pay to a Subcontractor or
material supplier, unless such Work has been performed by others whom the
Contractor intends to pay.

 

§9.3.1.3 For each Application for Payment, the Contractor shall provide lien
subordinations for itself and for Subcontractors, Sub-subcontractors, and
suppliers for the previous payment application before the Contractor has earned
or has the right to receive any payment. All lien subordinations shall be
provided in the form required by the Owner. This Paragraph shall not limit other
obligations of the Contractor contained elsewhere to provide lien
subordinations.

 

§9.3.1.4 Applications for Payment shall be submitted on AIA Documents G702 and
G703 or other forms approved by the Owner. The schedule of values shall be
balanced and not contain any “front end loading.” On the standard form for each
Certificate for Payment, the Contractor shall also certify that all bills and/or
Subcontractors have been paid for which previous Certificates of Payment have
been issued and upon which payment has been made; if partial payment has been
made, then Contractor shall identify payments made to Subcontractors and
suppliers. With the final application for payment, the Contractor shall furnish
final lien subordinations to the Owner for all Work furnished by the Contractor,
Subcontractors, Sub-subcontractors, material suppliers, or other persons
furnishing labor or materials for the Work, as a precondition to Final Payment.

 

§ 9.3.2 Unless otherwise provided in the Contract Documents, payments shall be
made on account of materials and equipment delivered and suitably stored at the
site for subsequent incorporation in the Work. If approved in advance by the
Owner, payment may similarly be made for materials and equipment suitably stored
off the site at a location agreed upon in writing. Payment for materials and
equipment stored on or off the site shall be conditioned upon compliance by the
Contractor with procedures satisfactory to the Owner to establish the Owner's
title to such materials and equipment or otherwise protect the Owner's interest,
and shall include the costs of applicable insurance, storage and transportation
to the site for such materials and equipment stored off the site.

 

§ 9.3.3 The Contractor warrants that title to all Work covered by an Application
for Payment will pass to the Owner no later than the time of payment. The
Contractor further warrants that upon submittal of an Application for Payment
all Work for which Certificates for Payment have been previously issued and
payments received from the Owner shall, to the best of the Contractor's
knowledge, information and belief, be free and clear of liens, claims, security
interests or encumbrances in favor of the Contractor, Subcontractors, material
suppliers, or other persons or entities making a claim by reason of having
provided labor, materials and equipment relating to the Work.

 

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

44

 

 

--------------------------------------------------------------------------------



§ 9.4 CERTIFICATES FOR PAYMENT

§ 9.4.1 The Architect will, within seven days after receipt of the Contractor's
Application for Payment, either issue to the Owner a Certificate for Payment,
with a copy to the Contractor, for such amount as the Architect determines is
properly due, or notify the Contractor and Owner in writing of the Architect's
reasons for withholding certification in whole or in part as provided in Section
9.5.1.

 

§ 9.4.2 The issuance of a Certificate for Payment will constitute a
representation by the Architect to the Owner, based on the Architect's
evaluation of the Work and the data comprising the Application for Payment, that
the Work has progressed to the point indicated and that, to the best of the
Architect's knowledge, information and belief, the quality of the Work is in
accordance with the Contract Documents. The foregoing representations are
subject to an evaluation of the Work for conformance with the Contract Documents
upon Substantial Completion, to results of subsequent tests and inspections, to
correction of minor deviations from the Contract Documents prior to completion
and to specific qualifications expressed by the Architect. The issuance of a
Certificate for Payment will further constitute a representation that the
Contractor is entitled to payment in the amount certified. However, the issuance
of a Certificate for Payment will not be a representation that the Architect has
(1) made exhaustive or continuous on-site inspections to check the quality or
quantity of the Work, (2) reviewed construction means, methods, techniques,
sequences or procedures, (3) reviewed copies of requisitions received from
Subcontractors and material suppliers and other data requested by the Owner to
substantiate the Contractor's right to payment, or (4) made examination to
ascertain how or for what purpose the Contractor has used money previously paid
on account of the Contract Sum.

 

§ 9.5 DECISIONS TO WITHHOLD CERTIFICATION

§ 9.5.1 The Architect may withhold a Certificate for Payment in whole or in
part, to the extent reasonably necessary to protect the Owner, if in the
Architect's opinion the representations to the Owner required by Section 9.4.2
cannot be made. If the Architect is unable to certify payment in the amount of
the Application, the Architect will notify the Contractor and Owner as provided
in Section 9.4.1. If the Contractor and Architect cannot agree on a revised
amount, the Architect will promptly issue a Certificate for Payment for the
amount for which the Architect is able to make such representations to the
Owner. The Architect may also withhold a Certificate for Payment or, because of
subsequently discovered evidence, may nullify the whole or a part of a
Certificate for Payment previously issued, to such extent as may be necessary in
the Architect's opinion to protect the Owner from loss for which the Contractor
is responsible, including loss resulting from acts and omissions described in
Section 3.3.2, because of:

 

 

.1

defective Work not remedied;

   

 

.2

third party claims filed or reasonable evidence indicating probable filing of
such claims unless security acceptable to the Owner is provided by the
Contractor;

   

 

.3

failure of the Contractor to make payments properly to Subcontractors or for
labor, materials or equipment;

   

 

.4

reasonable evidence that the Work cannot be completed for the unpaid balance of
the Contract Sum;

   

 

.5

damage to the Owner or another contractor;

   

 

.6

reasonable evidence that the Work will not be completed within the Contract
Time, and that the unpaid balance would not be adequate to cover actual or
liquidated damages for the anticipated delay; or

   

 

.7

persistent failure to carry out the Work in accordance with the Contract
Documents.

 

 

§ 9.5.2 When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.

 

§ 9.6 PROGRESS PAYMENTS

§ 9.6.1 After the Architect has issued a Certificate for Payment, the Owner
shall make payment in the manner and within the time provided in the Contract
Documents, and shall so notify the Architect.

 

§ 9.6.2 The Contractor shall promptly pay each Subcontractor, upon receipt of
payment from the Owner, out of the amount paid to the Contractor on account of
such Subcontractor's portion of the Work, the amount to which said Subcontractor
is entitled, reflecting percentages actually retained from payments to the
Contractor on account of such Subcontractor's portion of the Work. The
Contractor shall, by appropriate agreement with each Subcontractor, require each
Subcontractor to make payments to Sub-subcontractors in a similar manner.

 

§ 9.6.3 The Architect will, on request, furnish to a Subcontractor, if
practicable, information regarding percentages of completion or amounts applied
for by the Contractor and action taken thereon by the Architect and Owner on
account of portions of the Work done by such Subcontractor.

 

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

45

 

 

--------------------------------------------------------------------------------



§ 9.6.4 Neither the Owner nor Architect shall have an obligation to pay or to
see to the payment of money to a Subcontractor except as may otherwise be
required by law.

 

§ 9.6.5 Payment to material suppliers shall be treated in a manner similar to
that provided in Sections 9.6.2, 9.6.3 and 9.6.4.

 

§ 9.6.6 A Certificate for Payment, a progress payment, or partial or entire use
or occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Contract Documents.

 

§ 9.6.7 Unless the Contractor provides the Owner with a payment bond in the full
penal sum of the Contract Sum, payments received by the Contractor for Work
properly performed by Subcontractors and suppliers shall be held by the
Contractor for those Subcontractors or suppliers who performed Work or furnished
materials, or both, under contract with the Contractor for which payment was
made by the Owner. Nothing contained herein shall require money to be placed in
a separate account and not commingled with money of the Contractor, shall create
any fiduciary liability or tort liability on the part of the Contractor for
breach of trust or shall entitle any person or entity to an award of punitive
damages against the Contractor for breach of the requirements of this provision.

 

§ 9.7 FAILURE OF PAYMENT

§ 9.7.1 If the Architect does not issue a Certificate for Payment, through no
fault of the Contractor, within seven days after receipt of the Contractor's
Application for Payment, or if the Owner does not pay the Contractor within
seven days after the date established in the Contract Documents the amount
certified by the Architect or awarded by arbitration, then the Contractor may,
upon fifteen additional days' written notice to the Owner and Architect, stop
the Work until payment of the amount owing has been received. The Contract Time
shall be extended appropriately and the Contract Sum shall be increased by the
amount of the Contractor's reasonable costs of shut-down, delay and start-up,
plus interest as provided for in the Contract Documents.

 

§ 9.8 SUBSTANTIAL COMPLETION

§ 9.8.1 Substantial Completion is the stage in the progress of the Work when the
Work or designated portion thereof is sufficiently complete in accordance with
the Contract Documents so that the Owner can occupy or utilize the Work for its
intended use.

 

§ 9.8.2 When the Contractor considers that the Work, or a portion thereof which
the Owner agrees to accept separately, is substantially complete, the Contractor
shall prepare and submit to the Architect and the Owner a comprehensive list of
items to be completed or corrected prior to final payment. Failure to include an
item on such list does not alter the responsibility of the Contractor to
complete all Work in accordance with the Contract Documents.

 

§ 9.8.3 Upon receipt of the Contractor's list, the Architect and/or the Owner
will make an inspection to determine whether the Work or designated portion
thereof is substantially complete. If the Architect's inspection discloses any
item, whether or not included on the Contractor's list, which is not
sufficiently complete in accordance with the Contract Documents so that the
Owner can occupy or utilize the Work or designated portion thereof for its
intended use, the Contractor shall, before issuance of the Certificate of
Substantial Completion, complete or correct such item upon notification by the
Architect. In such case, the Contractor shall then submit a request for another
inspection by the Architect to determine Substantial Completion.

 

§ 9.8.4 When the Work or designated portion thereof is substantially complete,
the Architect will prepare a Certificate of Substantial Completion which shall
establish the date of Substantial Completion, shall establish responsibilities
of the Owner and Contractor for security, maintenance, heat, utilities, damage
to the Work and insurance, and shall fix the time within which the Contractor
shall finish all items on the list accompanying the Certificate. Warranties
required by the Contract Documents shall commence on the date of Substantial
Completion of the Work or designated portion thereof unless otherwise provided
in the Certificate of Substantial Completion.

 

§ 9.8.5 The Certificate of Substantial Completion shall be submitted to the
Owner and Contractor for their written acceptance of responsibilities assigned
to them in such Certificate. Upon such acceptance and consent of surety, if any,
the Owner shall make payment of retainage applying to such Work or designated
portion thereof. Such payment shall be adjusted for Work that is incomplete or
not in accordance with the requirements of the Contract Documents.

 

§ 9.9 PARTIAL OCCUPANCY OR USE

§ 9.9.1 The Owner may occupy or use any completed or partially completed portion
of the Work at any stage when such portion is designated by separate agreement
with the Contractor, provided such occupancy or use is consented to by the
insurer as required under Section 11.4.1.5 and authorized by public authorities
having jurisdiction over the Work. Such partial occupancy

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

46

 

 

--------------------------------------------------------------------------------



or use may commence whether or not the portion is substantially complete,
provided the Owner and Contractor have accepted in writing the responsibilities
assigned to each of them for payments, retainage, if any, security, maintenance,
heat, utilities, damage to the Work and insurance, and have agreed in writing
concerning the period for correction of the Work and commencement of warranties
required by the Contract Documents. When the Contractor considers a portion
substantially complete, the Contractor shall prepare and submit a list to the
Architect as provided under Section 9.8.2. Consent of the Contractor to partial
occupancy or use shall not be unreasonably withheld. The stage of the progress
of the Work shall be determined by written agreement between the Owner and
Contractor or, if no agreement is reached, by decision of the Architect.

 

§ 9.9.2 Immediately prior to such partial occupancy or use, the Owner,
Contractor and Architect shall jointly inspect the area to be occupied or
portion of the Work to be used in order to determine and record the condition of
the Work.

 

§ 9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Work shall not constitute acceptance of Work not complying with
the requirements of the Contract Documents.

 

§ 9.10 FINAL COMPLETION AND FINAL PAYMENT

§ 9.10.1 Upon receipt of written notice that the Work is ready for final
inspection and acceptance and upon receipt of a final Application for Payment,
the Architect will promptly make such inspection and, when the Architect finds
the Work acceptable under the Contract Documents and the Contract fully
performed, the Architect will promptly issue a final Certificate for Payment
stating that to the best of the Architect's knowledge, information and belief,
and on the basis of the Architect's on-site visits and inspections, the Work has
been completed in accordance with terms and conditions of the Contract Documents
and that the entire balance found to be due the Contractor and noted in the
final Certificate is due and payable. The Architect's final Certificate for
Payment will constitute a further representation that conditions listed in
Section 9.10.2 as precedent to the Contractor's being entitled to final payment
have been fulfilled.

 

§ 9.10.2 Neither final payment nor any remaining retained percentage shall
become due until the Contractor submits to the Architect (1) an affidavit that
payrolls, bills for materials and equipment, and other indebtedness connected
with the Work for which the Owner or the Owner's property might be responsible
or encumbered (less amounts withheld by Owner) have been paid or otherwise
satisfied, (2) a certificate evidencing that insurance required by the Contract
Documents to remain in force after final payment is currently in effect and will
not be canceled or allowed to expire until at least 30 days' prior written
notice has been given to the Owner, (3) a written statement that the Contractor
knows of no substantial reason that the insurance will not be renewable to cover
the period required by the Contract Documents, (4) consent of surety, if any, to
final payment and (5), if required by the Owner, other data establishing payment
or satisfaction of obligations, such as receipts, releases and waivers of liens,
claims, security interests or encumbrances arising out of the Contract, to the
extent and in such form as may be designated by the Owner. If a Subcontractor
refuses to furnish a release or waiver required by the Owner, the Contractor may
furnish a bond satisfactory to the Owner to indemnify the Owner against such
lien. If such lien remains unsatisfied after payments are made, the Contractor
shall refund to the Owner all money that the Owner may be compelled to pay in
discharging such lien, including all costs and reasonable attorneys' fees.

 

§ 9.10.3 If, after Substantial Completion of the Work, final completion thereof
is materially delayed through no fault of the Contractor or by issuance of
Change Orders affecting final completion, and the Architect so confirms, the
Owner shall, upon application by the Contractor and certification by the
Architect, and without terminating the Contract, make payment of the balance due
for that portion of the Work fully completed and accepted. If the remaining
balance for Work not fully completed or corrected is less than retainage
stipulated in the Contract Documents, and if bonds have been furnished, the
written consent of surety to payment of the balance due for that portion of the
Work fully completed and accepted shall be submitted by the Contractor to the
Architect prior to certification of such payment. Such payment shall be made
under terms and conditions governing final payment, except that it shall not
constitute a waiver of claims.

 

§ 9.10.4 The making of final payment shall constitute a waiver of Claims by the
Owner except those arising from:

 

 

.1

liens, Claims, security interests or encumbrances arising out of the Contract
and unsettled;

   

 

.2

failure of the Work to comply with the requirements of the Contract Documents;
or

   

 

.3

terms of special warranties required by the Contract Documents.

 

 

§ 9.10.5 Acceptance of final payment by the Contractor, a Subcontractor or
material supplier shall constitute a waiver of claims by that payee except those
previously made in writing and identified by that payee as unsettled at the time
of final Application for Payment.

 

 

ARTICLE 10  

PROTECTION OF PERSONS AND PROPERTY

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

47

 

 

--------------------------------------------------------------------------------



§ 10.1 SAFETY PRECAUTIONS AND PROGRAMS

§ 10.1.1 The Contractor shall be responsible for initiating, maintaining and
supervising all safety precautions and programs in connection with the
performance of the Contract.

 

§10.1.1 The Contractor shall comply with all applicable laws and regulations.
Notwithstanding any language to the contrary, the Owner shall not have any
responsibility for job site inspections or safety recommendations. Any
inspections or observations by the Owner or the Architect are solely for the
benefit of the Owner and shall not create any duties or obligations to anyone
else. The Contractor shall notify the Owner in writing of all bodily injury
requiring hospitalization or other off-site medical treatment, property damage
in excess of $5,000, theft, or vandalism in excess of $5,000 relating to the
Project within seven (7) working days of such occurrence. The Contractor shall
notify the Owner in writing of any deaths relating to the Project within one (1)
working day of such occurrence. Upon the request of the Owner, the Contractor
shall provide the Owner with all safety programs for the Work or any portion of
the Work.

 

§ 10.2 SAFETY OF PERSONS AND PROPERTY

§ 10.2.1 The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to prevent damage, injury or loss to:

 

 

.1

employees on the Work and other persons who may be affected thereby;

   

 

.2

the Work and materials and equipment to be incorporated therein, whether in
storage on or off the site, under care, custody or control of the Contractor or
the Contractor's Subcontractors or Sub-subcontractors; and

   

 

.3

other property at the site or adjacent thereto, such as trees, shrubs, lawns,
walks, pavements, roadways, structures and utilities not designated for removal,
relocation or replacement in the course of construction.

 

 

§ 10.2.2 The Contractor shall give notices and comply with applicable laws,
ordinances, rules, regulations and lawful orders of public authorities bearing
on safety of persons or property or their protection from damage, injury or
loss.

 

§ 10.2.3 The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities.

 

§ 10.2.4 When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel.

 

§ 10.2.5 The Contractor shall promptly remedy damage and loss (other than damage
or loss insured under property insurance required by the Contract Documents) to
property referred to in Sections 10.2.1.2 and 10.2.1.3 caused in whole or in
part by the Contractor, a Subcontractor, a Sub-subcontractor, or anyone directly
or indirectly employed by any of them, or by anyone for whose acts they may be
liable and for which the Contractor is responsible under Sections 10.2.1.2 and
10.2.1.3, except damage or loss attributable to acts or omissions of the Owner
or Architect or anyone directly or indirectly employed by either of them, or by
anyone for whose acts either of them may be liable, and not attributable to the
fault or negligence of the Contractor. The foregoing obligations of the
Contractor are in addition to the Contractor's obligations under Section 3.18.

 

§ 10.2.6 The Contractor shall designate a responsible member of the Contractor's
organization at the site whose duty shall be the prevention of accidents. This
person shall be the Contractor's superintendent unless otherwise designated by
the Contractor in writing to the Owner and Architect.

 

§ 10.2.7 The Contractor shall not load or permit any part of the construction or
site to be loaded so as to endanger its safety.

 

§ 10.3 HAZARDOUS MATERIALS

§ 10.3.1 If reasonable precautions will be inadequate to prevent foreseeable
bodily injury or death to persons resulting from a material or substance,
including but not limited to asbestos or polychlorinated biphenyl (PCB),
encountered on the site by the Contractor, the Contractor shall, upon
recognizing the condition, immediately stop Work in the affected area and report
the condition to the Owner and Architect in writing.

 

§ 10.3.2 The Owner shall obtain the services of a licensed laboratory to verify
the presence or absence of the material or substance reported by the Contractor
and, in the event such material or substance is found to be present, to verify
that it has been rendered harmless. Unless otherwise required by the Contract
Documents, the Owner shall furnish in writing to the Contractor

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

48

 

 

--------------------------------------------------------------------------------



and Architect the names and qualifications of persons or entities who are to
perform tests verifying the presence or absence of such material or substance or
who are to perform the task of removal or safe containment of such material or
substance. The Contractor and the Architect will promptly reply to the Owner in
writing stating whether or not either has reasonable objection to the persons or
entities proposed by the Owner. If either the Contractor or Architect has an
objection to a person or entity proposed by the Owner, the Owner shall propose
another to whom the Contractor and the Architect have no reasonable objection.
When the material or substance which qualifies for an equitable adjustment as a
concealed and unknown condition under Subparagraph 4.3.4 of these General
Conditions has been rendered harmless, Work in the affected area shall resume
upon written agreement of the Owner and Contractor. The Contract Time shall be
extended appropriately and the Contract Sum shall be increased in the amount of
the Contractor's reasonable additional costs of shut-down, delay and start-up,
which adjustments shall be accomplished as provided in Article 7.

 

§ 10.3.3 To the fullest extent permitted by law, the Owner shall indemnify and
hold harmless the Contractor, Subcontractors, and employees of any of them from
and against claims, damages, losses and expenses, including but not limited to
attorneys' fees, arising out of or resulting from performance of the Work in the
affected area if in fact the material or substance which qualifies for an
equitable adjustment as a concealed and unknown condition under Subparagraph
4.3.4 of these General Conditions presents the risk of bodily injury or death as
described in Section 10.3.1 and has not been rendered harmless, provided that
such claim, damage, loss or expense is attributable to bodily injury, sickness,
disease or death, or to injury to or destruction of tangible property (other
than the Work itself) but only to the extent that such damage, loss or expense
is not due to the sole negligence of a party seeking indemnity.

 

§ 10.4 The Owner shall not be responsible under Section 10.3 for materials and
substances brought to the site by the Contractor unless such materials or
substances were required by the Contract Documents.

 

§ 10.5 If, without negligence on the part of the Contractor, the Contractor is
held liable for the cost of remediation of a hazardous material or substance
solely by reason of performing Work as required by the Contract Documents, the
Owner shall indemnify the Contractor for all cost and expense thereby reasonably
incurred.

 

§ 10.6 EMERGENCIES

§ 10.6.1 In an emergency affecting safety of persons or property, the Contractor
shall act, at the Contractor's discretion, to prevent threatened damage, injury
or loss. Additional compensation or extension of time claimed by the Contractor
on account of an emergency shall be determined as provided in Section 4.3 and
Article 7.

 

 

ARTICLE 11  

INSURANCE AND BONDS

§ 11.1 CONTRACTOR'S LIABILITY INSURANCE

§ 11.1.1 The Contractor shall purchase from and maintain in a company or
companies lawfully authorized to do business in the jurisdiction in which the
Project is located such insurance as will protect the Contractor (and others as
may be required in the Contract Documents) from claims set forth below which may
arise out of or result from the Contractor's operations under the Contract and
for which the Contractor may be legally liable, whether such operations be by
the Contractor or by a Subcontractor or sub-subcontractor or by anyone directly
or indirectly employed by any of them, or by anyone for whose acts any of them
may be liable:

 

 

.1

claims under workers' compensation, disability benefit and other similar
employee benefit acts which are applicable to the Work to be performed;

   

 

.2

claims for damages because of bodily injury, occupational sickness or disease,
or death of the Contractor's employees;

   

 

.3

claims for damages because of bodily injury, sickness or disease, or death of
any person other than the Contractor's employees;

   

 

.4

claims for damages insured by usual personal injury liability coverage;

   

 

.5

claims for damages, other than to the Work itself, because of injury to or
destruction of tangible property, including loss of use resulting therefrom;

   

 

.6

claims for damages because of bodily injury, death of a person or property
damage arising out of ownership, maintenance or use of a motor vehicle;

   

 

.7

claims for bodily injury or property damage arising out of completed operations;
and

   

 

.8

claims involving contractual liability insurance applicable to the Contractor's
obligations under Section 3.18.

 

 

§ 11.1.2 The insurance required by Section 11.1.1 shall be written for not less
than limits of liability specified in the Contract Documents or required by law,
whichever coverage is greater. Coverages, whether written on an occurrence or
claims-made

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

49

 

 

--------------------------------------------------------------------------------



basis, shall be maintained without interruption from date of commencement of the
Work until date of final payment and termination of any coverage required to be
maintained after final payment.

 

§ 11.1.2.1 The insurance provided by the Contractor shall be written for not
less than the following, or greater if required by law: Workers’ Compensation –
State Statutory Limits (Policy to include a wavier of subrogation in favor of
the Owner.) Employer’s Liability – Bodily injury by accident – Bodily injury by
disease - $100,000 each accident; $100,000 each employee; $500,000 policy limit.
Commercial General Liability – (including without limitation Premises
Operations; Independent Contractors (let or sublet work); Contractual Liability;
Products and Completed Operations (to be reimbursed at least two years after
substantial completion of entirety of the Project); Explosion, Collapse and
Underground (“XCU”); Broad Form Property Personal Injury and Advertising
Liability (employment exclusion deleted; Incidental Medical Malpractice;
Amendment of Pollution Exclusion-hostile fire (but excluding coverage of mold to
the extent otherwise included); Cross-liability and severability of interest);
Bodily injury; broad from property damage – Minimum Coverage $1,000,000 per
occurrence; $2,000,000 aggregate. Commercial Automobile Coverage - $1,000,000
C.S.L./per person; $1,000,000 for each accident; $2,000,000 aggregate. (This
policy shall cover all contractor furnished, owned, rented, hired, and non-owned
vehicles, including the loading and unloading thereof). Umbrella Excess
Liability – (following form on Employer’s Liability, Commercial General
Liability and Commercial Automobile Coverages). Minimum Coverage - $2,000,000
Minimum Limit of Liability Coverage. Fire or extended coverage insurance on
material and Work (on and off the Project site), equipment, tools and machinery
owned or rented by or in possession of the Contractor or any Subcontractor or
Sub-subcontractor – amount to be determined by the Contractor as necessary to
protect against loss. All of the above insurance shall be on an occurrence
policy form. The Contractor shall maintain the required insurance in force
continuously from before commencing work for a period of at least twelve months
after final completion or such longer period as is otherwise required. The
Contractor’s Contractual Liability Insurance shall cover the Contractor’s
obligations under paragraph 3.18 and any other contractual defense or indemnity
obligations of the Contractor under this Agreement. When policies are renewed or
replaced, the policy retroactive date must coincide with, or precede, start of
Work.

 

§ 11.1.3 The Contractor shall not allow insurance required by this Agreement to
lapse, be canceled, reduced in limits or coverage, non-renewed, or materially
changed or have restrictive modifications added during the life of this
Agreement, including the guarantee period or other periods of required coverage.
All insurance policies and certificates of insurance shall contain a provision
that coverages afforded thereunder shall not be canceled, reduced in limits or
coverage, or materially changed, or have restrictive modification added, without
sixty (60) days prior written notice to the Owner. Certificates of insurance
acceptable to the Owner shall be filed with the Owner prior to commencement of
the Work. These certificates shall be in a form acceptable to the Owner and
shall provide satisfactory evidence that the Contractor has complied with all
insurance requirements. Failure of the Owner to object to a lack of a
certificate of insurance or to the coverages indicated thereon or provided by
the Contractor shall not constitute a waiver by the Owner of any of the
Contractor’s obligation. If any of the foregoing insurance coverages are
required to remain in force after final payment and are reasonably available, an
additional certificate evidencing continuation of such coverage shall be
submitted with the final Application for Payment as required by Section 9.10.2.
Information concerning reduction of coverage on account of revised limits or
claims paid under the General Aggregate, or both, shall be furnished by the
Contractor with reasonable promptness in accordance with the Contractor's
information and belief.

 

§ 11.1.4 Commercial General Liability, Commercial Automobile Liability, and
Umbrella Excess Liability policies for insurance required to be provided by the
Contractor shall include the Owner, its officers, directors, employees and
agents as a named additional insured using ISO Form 2010. Policies for such
insurance shall provide that such insurance is primary and that any other
insurance available to the Owner is in excess of and non-contributory to the
insurance provided by the Contractor.

 

§ 11.1.5 In the event the Contractor fails to procure or maintain any insurance
coverage required under this Agreement, the Owner may purchase such coverage and
deduct the cost thereof from any monies due to the Contractor, or terminate this
Agreement under Paragraph 14.2.

 

§ 11.1.6 Compliance by the Contractor with the foregoing Insurance requirements
shall not relieve it from liability for amounts in excess of the limits of
insurance.

 

§ 11.1.7 The Contractor and any of its Subcontractors, Sub-subcontractors,
agents and employees, and any separate contractors described in Article 16, if
any, and any of their subcontractors, sub-subcontractors, agents and employees,
shall waive any of their subrogation rights on their Workers Compensation Policy
in favor of the Owner and Architect. The Contractor, as appropriate, shall
require of separate contractors described in Article 6, if any, and the
subcontractors, sub-subcontractors, agents and employees of any of them, by
appropriate agreements, written where legally required for validity, such
waivers. The

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

50

 

 

--------------------------------------------------------------------------------



policies shall provide such waivers of subrogation by endorsement or otherwise.
A waiver of subrogation shall be effective as to a person or entity even though
that person or entity would otherwise have a duty of indemnification,
contractual or otherwise, did not pay the insurance premium directly or
indirectly, and whether or not the person or entity had an insurable interest.

 

§ 11.1.8 No Contractor’s insurance policy required by this Agreement shall have
a deductible greater than $250,000.

 

§ 11.1.9 When the Contractor uses or is required to use any professional to
perform this Agreement, the Contractor shall require and ensure that such
professional shall maintain Professional Liability Insurance of not less than
$2,000,000. In any policies written on a claims-made basis, the Contractor shall
ensure that such professional’s continuous coverage is maintained or an extended
coverage period will be exercised for a period of not less than twenty-four (24)
months to begin from the time of issuance of Final Payment. A claims made policy
which is not renewed or replaced must have an extended reporting period of two
(2) years. The policy should not contain any exclusion for claims arising out of
purely business activities in which the insurance professional is engaged as a
sole proprietor, partner, officer, director or shareholder of a business
enterprise.

 

§ 11.2 OWNER'S LIABILITY INSURANCE

§ 11.2.1 The Owner shall be responsible for purchasing and maintaining the
Owner's usual liability insurance carried by Owner in connection with its normal
course of business.

 

§ 11.3 INTENTIONALLY OMITTED

§ 11.4 PROPERTY INSURANCE

§ 11.4.1 Unless otherwise provided, the Owner shall purchase and maintain, in a
company or companies lawfully authorized to do business in the jurisdiction in
which the Project is located, property insurance written on a builder's risk
"all-risk" or equivalent policy form in the amount of the initial Contract Sum,
plus value of subsequent Contract modifications and cost of materials supplied
or installed by others, comprising total value for the entire Project at the
site on a replacement cost basis. Such property insurance shall be maintained,
unless otherwise provided in the Contract Documents or otherwise agreed in
writing by all persons and entities who are beneficiaries of such insurance,
until final payment has been made as provided in Section 9.10 or until no person
or entity other than the Owner has an insurable interest in the property
required by this Section 11.4 to be covered, whichever is later. This insurance
shall include interests of the Owner, the Contractor, Subcontractors and
Sub-subcontractors in the Project.

 

§ 11.4.1.1 Property insurance shall be on an "all-risk" or equivalent policy
form and shall include, without limitation, insurance against the perils of fire
(with extended coverage) and physical loss or damage including, without
duplication of coverage, theft, vandalism, malicious mischief, collapse,
earthquake, flood, windstorm, falsework, testing and startup, temporary
buildings and debris removal including demolition occasioned by enforcement of
any applicable legal requirements, and shall cover reasonable compensation for
Architect's and Contractor's services and expenses required as a result of such
insured loss, but such insurance will not cover any equipment, tools or
machinery belonging to, rented by, or in the possession of the Contractor or any
Subcontractor or Sub-subcontractor or any materials or other Work on and off the
Project site. Nothing contained in the Contract Documents shall be construed to,
nor is intended to, constitute any indemnification of the Contractor by the
Owner for any loss, cost or damage arising out of any cause insured under this
Paragraph. The Builder’s Risk policy shall have a deductible of $10,000 except
for flood and earth movement coverages which shall have a deductible of $50,000.
The Contractor shall purchase and maintain a Contractor’s Equipment Floater
insurance policy covering all equipment, tools or machinery belonging to, rented
by, or in the possession of Contractor, all Subcontractors and all
Sub-subcontractors or any materials or other Work on and off the Project site.
Such insurance shall be purchased and maintained by Contractor in accordance
with the requirements of this Article 11.

 

§ 11.4.1.2 If the Owner does not intend to purchase such property insurance
required by the Contract and with all of the coverages in the amount described
above, the Owner shall so inform the Contractor in writing prior to commencement
of the Work. The Contractor may then effect insurance which will protect the
interests of the Contractor, Subcontractors and Sub-subcontractors in the Work,
and by appropriate Change Order the cost thereof shall be charged to the Owner.
If the Contractor is damaged by the failure or neglect of the Owner to purchase
or maintain insurance as described above, without so notifying the Contractor in
writing, then the Owner shall bear all reasonable costs properly attributable
thereto.

 

§ 11.4.1.3 If the property insurance requires deductibles, the Owner shall pay
costs of such deductibles.

 

§ 11.4.1.4 This property insurance shall cover portions of the Work stored off
the site, and also portions of the Work in transit for a limit of $250,000 per
occurrence.

 

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

51

 

 

--------------------------------------------------------------------------------



§ 11.4.1.5 Partial occupancy or use in accordance with Section 9.9 shall not
commence until the insurance company or companies providing property insurance
have consented to such partial occupancy or use by endorsement or otherwise. The
Owner and the Contractor shall take reasonable steps to obtain consent of the
insurance company or companies and shall, without mutual written consent, take
no action with respect to partial occupancy or use that would cause
cancellation, lapse or reduction of insurance.

 

§ 11.4.2 Boiler and Machinery Insurance. The Owner shall purchase and maintain
boiler and machinery insurance required by the Contract Documents or by law,
which shall specifically cover such insured objects during installation and
until final acceptance by the Owner; this insurance shall include interests of
the Owner, Contractor, Subcontractors named in the policy.

 

§ 11.4.3 Loss of Use Insurance. The Owner, at the Owner's option, may purchase
and maintain such insurance as will insure the Owner against loss of use of the
Owner's property due to fire or other hazards, however caused. The Owner waives
all rights of action against the Contractor for loss of use of the Owner's
property, including consequential losses due to fire or other hazards however
caused.

 

§ 11.4.4 If the Contractor requests in writing that insurance for risks other
than those described herein or other special causes of loss be included in the
property insurance policy, the Owner shall, if possible, include such insurance,
and the cost thereof shall be charged to the Contractor by appropriate Change
Order.

 

§ 11.4.5 If during the Project construction period the Owner insures properties,
real or personal or both, at or adjacent to the site by property insurance under
policies separate from those insuring the Project, or if after final payment
property insurance is to be provided on the completed Project through a policy
or policies other than those insuring the Project during the construction
period, the Owner shall waive all rights in accordance with the terms of Section
11.4.7 for damages caused by fire or other causes of loss covered by this
separate property insurance. All separate policies shall provide this waiver of
subrogation by endorsement or otherwise.

 

§ 11.4.6 Before an exposure to loss may occur, the Owner shall file with the
Contractor a copy of each policy that includes insurance coverages required by
this Section 11.4. Each policy shall contain all generally applicable
conditions, definitions, exclusions and endorsements related to this Project.
Each policy shall contain a provision that the policy will not be canceled or
allowed to expire, and that its limits will not be reduced, until at least 30
days' prior written notice has been given to the Contractor.

 

§ 11.4.7 Waivers of Subrogation. The Owner and Contractor waive all rights
against (1) each other and any of their subcontractors, sub-subcontractors,
agents and employees, each of the other, and (2) the Architect, Architect's
consultants, separate contractors described in Article 6, if any, and any of
their subcontractors, sub-subcontractors, agents and employees, for damages
caused by fire or other causes of loss to the extent covered by property
insurance obtained pursuant to this Section 11.4 or other property insurance
applicable to the Work, except such rights as they have to proceeds of such
insurance held by the Owner as fiduciary. The Owner or Contractor, as
appropriate, shall require of the Architect, Architect's consultants, separate
contractors described in Article 6, if any, and the subcontractors,
sub-subcontractors, agents and employees of any of them, by appropriate
agreements, written where legally required for validity, similar waivers each in
favor of other parties enumerated herein. The policies shall provide such
waivers of subrogation by endorsement or otherwise. A waiver of subrogation
shall be effective as to a person or entity even though that person or entity
would otherwise have a duty of indemnification, contractual or otherwise, did
not pay the insurance premium directly or indirectly, and whether or not the
person or entity had an insurable interest in the property damaged.

 

§ 11.4.8 A loss insured under Owner's property insurance shall be adjusted by
the Owner as fiduciary and made payable to the Owner as fiduciary for the
insureds, as their interests may appear, subject to requirements of any
applicable mortgagee clause and of Section 11.4.10. The Contractor shall pay
Subcontractors their just shares of insurance proceeds received by the
Contractor, and by appropriate agreements, written where legally required for
validity, shall require Subcontractors to make payments to their
Sub-subcontractors in similar manner.

 

§ 11.4.9 If required in writing by a party in interest, the Owner as fiduciary
shall, upon occurrence of an insured loss, give bond for proper performance of
the Owner's duties. The cost of required bonds shall be charged against proceeds
received as fiduciary. The Owner shall deposit in a separate account proceeds so
received, which the Owner shall distribute in accordance with such agreement as
the parties in interest may reach, or in accordance with an arbitration award in
which case the procedure shall be as provided in Section 4.6. If after such loss
no other special agreement is made and unless the Owner terminates the Contract
for

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

52

 

 

--------------------------------------------------------------------------------



convenience, replacement of damaged property shall be performed by the
Contractor after notification of a Change in the Work in accordance with Article
7.

 

§ 11.4.10 The Owner as fiduciary shall have power to adjust and settle a loss
with insurers unless one of the parties in interest shall object in writing
within five days after occurrence of loss to the Owner's exercise of this power;
if such objection is made, the dispute shall be resolved as provided in Sections
4.5 and 4.6. The Owner as fiduciary shall, in the case of arbitration, make
settlement with insurers in accordance with directions of the arbitrators. If
distribution of insurance proceeds by arbitration is required, the arbitrators
will direct such distribution.

 

§ 11.5 PERFORMANCE BOND AND PAYMENT BOND

§ 11.5.1 The Owner shall have the right to require the Contractor to furnish
bonds covering faithful performance of the Contract and payment of obligations
arising thereunder as stipulated in bidding requirements or specifically
required in the Contract Documents on the date of execution of the Contract.

 

§ 11.5.2 Upon the request of any person or entity appearing to be a potential
beneficiary of bonds covering payment of obligations arising under the Contract,
the Contractor shall promptly furnish a copy of the bonds or shall permit a copy
to be made.

 

 

ARTICLE 12  

UNCOVERING AND CORRECTION OF WORK

§ 12.1 UNCOVERING OF WORK

§ 12.1.1 If a portion of the Work is covered contrary to the Architect's request
or to requirements specifically expressed in the Contract Documents, it must, if
required in writing by the Architect, be uncovered for the Architect's
examination and be replaced at the Contractor's expense without change in the
Contract Time.

 

§ 12.1.2 If a portion of the Work has been covered which the Architect has not
specifically requested to examine prior to its being covered, the Architect may
request to see such Work and it shall be uncovered by the Contractor. If such
Work is in accordance with the Contract Documents, costs of uncovering and
replacement shall, by appropriate Change Order, be at the Owner's expense. If
such Work is not in accordance with the Contract Documents, correction shall be
at the Contractor's expense unless the condition was caused by the Owner or a
separate contractor in which event the Owner shall be responsible for payment of
such costs.

 

§ 12.2 CORRECTION OF WORK

§ 12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION

§ 12.2.1.1 The Contractor shall promptly correct Work rejected by the Architect
or failing to conform to the requirements of the Contract Documents, whether
discovered before or after Substantial Completion and whether or not fabricated,
installed or completed. Costs of correcting such rejected Work, including
additional testing and inspections and compensation for the Architect's services
and expenses made necessary thereby, shall be at the Contractor's expense.

 

§ 12.2.2 AFTER SUBSTANTIAL COMPLETION

§ 12.2.2.1 In addition to the Contractor's obligations under Section 3.5, if,
within one year after the date of Substantial Completion of the Work or
designated portion thereof or after the date for commencement of warranties
established under Section 9.9.1, or by terms of an applicable special warranty
required by the Contract Documents, any of the Work is found to be not in
accordance with the requirements of the Contract Documents, the Contractor shall
correct it promptly after receipt of written notice from the Owner to do so
unless the Owner has previously given the Contractor a written acceptance of
such condition. The Owner shall give such notice promptly after discovery of the
condition. During the one-year period for correction of Work, if the Owner fails
to notify the Contractor and give the Contractor an opportunity to make the
correction, the Owner waives the rights to require correction by the Contractor.
If the Contractor fails to correct nonconforming Work within a reasonable time
during that period after receipt of notice from the Owner or Architect, the
Owner may correct it in accordance with Section 2.4. If the Contractor does not
proceed with correction of such nonconforming Work within a reasonable time
fixed by written notice from the architect or the Owner, the Owner may remove it
and store the salvageable materials or equipment at the Contractor’s expense. If
the Contractor does not pay costs of such removal and storage within ten days
after written notice, the Owner may upon ten additional days’ written notice
sell such materials and equipment at auction or at private sale and shall
account for the proceeds thereof, after deducting costs and damages that should
have been borne by the Contractor, including attorneys’ fees and compensation
for the Architect’s services and expenses made necessary thereby. If such
proceeds of sale do not cover costs which the Contractor should have borne, the
Contract Sum shall be reduced by the deficiency. If payments then or thereafter
due the Contractor are not sufficient to cover such amount, the Contractor shall
immediately pay the difference to the Owner.

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

53

 

 

--------------------------------------------------------------------------------



 

§ 12.2.2.2 The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual performance of the
Work.

 

§ 12.2.2.3 The one-year period for correction of Work shall not be extended by
corrective Work performed by the Contractor pursuant to this Section 12.2.

 

§ 12.2.3 The Contractor shall remove from the site portions of the Work which
are not in accordance with the requirements of the Contract Documents and are
neither corrected by the Contractor nor accepted by the Owner.

 

§ 12.2.4 The Contractor shall bear the cost of correcting destroyed or damaged
construction, whether completed or partially completed, of the Owner or separate
contractors caused by the Contractor's correction or removal of Work which is
not in accordance with the requirements of the Contract Documents.

 

§ 12.2.5 Nothing contained in this Section 12.2 shall be construed to establish
a period of limitation with respect to other obligations which the Contractor
might have under the Contract Documents. Establishment of the one-year period
for correction of Work as described in Section 12.2.2 relates only to the
specific obligation of the Contractor to correct the Work, and has no
relationship to the time within which the obligation to comply with the Contract
Documents may be sought to be enforced, nor to the time within which proceedings
may be commenced to establish the Contractor's liability with respect to the
Contractor's obligations other than specifically to correct the Work.

 

§ 12.3 ACCEPTANCE OF NONCONFORMING WORK

§ 12.3.1 If the Owner prefers to accept Work which is not in accordance with the
requirements of the Contract Documents, the Owner may do so instead of requiring
its removal and correction, in which case the Contract Sum will be reduced as
appropriate and equitable. Such adjustment shall be effected whether or not
final payment has been made.

 

 

ARTICLE 13  

MISCELLANEOUS PROVISIONS

§ 13.1 GOVERNING LAW

§ 13.1.1 The Contract shall be governed by the law of the place where the
Project is located.

 

§ 13.2 SUCCESSORS AND ASSIGNS

§ 13.2.1 The Owner and Contractor respectively bind themselves, their partners,
successors, assigns and legal representatives to the other party hereto and to
partners, successors, assigns and legal representatives of such other party in
respect to covenants, agreements and obligations contained in the Contract
Documents. The Contractor may not assign, transfer, convey, pledge, or otherwise
dispose of its interest, or any part thereof, in this Agreement. All such
assignments by the Contractor are void. If the Contractor attempts to make such
an assignment without the Owner’s such consent, the Contractor shall
nevertheless remain legally responsible for all obligations under the Contract.

 

§ 13.2.2 The Owner may, without consent of the Contractor, at any time, assign,
transfer, convey, pledge, or otherwise dispose of its interest, or any part
thereof, under this Agreement and the other Contract Documents to any other
person or entity, including, without limitation, any lender or other party
providing financing, which may include a sale/leaseback transaction. Upon such
assignment and provided that the prospective assignee shall assume the Owner's
obligations hereunder, the Owner shall be released from any and all of its
obligations hereunder arising from and after the date of such assignment and
assumption provided that such assignee furnishes Contractor with reasonable
evidence that financial arrangements have been made to fulfill such assignee’s
responsibilities under the Contract. Accordingly, the Contractor agrees that
from and after the effective date of such assignment, the Contractor shall
recognize such assignee as being in the stead and place of the Owner, but all of
the obligation of the Contractor to the Owner hereunder shall be performed for,
and shall run in favor of, both such assignee and also the original Owner, and
the original Owner hereunder shall retain the right to enforce all of its rights
and remedies and all of the Contractor’s obligations, including without
limitation, all warranties. If at the time of any such assignment, Owner is in
default under this Agreement, such assignee shall cure any such default in
accordance with the terms of this Agreement. The Contractor shall execute all
consents reasonably required to facilitate such assignment. If in the event of
an assignment, Contractor receives conflicting orders or directions from Owner
and such assignee, Contractor shall act in accordance with the orders or
directions of such assignee.

 

§ 13.2.3 The Contractor agrees to cooperate at all times with the Owner, the
Architect, and any lender or assignee of the Owner and their respective agents
and representatives in connection with the performance of this Agreement. The
Contractor shall sign

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

54

 

 

--------------------------------------------------------------------------------



any documents reasonably required by the Owner to satisfy any lender, other
investor in the Project or any assignee of the Owner.

 

§ 13.3 WRITTEN NOTICE

§ 13.3.1 Written notice shall be deemed to have been duly served if delivered in
person to the individual or a member of the firm or entity or to an officer of
the corporation for which it was intended, or if delivered at or sent by
overnight, registered or certified mail to the last business address known to
the party giving notice.

 

§ 13.4 RIGHTS AND REMEDIES

§ 13.4.1 Duties and obligations imposed by the Contract Documents and rights and
remedies available thereunder shall be in addition to and not a limitation of
duties, obligations, rights and remedies otherwise imposed or available by law.

 

§ 13.4.2 No action or failure to act by the Owner, Architect or Contractor shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach thereunder, except as may be specifically agreed in writing.

 

§ 13.5 TESTS AND INSPECTIONS

§ 13.5.1 Tests, inspections and approvals of portions of the Work required by
the Contract Documents or by laws, ordinances, rules, regulations or orders of
public authorities having jurisdiction shall be made at an appropriate time.
Unless otherwise provided, the Contractor shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. The Contractor
shall give the Architect timely notice of when and where tests and inspections
are to be made so that the Architect may be present for such procedures. The
Owner shall bear costs of tests, inspections or approvals which do not become
requirements until after bids are received or negotiations concluded.

 

§ 13.5.2 If the Architect, Owner or public authorities having jurisdiction
determine that portions of the Work require additional testing, inspection or
approval not included under Section 13.5.1, the Architect will, upon written
authorization from the Owner, instruct the Contractor to make arrangements for
such additional testing, inspection or approval by an entity acceptable to the
Owner, and the Contractor shall give timely notice to the Architect of when and
where tests and inspections are to be made so that the Architect may be present
for such procedures. Such costs, except as provided in Section 13.5.3, shall be
at the Owner's expense.

 

§ 13.5.3 If such procedures for testing, inspection or approval under Sections
13.5.1 and 13.5.2 reveal failure of the portions of the Work to comply with
requirements established by the Contract Documents, all costs made necessary by
such failure including those of repeated procedures and compensation for the
Architect's services and expenses shall be at the Contractor's expense.

 

§ 13.5.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Contract Documents, be secured by the Contractor and
promptly delivered to the Architect.

 

§ 13.5.5 If the Architect is to observe tests, inspections or approvals required
by the Contract Documents, the Architect will do so promptly and, where
practicable, at the normal place of testing.

 

§ 13.5.6 Tests or inspections conducted pursuant to the Contract Documents shall
be made promptly to avoid unreasonable delay in the Work.

 

§ 13.6 INTEREST

§ 13.6.1 Payments due and unpaid under the Contract Documents shall bear
interest from the date payment is due at such rate as the parties may agree upon
in writing or, in the absence thereof, at the legal rate prevailing from time to
time at the place where the Project is located. The parties agree that the
interest rate for the purposes of this section shall be Prime Rate plus one
percent (1%). As used herein, the Prime Rate shall mean the rate of interest
published from time to time in the Wall Street Journal under the heading “Money
Rates”.

 

§ 13.7 COMMENCEMENT OF STATUTORY LIMITATION PERIOD

§ 13.7.1 As between the Owner and Contractor:

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

55

 

 

--------------------------------------------------------------------------------



 

 

.1

Before Substantial Completion. As to acts or failures to act occurring prior to
the relevant date of Substantial Completion, any applicable statute of
limitations shall commence to run and any alleged cause of action shall be
deemed to have accrued in any and all events not later than such date of
Substantial Completion;

   

 

.2

Between Substantial Completion and Final Certificate for Payment. As to acts or
failures to act occurring subsequent to the relevant date of Substantial
Completion and prior to issuance of the final Certificate for Payment, any
applicable statute of limitations shall commence to run and any alleged cause of
action shall be deemed to have accrued in any and all events not later than the
date of issuance of the final Certificate for Payment; and

   

 

.3

After Final Certificate for Payment. As to acts or failures to act occurring
after the relevant date of issuance of the final Certificate for Payment, any
applicable statute of limitations shall commence to run and any alleged cause of
action shall be deemed to have accrued in any and all events not later than the
date of any act or failure to act by the Contractor pursuant to any Warranty
provided under Section 3.5, the date of any correction of the Work or failure to
correct the Work by the Contractor under Section 12.2, or the date of actual
commission of any other act or failure to perform any duty or obligation by the
Contractor or Owner, whichever occurs last.

 

 

§ 13.8.1 No action or failure to act by the Owner shall constitute a waiver of a
right or duty afforded the Owner under this Agreement, nor shall such action or
failure to act constitute approval of or acquiescence in a breach of this
Agreement, except as may be specifically agreed in writing. Neither the approval
of any Application for Payment, the making of any payment, the giving of any
approval or consent, the use of occupancy of the Work, or any part thereof, the
making of final payment, or any other action or inaction, on the part of the
Owner or Architect shall constitute a waiver of claims by the Owner or an
acceptance of any Work which is not in accordance with the Contract Documents
either by the activities or duties of the representation of the Owner or
Architect, or by inspections, tests, or approvals required or performed by the
Owner or Architect or anyone else.

 

 

ARTICLE 14  

TERMINATION OR SUSPENSION OF THE CONTRACT

§ 14.1 TERMINATION BY THE CONTRACTOR

§ 14.1.1 The Contractor may terminate the Contract if the Work is stopped for a
period of 30 consecutive days through no act or fault of the Contractor or a
Subcontractor, Sub-subcontractor or their agents or employees or any other
persons or entities performing portions of the Work under direct or indirect
contract with the Contractor, for any of the following reasons:

 

 

.1

issuance of an order of a court or other public authority having jurisdiction
which requires all Work to be stopped;

   

 

.2

an act of government, such as a declaration of national emergency which requires
all Work to be stopped;

   

 

.3

because the Architect has not issued a Certificate for Payment and has not
notified the Contractor of the reason for withholding certification as provided
in Section 9.4.1, or because the Owner has not made payment on a Certificate for
Payment within the time stated in the Contract Documents; or

 

 

§ 14.1.2 The Contractor may terminate the Contract if, through no act or fault
of the Contractor or a Subcontractor, Sub-subcontractor or their agents or
employees or any other persons or entities performing portions of the Work under
direct or indirect contract with the Contractor, repeated suspensions, delays or
interruptions of the entire Work by the Owner as described in Section 14.3
constitute in the aggregate 150days in any 365-day period.

 

§ 14.1.3 If one of the reasons described in Section 14.1.1 or 14.1.2 exists, the
Contractor may, upon seven days' written notice to the Owner and Architect,
terminate the Contract and recover from the Owner payment for Work executed and
for proven loss with respect to materials, equipment, tools, and construction
equipment and machinery, including reasonable overhead, profit and damages.

 

§ 14.1.4 If the Work is stopped for a period of 60 consecutive days through no
act or fault of the Contractor or a Subcontractor or their agents or employees
or any other persons performing portions of the Work under contract with the
Contractor because the Owner has persistently failed to fulfill the Owner's
obligations under the Contract Documents with respect to matters important to
the progress of the Work, the Contractor may, upon seven additional days'
written notice to the Owner and the Architect, terminate the Contract and
recover from the Owner as provided in Section 14.1.3.

 

§ 14.2 TERMINATION BY THE OWNER FOR CAUSE

§ 14.2.1 The Owner may terminate the Contract if the Contractor:

 

 

.1

persistently or repeatedly refuses or fails to supply enough properly skilled
workers or proper materials and/or persistently or repeatedly refuses or fails
to otherwise take any and all steps necessary to meet the timelines and
requirements of the Construction Schedule;

   

 

.2

fails to make payment to Subcontractors for materials or labor in accordance
with the respective agreements between the Contractor and the Subcontractors;

 

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

56

 

 

--------------------------------------------------------------------------------



 

 

.3

persistently disregards laws, ordinances, or rules, regulations or orders of a
public authority having jurisdiction; or

   

 

.4

otherwise is guilty of substantial breach of a provision of the Contract
Documents.

 

 

§ 14.2.2 When any of the above reasons exist, the Owner may without prejudice to
any other rights or remedies of the Owner and after giving the Contractor and
the Contractor's surety, if any, seven days' written notice, terminate
employment of the Contractor and may, subject to any prior rights of the surety:

 

 

.1

take possession of the site and of all materials, equipment, tools, and
construction equipment and machinery thereon owned by the Contractor;

   

 

.2

accept assignment of subcontracts pursuant to Section 5.4; and

   

 

.3

finish the Work by whatever reasonable method the Owner may deem expedient. Upon
request of the Contractor, the Owner shall furnish to the Contractor a detailed
accounting of the costs incurred by the Owner in finishing the Work.

 

 

§ 14.2.3 When the Owner terminates the Contract for one of the reasons stated in
Section 14.2.1, the Contractor shall not be entitled to receive further payment
until the Work is finished.

 

§ 14.2.4 If the unpaid balance of the Contract Sum exceeds costs of finishing
the Work, including compensation for the Architect's services and expenses made
necessary thereby, and other damages incurred by the Owner and not expressly
waived, such excess shall be paid to the Contractor. If such costs and damages
exceed the unpaid balance, the Contractor shall pay the difference to the Owner.
The amount to be paid to the Contractor or Owner, as the case may be, shall be
certified by the Architect, upon application, and this obligation for payment
shall survive termination of the Contract.

 

§ 14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE

§ 14.3.1 The Owner may, without cause, order the Contractor in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine.

 

§ 14.3.2 The Contract Sum and Contract Time shall be adjusted for increases in
the cost and time caused by suspension, delay or interruption as described in
Section 14.3.1. Adjustment of the Contract Sum shall include profit. No
adjustment shall be made to the extent:

 

 

.1

that performance is, was or would have been so suspended, delayed or interrupted
by another cause for which the Contractor is responsible; or

   

 

.2

that an equitable adjustment is made or denied under another provision of the
Contract.

 

 

§ 14.4 TERMINATION BY THE OWNER FOR CONVENIENCE

§ 14.4.1 The Owner may, at any time, terminate the Contract for the Owner's
convenience and without cause.

 

§ 14.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner's convenience, the Contractor shall:

 

 

.1

cease operations as directed by the Owner in the notice;

   

 

.2

take actions necessary, or that the Owner may direct, for the protection and
preservation of the Work; and

   

 

.3

except for Work directed to be performed prior to the effective date of
termination stated in the notice, assign all existing subcontracts and purchase
orders to Owner except to the extent Owner directs Contractor to terminate any
such existing subcontracts and purchase orders, which Contractor agrees it shall
do as directed by Owner. Contractor shall enter into no further subcontracts and
purchase orders.

 

 

§ 14.4.3 In case of such termination for the Owner's convenience, the Contractor
shall be entitled to receive payment for Work executed, and costs incurred by
reason of such termination, along with reasonable overhead and profit on the
Work not executed.

 

# 40233651 v7 - CAMILLMJ - 025388/0002

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 10:02:29 on
04/12/2006 under Order No.1000220641_2 which expires on 2/21/2007, and is not
for resale.

User Notes: Error! Unknown document property
name.                                          
                                          
                             (2835068613)

 

57

 

 

--------------------------------------------------------------------------------



 

Exhibits B - E

 

Intentionally omitted.

 

--------------------------------------------------------------------------------



Exhibit F

Construction Schedule

 

Please see attached.

 

--------------------------------------------------------------------------------



EXHIBIT F

 

 

John Moriarty & Associates, Inc.

25 New Britain Avenue

Unionville, Connecticut 06085-1216

 

PHONE: 860.675.9809

MORIARTY

FAX: 860.675.9849

C O N N E C T I C U T

 

AUGUST 30, 2006

ING CONSTRUCTION SCHEDULE

 

Task Name

Start

Finish

Duration in Weeks

APPROVALS

11/14/05

05/08/06

25

DRAWINGS

11/28/05

08/21/06

38

BUILDING PERMIT

05/08/06

07/07/06

8.6

PURCHASING LEAD ITEMS

02/20/06

11/27/06

40

BUILDING SUPERSTRUCTURE

07/10/06

02/05/07

30.2

Foundations

07/10/06

09/29/06

12

Slab on Grade

07/24/06

12/05/06

19.4

Structural Steel

08/28/06

12/20/06

16.6

Suspended Slabs

09/28/06

12/11/06

10.6

Set Rooftop Equipment

11/28/06

12/11/06

2

Membrane Roof

11/01/06

01/08/07

9.8

 

 

--------------------------------------------------------------------------------



EXHIBIT F

 

 

Spray Fireproofing

10/03/06

02/05/07

18

EXTERIOR WALL

12/28/06

07/11/07

28

Precast

12/28/06

02/15/07

7.2

Metal Composite Panels

01/09/07

05/29/07

20.2

Curtain Wall System

02/06/07

07/11/07

22.4

CORE / SHELL INFRASTRUCTURE

09/05/06

08/27/07

51

Vertical Plumbing Risers

09/05/06

12/12/06

14.2

toilet rooms

10/24/06

12/12/06

7.2

sanitary / storm

10/24/06

12/07/06

6.6

locker rooms

09/05/06

10/16/06

6

Part “B”

12/01/06

05/21/07

24.4

elevators

12/22/06

04/12/07

16

stairwells

12/01/06

05/01/07

21.6

toilet rooms

12/01/06

05/21/07

24.4

shafts / MEP distribution

12/01/06

04/23/07

20.4

Part “A”

12/28/06

07/09/07

27.6

elevators

07/18/07

03/28/07

10

 

 

--------------------------------------------------------------------------------



EXHIBIT F

 

 

stairwells

12/28/06

06/19/07

24.8

toilet rooms

12/28/06

07/09/07

27.6

shafts / MEP distribution

12/28/06

06/11/07

23.6

Part “C”

02/06/07

08/27/07

29

elevators

02/27/07

05/07/07

10

stairwells

02/06/07

08/07/07

26.2

toilet

02/06/07

08/27/07

29

shafts / MEP distribution

02/06/07

07/30/07

25

TENANT IMPROVEMENTS

05/03/07

01/31/08

39.2

Part “B”

05/03/07

01/31/08

39.2

tenant area

05/03/07

10/08/07

22.6

cafeteria

06/14/07

12/12/07

26

main lobby

10/09/07

01/31/08

16.6

fitness center

07/30/07

10/15/07

11.2

Part “A”

05/24/07

12/14/07

29.4

Tenant area

05/24/07

12/14/07

29.4

Computer room

06/14/07

09/13/07

13.2

Part “C”

07/05/07

01/31/08

30.2

Tenant area

07/05/07

01/31/08

30.2

 

 

--------------------------------------------------------------------------------



Exhibits G-S

 

Intentionally omitted.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(# 40235696 v1 - CAMILLMJ - 025388/0002)

 

 

 